Exhibit 10.1

 

--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of February 12, 2007

by and among

REGENCY CENTERS, L.P.,

as Borrower,

REGENCY CENTERS CORPORATION,

as Parent,

THE FINANCIAL INSTITUTIONS PARTY HERETO

AND THEIR ASSIGNEES UNDER SECTION 13.7.,

as Lenders

each of

JPMORGAN CHASE BANK, N.A.,

PNC BANK, NATIONAL ASSOCIATION,

and

SUNTRUST BANK,

as Documentation Agent,

WACHOVIA BANK, NATIONAL ASSOCIATION,

as Syndication Agent,

and

REGIONS BANK,

as Managing Agent,

and

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Sole Lead Arranger

and

as Administrative Agent

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Article I. Definitions    1   

Section 1.1.

  

Definitions.

   1   

Section 1.2.

  

General; References to San Francisco Time.

   26 Article II. Credit Facility    27   

Section 2.1.

  

Revolving Loans.

   27   

Section 2.2.

  

Bid Rate Loans.

   28   

Section 2.3.

  

Letters of Credit.

   32   

Section 2.4.

  

Swingline Loans.

   36   

Section 2.5.

  

Rates and Payment of Interest on Loans.

   38   

Section 2.6.

  

Number of Interest Periods.

   39   

Section 2.7.

  

Repayment of Loans.

   39   

Section 2.8.

  

Prepayments.

   39   

Section 2.9.

  

Continuation.

   40   

Section 2.10.

  

Conversion.

   40   

Section 2.11.

  

Notes.

   41   

Section 2.12.

  

Voluntary Reductions of the Commitment.

   41   

Section 2.13.

  

Extension of Termination Date.

   41   

Section 2.14.

  

Expiration or Maturity Date of Letters of Credit Past Termination Date.

   42   

Section 2.15.

  

Amount Limitations.

   42   

Section 2.16.

  

Increase in Commitments.

   42   

Section 2.17.

  

Funds Transfer Disbursements.

   43   

Section 2.18.

  

Option to Replace Lenders.

   44 Article III. Payments, Fees and Other General Provisions    44   

Section 3.1.

  

Payments.

   44   

Section 3.2.

  

Pro Rata Treatment.

   45   

Section 3.3.

  

Sharing of Payments, Etc.

   46   

Section 3.4.

  

Several Obligations.

   46   

Section 3.5.

  

Minimum Amounts.

   46   

Section 3.6.

  

Fees.

   47   

Section 3.7.

  

Computations.

   48   

Section 3.8.

  

Usury.

   48   

Section 3.9.

  

Statements of Account.

   48   

Section 3.10.

  

Defaulting Lenders.

   48   

Section 3.11.

  

Taxes.

   49 Article IV. Unencumbered Pool Properties    51   

Section 4.1.

  

Eligibility of Properties.

   51   

Section 4.2.

  

Release of Properties.

   51 Article V. Yield Protection, Etc.    52   

Section 5.1.

  

Additional Costs; Capital Adequacy.

   52   

Section 5.2.

  

Suspension of LIBOR Loans.

   53

 

- i -



--------------------------------------------------------------------------------

  

Section 5.3.

  

Illegality.

   54   

Section 5.4.

  

Compensation.

   54   

Section 5.5.

  

Treatment of Affected Loans.

   55   

Section 5.6.

  

Change of Lending Office.

   55   

Section 5.7.

  

Assumptions Concerning Funding of LIBOR Loans.

   55 Article VI. Conditions Precedent    56   

Section 6.1.

  

Initial Conditions Precedent.

   56   

Section 6.2.

  

Conditions Precedent to All Loans and Letters of Credit.

   58   

Section 6.3.

  

Conditions as Covenants.

   58 Article VII. Representations and Warranties    59   

Section 7.1.

  

Representations and Warranties.

   59   

Section 7.2.

  

Survival of Representations and Warranties, Etc.

   64 Article VIII. Affirmative Covenants    65   

Section 8.1.

  

Preservation of Existence and Similar Matters.

   65   

Section 8.2.

  

Compliance with Applicable Law.

   65   

Section 8.3.

  

Maintenance of Property.

   65   

Section 8.4.

  

Conduct of Business.

   66   

Section 8.5.

  

Insurance.

   66   

Section 8.6.

  

Payment of Taxes and Claims.

   66   

Section 8.7.

  

Books and Records; Inspections.

   66   

Section 8.8.

  

Use of Proceeds.

   67   

Section 8.9.

  

Environmental Matters.

   67   

Section 8.10.

  

Further Assurances.

   67   

Section 8.11.

  

REIT Status; Consolidation with the Borrower.

   67   

Section 8.12.

  

Exchange Listing.

   68   

Section 8.13.

  

Guarantors.

   68 Article IX. Information    69   

Section 9.1.

  

Quarterly Financial Statements.

   69   

Section 9.2.

  

Year-End Statements.

   70   

Section 9.3.

  

Compliance Certificate.

   70   

Section 9.4.

  

Other Information.

   70 Article X. Negative Covenants    73   

Section 10.1.

  

Financial Covenants.

   73   

Section 10.2.

  

Negative Pledge.

   75   

Section 10.3.

  

Restrictions on Intercompany Transfers.

   75   

Section 10.4.

  

Merger, Consolidation, Sales of Assets and Other Arrangements.

   75   

Section 10.5.

  

Acquisitions.

   76   

Section 10.6.

  

Plans.

   76   

Section 10.7.

  

Fiscal Year.

   77   

Section 10.8.

  

Modifications of Organizational Documents.

   77

 

- ii -



--------------------------------------------------------------------------------

  

Section 10.9.

  

Indebtedness.

   77   

Section 10.10.

  

Transactions with Affiliates.

   77   

Section 10.11.

  

Derivatives Contracts.

   77 Article XI. Default    78   

Section 11.1.

  

Events of Default.

   78   

Section 11.2.

  

Remedies Upon Event of Default.

   81   

Section 11.3.

  

Remedies Upon Default.

   82   

Section 11.4.

  

Marshaling; Payments Set Aside.

   82   

Section 11.5.

  

Allocation of Proceeds.

   83   

Section 11.6.

  

Letter of Credit Collateral Account.

   83   

Section 11.7.

  

Rescission of Acceleration by Requisite Lenders.

   84   

Section 11.8.

  

Performance by Agent.

   85   

Section 11.9.

  

Rights Cumulative.

   85 Article XII. The Agent    85   

Section 12.1.

  

Appointment and Authorization.

   85   

Section 12.2.

  

Wells Fargo as Lender.

   86   

Section 12.3.

  

Approvals of Lenders.

   87   

Section 12.4.

  

Notice of Defaults.

   87   

Section 12.5.

  

Agent’s Reliance

   87   

Section 12.6.

  

Indemnification of Agent.

   88   

Section 12.7.

  

Lender Credit Decision, Etc.

   89   

Section 12.8.

  

Successor Agent.

   89   

Section 12.9.

  

Titled Agents.

   90 Article XIII. Miscellaneous    90   

Section 13.1.

  

Notices.

   90   

Section 13.2.

  

Electronic Document Delivery.

   91   

Section 13.3.

  

Expenses.

   92   

Section 13.4.

  

Stamp, Intangible and Recording Taxes.

   92   

Section 13.5.

  

Setoff.

   93   

Section 13.6.

  

Litigation; Jurisdiction; Other Matters; Waivers.

   93   

Section 13.7.

  

Successors and Assigns.

   94   

Section 13.8.

  

Amendments and Waivers.

   96   

Section 13.9.

  

Nonliability of Agent and Lenders.

   98   

Section 13.10.

  

Confidentiality.

   98   

Section 13.11.

  

Indemnification.

   99   

Section 13.12.

  

Termination; Survival.

   100   

Section 13.13.

  

Severability of Provisions.

   101   

Section 13.14.

  

GOVERNING LAW.

   101   

Section 13.15.

  

Counterparts.

   101   

Section 13.16.

  

Obligations with Respect to Loan Parties.

   101   

Section 13.17.

  

Independence of Covenants.

   101   

Section 13.18.

  

Limitation of Liability.

   101   

Section 13.19.

  

Entire Agreement.

   102   

Section 13.20.

  

No Waivers.

   102

 

- iii -



--------------------------------------------------------------------------------

  

Section 13.21.

  

Construction.

   102   

Section 13.22.

  

USA Patriot Act Notice; Compliance.

   102   

Section 13.23.

  

No Novation.

   103

 

SCHEDULE 1.1.(A)

 

Existing Bid Rate Loans

SCHEDULE 1.1.(B)

 

Existing Letters of Credit

SCHEDULE 1.1.(C)

 

List of Loan Parties

SCHEDULE 4.1.

 

Initial Unencumbered Pool Properties

SCHEDULE 7.1.(b)

 

Ownership Structure

SCHEDULE 7.1.(f)

 

Properties; Liens

SCHEDULE 7.1.(g)

 

Indebtedness; Total Liabilities

SCHEDULE 7.1.(h)

 

Litigation

SCHEDULE 10.11

 

Derivatives Contracts

EXHIBIT A

 

Form of Assignment and Assumption Agreement

EXHIBIT B

 

Form of Bid Rate Note

EXHIBIT C

 

Form of Designation Agreement

EXHIBIT D

 

Form of Guaranty

EXHIBIT E

 

Form of Notice of Borrowing

EXHIBIT F

 

Form of Notice of Continuation

EXHIBIT G

 

Form of Notice of Conversion

EXHIBIT H

 

Form of Notice of Swingline Borrowing

EXHIBIT I

 

Form of Revolving Note

EXHIBIT J

 

Form of Swingline Note

EXHIBIT K

 

Form of Unencumbered Pool Certificate

EXHIBIT L

 

Form of Bid Rate Quote Request

EXHIBIT M

 

Form of Bid Rate Quote

EXHIBIT N

 

Form of Bid Rate Quote Acceptance

EXHIBIT O

 

Form of Compliance Certificate

EXHIBIT P

 

Form of Transfer Authorization Designation

 

- iv -



--------------------------------------------------------------------------------

THIS SECOND AMENDED AND RESTATED CREDIT AGREEMENT dated as of February 12, 2007
by and among REGENCY CENTERS, L.P., a limited partnership formed under the laws
of the State of Delaware (the “Borrower”), REGENCY CENTERS CORPORATION, a
corporation formed under the laws of the State of Florida (the “Parent”) each of
the financial institutions initially a signatory hereto together with their
assignees under Section 13.7. (the “Lenders”), each of JPMORGAN CHASE BANK N.A.,
PNC BANK, NATIONAL ASSOCIATION AND SUNTRUST BANK, as Documentation Agent (each a
“Documentation Agent”), WACHOVIA BANK, NATIONAL ASSOCIATION, as Syndication
Agent (the “Syndication Agent”), and REGIONS BANK (the “Managing Agent”), and
WELLS FARGO BANK, NATIONAL ASSOCIATION (“Wells Fargo”) as the Sole Lead Arranger
(in such capacity, the “Sole Lead Arranger”) and as contractual representative
of the Lenders to the extent and in the manner provided in Article XII.(in such
capacity, the “Agent”).

WHEREAS, the Borrower, the Parent, certain of the Lenders, the Agent and certain
other parties have entered into that certain Amended and Restated Credit
Agreement dated as of March 26, 2004 (as amended and as in effect immediately
prior to the date hereof, the “Existing Credit Agreement”); and

WHEREAS, the Agent and the Lenders desire to amend and restate the Existing
Credit Agreement, among other things, to make available to the Borrower a
$600,000,000 revolving credit facility, which will include a $50,000,000
swingline subfacility and a $50,000,000 letter of credit subfacility, on the
terms and conditions contained herein.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto agree
the Existing Credit Agreement is amended and restated in its entirety as
follows:

ARTICLE I. DEFINITIONS

Section 1.1. Definitions.

In addition to terms defined elsewhere herein, the following terms shall have
the following meanings for the purposes of this Agreement:

“Absolute Rate” has the meaning given that term in Section 2.2.(c)(ii)(C).

“Absolute Rate Auction” means a solicitation of Bid Rate Quotes for Absolute
Rate Loans pursuant to Section 2.2.

“Absolute Rate Loan” means a Bid Rate Loan, the interest rate on which is
determined on the basis of an Absolute Rate pursuant to an Absolute Rate
Auction.

“Accession Agreement” means an Accession Agreement substantially in the form of
Annex I to the Guaranty.



--------------------------------------------------------------------------------

“Acquisition” means any transaction, or any series of related transactions, by
which a Person directly or indirectly acquires any assets of another Person,
whether through purchase of assets, merger or otherwise.

“Additional Costs” has the meaning given that term in Section 5.1.

“Affiliate” means with respect to any Person, (a) in the case of any such Person
which is a partnership, any partner in such partnership, (b) any other Person
which is directly or indirectly controlled by, controls or is under common
control with such Person or one or more of the Persons referred to in the
preceding clause (a), (c) any other Person who is an Executive Officer, director
or trustee of, or partner in, such Person or any Person referred to in the
preceding clauses (a) and (b), (d) any other Person who is a member of the
immediate family of such Person or of any Person referred to in the preceding
clauses (a) through (c), and (e) any other Person that is a trust solely for the
benefit of one or more Persons referred to in clause (d) and of which such
Person is sole trustee; provided, however, in no event shall the Agent or any
Lender or any of their respective Affiliates be an Affiliate of Borrower. For
purposes of this definition, “control” (including with correlative meanings, the
terms “controlling”, “controlled by” and “under common control with”) means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of a Person, whether through the
ownership of voting securities or by contract or otherwise.

“Agent” has the meaning set forth in the introductory paragraph hereof and shall
include any successor Agent appointed pursuant to Section 12.8.

“Agreement Date” means the date as of which this Agreement is dated.

“Applicable Facility Fee” means the percentage set forth in the table below
corresponding to the Level at which the “Applicable Margin” is determined in
accordance with clause (b) of the definition thereof:

 

Level

   Facility Fee  

1

   0.125 %

2

   0.150 %

3

   0.150 %

4

   0.175 %

5

   0.250 %

Any change in the applicable Level at which the Applicable Margin is determined
shall result in a corresponding and simultaneous change in the Level at which
the Applicable Facility Fee is determined. As of the Agreement Date, the
Applicable Facility Fee is determined by reference to Level 3.

“Applicable Law” means all applicable provisions of constitutions, statutes,
rules, regulations and orders of all governmental bodies and all applicable
orders and decrees of all courts, tribunals and arbitrators.

 

- 2 -



--------------------------------------------------------------------------------

“Applicable Margin” means the percentage rate set forth below corresponding to
the range into which the Credit Rating of the Borrower then falls in accordance
with the levels in the table set forth below (each a “Level”). Any change in the
Credit Rating which would cause it to move to a different Level in the table
shall effect a change in the Applicable Margin on the first calendar day of the
month following the month in which such Credit Rating is publicly announced.
During any period that the Borrower receives two or more Credit Ratings and such
Credit Ratings are not equivalent, the Applicable Margin will be determined
based on the Level corresponding to the higher of the Credit Ratings, provided
that such higher Credit Rating has been issued by either S&P or Moody’s and such
Credit Rating is an Investment Grade Rating. As of the Agreement Date, the
Applicable Margin is determined by reference to Level 3.

 

Level

  

Credit Rating

(S&P/Moody’s or equivalent)

  

Applicable
Margin for

LIBOR Loans

   

Applicable
Margin for

Base Rate Loans

 

1

   A-/A3 or equivalent    0.375 %   0.00 %

2

   BBB+/Baa1 or equivalent    0.400 %   0.00 %

3

   BBB/Baa2 or equivalent    0.550 %   0.00 %

4

   BBB-/Baa3 or equivalent    0.750 %   0.00 %

5

   Lower than BBB-/Baa3 or equivalent    1.000 %   0.00 %

“Asset Value” means

(a) with respect to any Consolidated Subsidiary at a given time, the sum of
(i) the Capitalized EBITDA of such Consolidated Subsidiary at such time, plus
(ii) the Capitalized Third Party Net Revenue of such Subsidiary at such time,
plus (iii) the book value of all Construction in Process of such Consolidated
Subsidiary as of the end of the Parent’s fiscal quarter most recently ended, and

(b) with respect to any Unconsolidated Affiliate at a given time the sum of
(i) with respect to any of such Unconsolidated Affiliate’s Properties under
construction, the Parent’s Ownership Share of the book value of Construction in
Process for such Property as of the end of the Parent’s fiscal quarter most
recently ended and (ii) with respect to any of such Unconsolidated Affiliate’s
Properties which have been completed, the Parent’s Ownership Share of
Capitalized EBITDA of such Unconsolidated Affiliate attributable to such
Properties.

“Assignee” has the meaning given that term in Section 13.7.(c).

“Assignment and Assumption” means an Assignment and Assumption Agreement among a
Lender, an Assignee and the Agent, substantially in the form of Exhibit A.

“Base Rate” means the greater of (a) the base rate of interest which the Agent
establishes from time to time and which serves as the basis upon which the
effective rates of interest are calculated for those loans making reference to
the “prime rate” and (b) the Federal Funds Rate plus one-half of one percent
(0.5%). Each change in the Base Rate shall become effective without prior notice
to the Borrower or the Lenders automatically as of the opening of business on
the date of such change in the Base Rate.

 

- 3 -



--------------------------------------------------------------------------------

“Base Rate Loan” means a Revolving Loan bearing interest at a rate based on the
Base Rate.

“Benefit Arrangement” means at any time an employee benefit plan within the
meaning of Section 3(3) of ERISA which is not a Plan or a Multiemployer Plan and
which is maintained or otherwise contributed to by any member of the ERISA
Group.

“Bid Rate Borrowing” has the meaning given that term in Section 2.2.(b).

“Bid Rate Loan” means a loan made by a Lender under Section 2.2.(b) and shall
include the Existing Bid Rate Loans.

“Bid Rate Note” means a promissory note of the Borrower substantially in the
form of Exhibit B, payable to the order of a Lender as originally in effect and
otherwise duly completed and in any event shall include any new Bid Rate Note
that may be issued from time to time pursuant to Section 13.7.

“Bid Rate Quote” means an offer in accordance with Section 2.2.(c) by a Lender
to make a Bid Rate Loan with one single specified interest rate.

“Bid Rate Quote Request” has the meaning given that term in Section 2.2.(b).

“Borrower” has the meaning set forth in the introductory paragraph hereof and
shall include the Borrower’s successors and permitted assigns.

“Borrowing Base” means, without duplication, the aggregate Unencumbered Pool
Values of all Unencumbered Pool Properties divided by the Borrowing Base Factor.
Notwithstanding anything set forth in this definition to the contrary, (a) not
more than 30% of the Borrowing Base can be attributable to (without duplication)
the collective Unencumbered Pool Values of (i) Development Properties and
(ii) Properties that are not Retail Real Estate Properties and (b) not more than
20% of the Borrowing Base can be attributable to the collective Unencumbered
Pool Values of Properties owned by Qualified Ventures which Properties are
Retail Real Estate Properties but are not Development Properties.

“Borrowing Base Factor” means 1.60, provided, however, that no more than twice
prior to the Termination Date, the Borrower may elect to reduce the Borrowing
Base Factor to 1.54 for a period of one fiscal quarter by delivering written
notice of its election to the Agent prior to its election to exercise such
reduction.

“Business Day” means (a) a day of the week (but not a Saturday, Sunday or
holiday) on which the offices of Agent in San Francisco, California are open to
the public for carrying on substantially all of Agent’s business functions and
(b) with reference to a LIBOR Loan, any such day that is also a day on which
dealings in Dollar deposits are carried out in the London interbank market.
Unless specifically referenced in this Agreement as a Business Day, all
references to “days” shall be to calendar days.

 

- 4 -



--------------------------------------------------------------------------------

“Capitalized EBITDA” means, with respect to a Person and as of a given date,
(a) such Person’s EBITDA for the fiscal quarter most recently ended times (b) 4
and divided by (c) 7.75%. In determining Capitalized EBITDA (i) EBITDA
attributable to real estate properties either acquired or disposed of by such
Person during such Person’s two most recently ended fiscal quarters shall be
disregarded, (ii) for each of the first three fiscal quarters of each fiscal
year, EBITDA shall include the lesser of (A) 25% of the budgeted percentage
rents for such fiscal year or (B) 25% of the actual percentage rents received by
such Person in the immediately preceding fiscal year, (iii) for the fourth
fiscal quarter of each fiscal year, EBITDA shall include 25% of the percentage
rents actually received by such Person in such fiscal year, (iv) Third Party Net
Revenue for the applicable period shall be excluded from EBITDA, (v) any amounts
deducted from the net earnings of Properties owned by Consolidated Subsidiaries
in which a third party owns a minority equity interest shall be included in
EBITDA; and (vi) distributions of cash received by such Person during such
period from any of its Unconsolidated Affiliates shall be excluded from EBITDA.

“Capitalized Lease Obligation” means obligations under a lease that is required
to be capitalized for financial reporting purposes in accordance with GAAP. The
amount of a Capitalized Lease Obligation is the capitalized amount of such
obligation determined in accordance with GAAP.

“Capitalized Third Party Net Revenue” means, with respect to a Person and as of
a given date, (a) such Person’s Third Party Net Revenue for the four fiscal
quarters most recently ended less general and administrative expenses of such
Person for such period attributable to the generation of such Third Party Net
Revenue, divided by (b) 20.0%.

“Commitment” means, as to each Lender, such Lender’s obligation to make
Revolving Loans pursuant to Section 2.1., to participate in Letters of Credit
pursuant to Section 2.3.(i), and to participate in Swingline Loans pursuant to
Section 2.4.(e), in an amount up to, but not exceeding the amount set forth for
such Lender on its signature page hereto as such Lender’s “Commitment Amount” or
as set forth in the applicable Assignment and Assumption Agreement, as the same
may be reduced from time to time pursuant to Section 2.12. or otherwise pursuant
to the terms of this Agreement or as appropriate to reflect any assignments to
or by such Lender effected in accordance with Section 13.7.

“Commitment Percentage” means, as to each Lender, the ratio, expressed as a
percentage, of (a) the amount of such Lender’s Commitment to (b) the aggregate
amount of the Commitments of all Lenders hereunder; provided, however, that if
at the time of determination the Commitments have terminated or been reduced to
zero, the “Commitment Percentage” of each Lender shall be the Commitment
Percentage of such Lender in effect immediately prior to such termination or
reduction.

“Compliance Certificate” has the meaning given that term in Section 9.3.

 

- 5 -



--------------------------------------------------------------------------------

“Consolidated Subsidiary” means, with respect to a Person at any date, any
Subsidiary or other entity the accounts of which would be consolidated with
those of such Person in its consolidated financial statements in accordance with
GAAP, if such statements were prepared as of such date.

“Construction Budget” means the fully budgeted costs for the construction,
development and redevelopment (excluding tenant improvement costs reimbursable
to the owner under the terms of the applicable lease and reasonably projected
out-parcel sales) of a given Development Property, such budget to include an
adequate operating deficiency reserve. For purposes of this definition the
“fully budgeted costs” of a Development Property to be acquired by a Person upon
completion pursuant to a contract in which the seller is required to develop or
renovate prior to, and as a condition precedent to, such acquisition shall equal
the maximum amount reasonably estimated to be payable by such Person under the
contract assuming performance by the seller of its obligations under the
contract which amount shall include, without limitation, any amounts payable
after consummation of such acquisition which may be based on certain performance
levels or other related criteria.

“Construction in Process” means construction in process as determined in
accordance with GAAP.

“Contingent Obligation” means, for any Person, any commitment, undertaking,
Guarantee or other obligation constituting a contingent liability that must be
accrued under GAAP.

“Continue”, “Continuation” and “Continued” each refers to the continuation of a
LIBOR Loan from one Interest Period to another Interest Period pursuant to
Section 2.9.

“Convert”, “Conversion” and “Converted” each refers to the conversion of a
Revolving Loan of one Type into a Revolving Loan of another Type pursuant to
Section 2.10.

“Credit Event” means any of the following: (a) the making (or deemed making) of
any Loan, (b) the Conversion of Revolving Loan, (c) the Continuation of a LIBOR
Loan and (d) the issuance or increase of the face amount of a Letter of Credit.

“Credit Rating” means the rating assigned by a Rating Agency to the senior
unsecured long term Indebtedness of a Person.

“Debt Service” means, with respect to the Parent and its Consolidated
Subsidiaries for any period, the sum of (a) Interest Expense for such period
plus (b) regularly scheduled principal payments on Indebtedness of the Parent
and its Consolidated Subsidiaries during such period, other than any balloon,
bullet or similar principal payment payable on any Indebtedness of such Person
which repays such Indebtedness in full.

“Default” means any of the events specified in Section 11.1., whether or not
there has been satisfied any requirement for the giving of notice, the lapse of
time, or both.

 

- 6 -



--------------------------------------------------------------------------------

“Defaulting Lender” has the meaning given that term in Section 3.10.

“Derivatives Contract” means any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement. Not in limitation of the
foregoing, the term “Derivatives Contract” includes any and all transactions of
any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other similar master agreement, including any
such obligations or liabilities under any such master agreement.

“Derivatives Termination Value” means, in respect of any one or more Derivatives
Contracts, after taking into account the effect of any legally enforceable
netting agreement relating to such Derivatives Contracts, (a) for any date on or
after the date such Derivatives Contracts have been closed out and termination
value(s) determined in accordance therewith, such termination value(s), and
(b) for any date prior to the date referenced in clause (a) the amount(s)
determined as the mark-to-market value(s) for such Derivatives Contracts, as
determined based upon one or more mid-market or other readily available
quotations provided by any recognized dealer in such Derivatives Contracts
(which may include the Agent or any Lender).

“Designated Lender” means a special purpose corporation which is an Affiliate
of, or sponsored by, a Lender, that is engaged in making, purchasing or
otherwise investing in commercial loans in the ordinary course of its business
and that issues (or the parent of which issues) commercial paper rated at least
P-1 (or the then equivalent grade) by Moody’s or A-1 (or the then equivalent
grade) by S&P that, in either case, (a) is organized under the laws of the
United States of America or any state thereof, (b) shall have become a party to
this Agreement pursuant to Section 13.7.(d) and (c) is not otherwise a Lender.

“Designated Lender Note” means a Bid Rate Note of the Borrower evidencing the
obligation of the Borrower to repay Bid Rate Loans made by a Designated Lender.

“Designating Lender” has the meaning given that term in Section 13.7.(d).

“Designation Agreement” means a Designation Agreement between a Lender and a
Designated Lender and accepted by the Agent, substantially in the form of
Exhibit C or such other form as may be agreed to by such Lender, such Designated
Lender and the Agent.

 

- 7 -



--------------------------------------------------------------------------------

“Development Property” means either (a) a Property acquired by the Borrower, any
Subsidiary or any Unconsolidated Affiliate as unimproved real estate to be
developed or (b) a Property acquired by any such Person on which such Person is
to (i) partially or completely demolish and redevelop the improvements on such
Property, (ii) substantially reconfigure the existing improvements on such
Property or (iii) increase materially the rentable square footage of such
Property, in each case for which an 80% Occupancy Rate has not been achieved.
The term “Development Property” shall include real property of the type
described in the immediately preceding clause (a) or (b) to be (but not yet)
acquired by any such Person upon completion of construction pursuant to a
contract in which the seller of such real property is required to develop or
renovate prior to, and as a condition precedent to, such acquisition, but shall
not include any build-to-suit Property which is 100% preleased by a single
tenant having a Credit Rating which is an Investment Grade Rating.

“Dollars” or “$” means the lawful currency of the United States of America.

“EBITDA” means, with respect to any Person for any period and without
duplication, net earnings (loss) of such Person for such period (including
equity in net earnings or net loss of Unconsolidated Affiliates) excluding the
following amounts (but only to the extent included in determining net earnings
(loss) for such period): (a) depreciation and amortization expense and other
non-cash charges of such Person for such period; (b) interest expense of such
Person for such period; (c) income tax expense of such Person in respect of such
period; and (d) extraordinary and nonrecurring gains and losses of such Person
for such period, including without limitation, gains and losses from the sale of
operating Properties (but not from the sale of Properties developed for the
purpose of sale). For purposes of this definition, net earnings (loss) shall be
determined before minority interests and distributions to holders of Preferred
Stock.

“Effective Date” means the later of (a) the Agreement Date and (b) the date on
which all of the conditions precedent set forth in Section 6.1. shall have been
fulfilled or waived in accordance with the provisions of Section 13.8.

“Eligible Assignee” means any Person that is: (a) an existing Lender; (b) a
commercial bank, trust company, savings and loan association, savings bank,
insurance company, investment bank or pension fund organized under the laws of
the United States of America, any state thereof or the District of Columbia, and
having total assets in excess of $5,000,000,000; or (c) a commercial bank
organized under the laws of any other country which is a member of the
Organisation for Economic Co-operation and Development, or a political
subdivision of any such country, and having total assets in excess of
$10,000,000,000, provided that such bank is acting through a branch or agency
located in the United States of America. If such entity is not currently a
Lender, such entity’s (or in the case of a Person which is a subsidiary, such
Person’s parent’s) senior unsecured long term indebtedness must be rated BBB or
higher by S&P, Baa2 or higher by Moody’s or the equivalent or higher of either
such rating by another Rating Agency acceptable to the Agent.

“Eligible Property” means a Property which satisfies all of the following
requirements: (a) such Property is owned in fee simple by only the Borrower, a
Wholly Owned Subsidiary of the Borrower or a Qualified Venture, or is owned
under a nominee arrangement by the Borrower,

 

- 8 -



--------------------------------------------------------------------------------

a Wholly Owned Subsidiary of the Borrower, a Qualified Venture or a trust
controlled by the Borrower, a Wholly Owned Subsidiary of the Borrower or a
Qualified Venture (so long as the sole beneficiary of such trust is a Wholly
Owned Subsidiary); (b) neither such Property, nor any interest of the Borrower,
such Subsidiary or such Qualified Venture is subject to any Lien other than
Permitted Liens or to any agreement (other than this Agreement or any other Loan
Document) that prohibits the creation of any Lien thereon as security for
Indebtedness; (c) if such Property is owned by a Wholly Owned Subsidiary or
Qualified Venture of the Borrower, (i) none of the Borrower’s or Parent’s direct
or indirect ownership interest in such Subsidiary or Qualified Venture is
subject to any Lien other than Permitted Liens or to any agreement (other than
the Facility) that prohibits the creation of any Lien thereon as security for
Indebtedness and (ii) the Borrower directly, or indirectly through a Subsidiary
or Qualified Venture, has the right to take the following actions without the
need to obtain the consent of any other owner of the Qualified Venture or any
Person: (A) to create a Lien on such Property as security for Indebtedness of
the Borrower or such Subsidiary or Qualified Venture, as applicable and (B) to
sell, transfer or otherwise dispose of such Property; (d) such Property is free
of all structural defects or major architectural deficiencies, title defects, or
other adverse matters except for defects, conditions or matters individually or
collectively which are not material to the profitable operation of such Property
and (e) such Property is not subject to a ground lease (other than a lease of
land on such Property owned by the Borrower, such Subsidiary of the Borrower or
such Qualified Venture of the Borrower and leased to a Person which is not an
Affiliate).

“Environmental Laws” means any Applicable Law relating to environmental
protection or the manufacture, storage, remediation, disposal or clean-up of
Hazardous Materials including, without limitation, the following: Clean Air Act,
42 U.S.C. § 7401 et seq.; Federal Water Pollution Control Act, 33 U.S.C. § 1251
et seq.; Solid Waste Disposal Act, as amended by the Resource Conservation and
Recovery Act, 42 U.S.C. § 6901 et seq.; Comprehensive Environmental Response,
Compensation and Liability Act, 42 U.S.C. § 9601 et seq.; National Environmental
Policy Act, 42 U.S.C. § 4321 et seq.; regulations of the Environmental
Protection Agency and any applicable rule of common law and any judicial
interpretation thereof relating primarily to the environment or Hazardous
Materials.

“Equity Interest” means, with respect to any Person, any share of capital stock
of (or other ownership or profit interests in) such Person, any warrant, option
or other right for the purchase or other acquisition from such Person of any
share of capital stock of (or other ownership or profit interests in) such
Person whether or not certificated, any security convertible into or
exchangeable for any share of capital stock of (or other ownership or profit
interests in) such Person or warrant, right or option for the purchase or other
acquisition from such Person of such shares (or such other interests), and any
other ownership or profit interest in such Person (including, without
limitation, partnership, member or trust interests therein), whether voting or
nonvoting, and whether or not such share, warrant, option, right or other
interest is authorized or otherwise existing on any date of determination.

“ERISA” means the Employee Retirement Income Security Act of 1974, as in effect
from time to time.

 

- 9 -



--------------------------------------------------------------------------------

“ERISA Group” means the Borrower, the Parent, any Loan Party, any Subsidiary and
all members of a controlled group of corporations and all trades or businesses
(whether or not incorporated) under common control which, together with the
Borrower or any Subsidiary, are treated as a single employer under Section 414
of the Internal Revenue Code.

“Event of Default” means any of the events specified in Section 11.1., provided
that any requirement for notice or lapse of time or any other condition has been
satisfied.

“Executive Officer” means, with respect to any Person, a senior officer or other
officer of such Person having authority to direct material policies or decisions
of such Person.

“Existing Bid Rate Loans” means each of the bid rate loans made by a Lender to
the Borrower under the Existing Credit Agreement and described on
Schedule 1.1.(A).

“Existing Credit Agreement” has the meaning set forth in the first recital
hereof.

“Existing Letters of Credit” means each of the letters of credit issued by the
Agent under the Existing Credit Agreement and described on Schedule 1.1.(B).

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal Funds transactions with members of the Federal Reserve
System arranged by Federal Funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day which
is a Business Day, the average of the quotations for such day on such
transactions received by Agent from three Federal Funds brokers of recognized
standing selected by Agent.

“Fee Letter” means that certain letter agreement dated as of November 7, 2006 by
and between the Agent and the Borrower.

“Fees” means the fees and commissions provided for or referred to in
Section 3.6. and any other fees payable by the Borrower hereunder or under any
other Loan Document.

“Fitch” means Fitch, Inc.

“Fixed Charges” means, with respect to the Parent and its Consolidated
Subsidiaries for a given period, the sum of (a) Debt Service, plus (b) any
distributions by the Parent or any Subsidiary to the holders of Preferred Stock
issued by the Parent or any such Subsidiary (excluding any such distributions
made to the Parent or any Subsidiary), plus (c) the Reserve for Replacements.

“GAAP” means United States generally accepted accounting principles set forth in
the opinions and pronouncements of the Accounting Principles Board of the
American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or in such other
statements by such other entity as may be approved by a significant segment of
the accounting profession, which are applicable to the circumstances as of the
date of determination.

 

- 10 -



--------------------------------------------------------------------------------

“Governmental Approvals” means all authorizations, consents, approvals, licenses
and exemptions of, registrations and filings with, and reports to, all
Governmental Authorities.

“Governmental Authority” means any national, state or local government (whether
domestic or foreign), any political subdivision thereof or any other
governmental, quasi-governmental, judicial, public or statutory instrumentality,
authority, body, agency, bureau, commission, board, department or other entity
(including, without limitation, the Federal Deposit Insurance Corporation, the
Comptroller of the Currency or the Federal Reserve Board, any central bank or
any comparable authority) or any arbitrator with authority to bind a party at
law.

“Gross Asset Value” means, at a given time, the sum (without duplication) of
(a) the Capitalized EBITDA of the Parent and its Consolidated Subsidiaries at
such time, plus (b) the Capitalized Third Party Net Revenue of the Parent and
its Consolidated Subsidiaries at such time, plus (c) the purchase price paid by
the Parent or any Consolidated Subsidiary (less any amounts paid to the Parent
or such Consolidated Subsidiary as a purchase price adjustment, held in escrow,
retained as a contingency reserve, or other similar arrangements) for any
Property (other than a Development Property) acquired by the Parent or such
Consolidated Subsidiary during the Parent’s two most recently ended fiscal
quarters, plus (d) all of Parent’s and its Consolidated Subsidiaries’ cash and
cash equivalents as of the end of such fiscal quarter (excluding tenant deposits
and other cash and cash equivalents the disposition of which is restricted in
any way (excluding restrictions in the nature of early withdrawal penalties and
restrictions on cash deposited into an escrow account for the payment of
property taxes in respect of real property but only to the extent the aggregate
amount of cash held in such account exceeds the amount of accrued property taxes
at such time)), plus (e) the book value of (i) the current portion of accounts
receivable which are deemed collectable in the ordinary course of business and
which have been outstanding for not more than 90 days from the date such account
receivable was due and (ii) the current portion of notes receivable which are
deemed to be collectable, in each case, as determined in accordance with GAAP,
plus (f) with respect to each of the Parent’s Unconsolidated Affiliates,
(i) with respect to any of such Unconsolidated Affiliate’s Properties under
construction, the Parent’s Ownership Share of the book value of Construction in
Process for such Property as of the end of such fiscal quarter and (ii) with
respect to any of such Unconsolidated Affiliate’s Properties which have been
completed, the Parent’s Ownership Share of Capitalized EBITDA of such
Unconsolidated Affiliate attributable to such Properties, plus (g) the book
value of (i) all Construction in Process for Properties acquired for development
by the Parent or any Consolidated Subsidiary and (ii) all unimproved real
property, in each case as such book value is set forth on the Parent’s
consolidated balance sheet most recently delivered to the Lenders under
Section 9.1. or Section 9.2. plus (h) the contractual purchase price of any real
property subject to a purchase obligation, repurchase obligation or forward
commitment which at such time could be specifically enforced by the seller of
such real property, but only to the extent such obligations are included in the
Parent’s or any Consolidated Subsidiary’s Total Liabilities plus (i) in the case
of any real property subject to a purchase obligation, repurchase obligation or
forward commitment which at such time could not be specifically enforced by the
seller of such real property, the aggregate amount of due diligence

 

- 11 -



--------------------------------------------------------------------------------

deposits, earnest money payments and other similar payments made under the
applicable contract which, at such time, would be subject to forfeiture upon
termination of the contract, but only to the extent such amounts are included in
the Parent’s or any Consolidated Subsidiary’s Total Liabilities.

“Guarantor” means any Person that is party to the Guaranty as a “Guarantor”.

“Guaranty”, “Guaranteed” “Guaranteeing”, or to “Guarantee” as applied to any
obligation means and includes: (a) a guaranty (other than by endorsement of
negotiable instruments for collection or deposit in the ordinary course of
business), directly or indirectly, in any manner, of any part or all of such
obligation, or (b) an agreement, direct or indirect, contingent or otherwise,
and whether or not constituting a guaranty, the practical effect of which is to
assure the payment or performance (or payment of damages in the event of
nonperformance) of any part or all of such obligation whether by: (i) the
purchase of securities or obligations, (ii) the purchase, sale or lease (as
lessee or lessor) of property or the purchase or sale of services primarily for
the purpose of enabling the obligor with respect to such obligation to make any
payment or performance (or payment of damages in the event of nonperformance) of
or on account of any part or all of such obligation, or to assure the owner of
such obligation against loss, (iii) the supplying of funds to or in any other
manner investing in the obligor with respect to such obligation, (iv) repayment
of amounts drawn down by beneficiaries of letters of credit (including Letters
of Credit), or (v) the supplying of funds to or investing in a Person on account
of all or any part of such Person’s obligation under a Guaranty of any
obligation or indemnifying or holding harmless, in any way, such Person against
any part or all of such obligation. As the context requires, “Guaranty” shall
also mean the guaranty executed and delivered pursuant to Section 6.1. or
Section 8.13. and substantially in the form of Exhibit D.

“Hazardous Materials” means all or any of the following: (a) substances that are
defined or listed in, or otherwise classified pursuant to, any applicable
Environmental Laws as “hazardous substances”, “hazardous materials”, “hazardous
wastes”, “toxic substances” or any other formulation intended to define, list or
classify substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, reproductive toxicity, “TCLP”
toxicity, or “EP toxicity”; (b) oil, petroleum or petroleum derived substances,
natural gas, natural gas liquids or synthetic gas and drilling fluids, produced
waters and other wastes associated with the exploration, development or
production of crude oil, natural gas or geothermal resources; (c) any flammable
substances or explosives or any radioactive materials; (d) asbestos in any form;
(e) toxic mold; and (f) electrical equipment which contains any oil or
dielectric fluid containing levels of polychlorinated biphenyls in excess of
fifty parts per million.

“Indebtedness” means, with respect to a Person, at the time of computation
thereof, all of the following (without duplication and determined on a
consolidated basis): (a) all obligations of such Person in respect of money
borrowed; (b) all obligations of such Person (other than trade debt incurred in
the ordinary course of business), whether or not for money borrowed
(i) represented by notes payable, or drafts accepted, in each case representing
extensions of credit, (ii) evidenced by bonds, debentures, notes or similar
instruments, or (iii) constituting purchase money indebtedness, conditional
sales contracts, title retention debt instruments or other similar instruments,
upon which interest charges are customarily paid or that are issued or

 

- 12 -



--------------------------------------------------------------------------------

assumed as full or partial payment for property; (c) Capitalized Lease
Obligations of such Person; (d) all reimbursement obligations of such Person
under or in respect of any letters of credit or acceptances (whether or not the
same have been presented for payment); (e) all Off-Balance Sheet Liabilities of
such Person; (f) net obligations owed by such Person under all Derivative
Contracts in an amount equal to the net Derivatives Termination Value thereof;
(g) all Indebtedness of other Persons which (i) such Person has Guaranteed or
which is otherwise recourse to such Person or (ii) is secured by a Lien on any
property of such Person; (h) all Indebtedness of any other Person of which such
Person is a general partner; and (i) with respect to Indebtedness of an
Unconsolidated Affiliate, (i) all such Indebtedness which such Person has
Guaranteed or is otherwise obligated on a recourse basis and (ii) such Person’s
Ownership Share of all other Indebtedness of such Unconsolidated Affiliate.

“Intellectual Property” has the meaning given that term in Section 7.1.(r).

“Interest Expense” means, with respect to the Parent and its Consolidated
Subsidiaries for any period, (a) all paid, accrued or capitalized interest
expense (other than capitalized interest funded from a construction loan
interest reserve account held by another lender and not included in the
calculation of cash for balance sheet reporting purposes), including interest
expense attributable to Capitalized Lease Obligations) of the Parent and its
Consolidated Subsidiaries and in any event shall include all letter of credit
fees and all interest expense with respect to any Indebtedness in respect of
which the Parent or its Consolidated Subsidiaries is wholly or partially liable
whether pursuant to any repayment, interest carry, performance Guarantee or
otherwise, plus (b) to the extent not already included in the foregoing
clause (a) the Parent’s and its Consolidated Subsidiaries’ Ownership Share of
all paid, accrued or capitalized interest expense for such period of their
respective Unconsolidated Affiliates.

“Interest Period” means:

(a) with respect to any LIBOR Loan, each period commencing on the date such
LIBOR Loan is made or the last day of the next preceding Interest Period for
such Loan and ending on the numerically corresponding day in the first, second,
third or sixth calendar month thereafter, as the Borrower may select in a Notice
of Borrowing, Notice of Continuation or Notice of Conversion, as the case may
be, except that each Interest Period that commences on the last Business Day of
a calendar month (or on any day for which there is no numerically corresponding
day in the appropriate subsequent calendar month) shall end on the last Business
Day of the appropriate subsequent calendar month. In addition to such periods,
the Borrower may request Interest Periods for LIBOR Loans having durations of at
least 7, but not more than 30, days no more than ten times during any 12-month
period beginning during the term of this Agreement but only in anticipation of
(i) the Borrower’s prepayment of such LIBOR Loans from equity or debt offerings,
financings or proceeds resulting from the sale or other disposition of major
assets of the Borrower or any of its Subsidiaries or (ii) changes in the amount
of the Lenders’ Commitments associated with a modification of this Agreement;
and

(b) with respect to any Bid Rate Loan, the period commencing on the date such
Bid Rate Loan is made and ending on the numerically corresponding day in the
first, second, or third calendar month thereafter, as the Borrower may select as
provided in Section 2.2.(b), except that

 

- 13 -



--------------------------------------------------------------------------------

each Interest Period that commences on the last Business Day of a calendar month
(or on any day for which there is no numerically corresponding day in the
appropriate subsequent calendar month) shall end on the last Business Day of the
appropriate subsequent calendar month.

Notwithstanding the foregoing: (i) if any Interest Period would otherwise end
after the Termination Date, such Interest Period shall end on the Termination
Date; (ii) each Interest Period that would otherwise end on a day which is not a
Business Day shall end on the immediately following Business Day (or, if such
immediately following Business Day falls in the next calendar month, on the
immediately preceding Business Day); and (iii) notwithstanding the immediately
preceding clauses (i) and (ii) but except as otherwise provided in the second
sentence of the immediately preceding clause (a), no Interest Period for a LIBOR
Loan shall have a duration of less than one month and, if the Interest Period
for any such Loan would otherwise be a shorter period, such Loan shall not be
available hereunder for such period.

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended.

“Investment” means, with respect to any Person, any acquisition or investment
(whether or not of a controlling interest) by such Person, by means of any of
the following: (a) the purchase or other acquisition of any Equity Interest in
another Person, (b) a loan, advance or extension of credit to, capital
contribution to, Guaranty of Indebtedness of, or purchase or other acquisition
of any Indebtedness of, another Person, including any partnership or joint
venture interest in such other Person, or (c) the purchase or other acquisition
(in one transaction or a series of transactions) of assets of another Person
that constitute the business or a division or operating unit of another Person.
Any commitment to make an Investment in any other Person, as well as any option
of another Person to require an Investment in such Person, shall constitute an
Investment. Except as expressly provided otherwise, for purposes of determining
compliance with any covenant contained in a Loan Document, the amount of any
Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment.

“Investment Grade Rating” means a Credit Rating of BBB-/Baa3 (or the equivalent)
or higher from a Rating Agency.

“L/C Commitment Amount” has the meaning given to that term in Section 2.3.

“Lender” means each financial institution from time to time party hereto as a
“Lender” or a “Designated Lender,” together with its respective successors and
permitted assigns, and, as the context requires, includes the Swingline Lender;
provided, however, that the term “Lender” shall exclude each Designated Lender
when used in reference to any Loan other than a Bid Rate Loan, the Commitments
or terms relating to any Loan other than a Bid Rate Loan and the Commitments and
shall further exclude each Designated Lender for all other purposes under the
Loan Documents except that any Designated Lender which funds a Bid Rate Loan
shall, subject to Section 13.7.(d), have the rights (including the rights given
to a Lender contained in Sections 13.3. and 13.11.) and obligations of a Lender
associated with holding such Bid Rate Loan; provided further, however, that in
accordance with Section 3.10., with respect to matters requiring the consent or
approval of all Lenders at any given time, all then existing Defaulting Lenders
will be disregarded and excluded, and, for voting purposes only, all Lenders
shall be deemed to mean all Lenders other than Defaulting Lenders.

 

- 14 -



--------------------------------------------------------------------------------

“Lending Office” means, for each Lender and for each Type of Loan, the office of
such Lender specified as such on its signature page hereto or in the applicable
Assignment and Assumption Agreement, or such other office of such Lender as such
Lender may notify the Agent in writing from time to time.

“Letter of Credit” has the meaning given that term in Section 2.3.(a).

“Letter of Credit Collateral Account” means, if any, a special deposit account
maintained by the Agent and under its sole dominion and control.

“Letter of Credit Documents” means, with respect to any Letter of Credit,
collectively, any application therefor, any certificate or other document
presented in connection with a drawing under such Letter of Credit and any other
agreement, instrument or other document governing or providing for (a) the
rights and obligations of the parties concerned or at risk with respect to such
Letter of Credit or (b) any collateral security for any of such obligations.

“Letter of Credit Liabilities” means, without duplication, at any time and in
respect of any Letter of Credit, the sum of (a) the Stated Amount of such Letter
of Credit plus (b) the aggregate unpaid principal amount of all Reimbursement
Obligations of the Borrower at such time due and payable in respect of all
drawings made under such Letter of Credit. For purposes of this Agreement, a
Lender (other than the Lender then acting as Agent) shall be deemed to hold a
Letter of Credit Liability in an amount equal to its participation interest
under Section 2.3. in the related Letter of Credit, and the Lender then acting
as Agent shall be deemed to hold a Letter of Credit Liability in an amount equal
to its retained interest in the related Letter of Credit after giving effect to
the acquisition by the Lenders (other than the Lender then acting as Agent) of
their participation interests under such Section.

“LIBOR” means, the rate of interest, rounded upward to the nearest whole
multiple of one-sixteenth of one percent (.0625%), offered to the Agent by first
class banks from time to time as the London Inter-Bank Offered Rate for deposits
in U.S. Dollars at approximately 9:00 a.m. California time, two Business Days
prior to the first day of an Interest Period, for purposes of calculating
effective rates of interest for loans or obligations making reference thereto
for an amount approximately equal to a LIBOR Loan and for a period of time
approximately equal to an Interest Period. Each determination of LIBOR by the
Agent shall, in absence of demonstrable error, be conclusive and binding.

“LIBOR Auction” means a solicitation of Bid Rate Quotes for LIBOR Margin Loans
pursuant to Section 2.2.

“LIBOR Loan” means a Revolving Loan bearing interest at a rate based on LIBOR.

“LIBOR Margin” has the meaning given that term in Section 2.2.(c)(ii)(D).

 

- 15 -



--------------------------------------------------------------------------------

“LIBOR Margin Loan” means a Bid Rate Loan the interest rate on which is
determined on the basis of LIBOR pursuant to a LIBOR Auction.

“Lien” as applied to the property of any Person means: (a) any security
interest, encumbrance, mortgage, deed to secure debt, deed of trust, assignment
of leases or rents, pledge, lien, charge or lease constituting a Capitalized
Lease Obligation, conditional sale or other title retention agreement, or other
security interest, security title or encumbrance of any kind in respect of any
property of such Person, or upon the income, rents or profits therefrom; (b) any
arrangement, express or implied, under which any property of such Person is
transferred, sequestered or otherwise identified for the purpose of subjecting
the same to the payment of Indebtedness or performance of any other obligation
in priority to the payment of the general, unsecured creditors of such Person;
(c) the filing of any financing statement under the UCC or its equivalent in any
jurisdiction and (d) any binding agreement by such Person to grant, give or
otherwise convey any of the foregoing.

“Loan” means a Revolving Loan, a Bid Rate Loan or a Swingline Loan.

“Loan Document” means this Agreement, each Note, any Guaranty, each Letter of
Credit Document, and each other document or instrument now or hereafter executed
and delivered by a Loan Party in connection with, pursuant to or relating to
this Agreement.

“Loan Party” means each of the Borrower, the Parent and each Guarantor.
Schedule 1.1.(C) sets forth the Guarantors as of the Agreement Date.

“Material Adverse Effect” means a materially adverse effect on (a) the business,
assets, liabilities, financial condition or operations of (i) the Borrower and
its Consolidated Subsidiaries taken as a whole or (ii) the Parent and its
Consolidated Subsidiaries taken as a whole, (b) the ability of the Borrower or
any other Loan Party to perform its obligations under any Loan Document to which
it is a party, (c) the validity or enforceability of any of the Loan Documents,
(d) the rights and remedies of the Lenders and the Agent under any of the Loan
Documents or (e) the timely payment of the principal of or interest on the Loans
or other amounts payable in connection therewith or the timely payment of all
Reimbursement Obligations. Except with respect to representations made or deemed
made by the Borrower under Section 7.1. or in any of the other Loan Documents to
which it is a party, all determinations of materiality shall be made by the
Agent in its reasonable judgment unless expressly provided otherwise.

“Material Plan” means at any time a Plan or Plans having aggregate Unfunded
Liabilities in excess of $5,000,000.

“Maximum Loan Availability” means, at any time, the lesser of (a) an amount
equal to the positive difference, if any, of (i) the Borrowing Base minus
(ii) all Unsecured Liabilities (other than the Loans and the Letter of Credit
Liabilities), of the Parent and its Consolidated Subsidiaries and (b) the
aggregate amount of the Commitments at such time.

“Moody’s” means Moody’s Investors Service, Inc.

 

- 16 -



--------------------------------------------------------------------------------

“Mortgage” means a mortgage, deed of trust, deed to secure debt or similar
security instrument made or to be made by a Person owning an interest in real
estate granting a Lien on such interest in real estate as security for the
payment of Indebtedness.

“Multiemployer Plan” means at any time a multiemployer plan within the meaning
of Section 4001(a)(3) of ERISA to which any member of the ERISA Group is then
making or accruing an obligation to make contributions or has within the
preceding five plan years made contributions, including for these purposes any
Person which ceased to be a member of the ERISA Group during such five year
period.

“Negative Pledge” means, with respect to a given asset, any provision of a
document, instrument or agreement (other than any Loan Document) which prohibits
or purports to prohibit the creation or assumption of any Lien on such asset as
security for Indebtedness of the Person owning such asset or any other Person;
provided, however, that an agreement that indirectly limits generally the amount
of secured Indebtedness which may be incurred by such Person but does not
generally prohibit the encumbrance of its assets or the encumbrance of specific
assets, shall not constitute a Negative Pledge.

“Net Operating Income” means, for any Property and for a given period, the sum
(without duplication) of (a) rents and other revenues received or accrued in the
ordinary course from such Property (including proceeds of rent loss insurance
but excluding pre-paid rents and revenues and security deposits except to the
extent applied in satisfaction of tenants’ obligations for rent) minus (b) all
expenses paid or accrued by the Borrower, the Parent and the Subsidiaries and
related to the ownership, operation or maintenance of such Property (other than
those expenses normally covered by a management fee), including but not limited
to, taxes, assessments and the like, insurance, utilities, payroll costs,
maintenance, repair and landscaping expenses, marketing expenses, and general
and administrative expenses (including an appropriate allocation for legal,
accounting, advertising, marketing and other expenses incurred in connection
with such Property, but specifically excluding general overhead expenses of the
Borrower and any other Loan Party and any property management fees) minus
(c) the Reserve for Replacements for such Property for such period minus (d) the
greater of (i) the actual property management fee paid during such period with
respect to such Property and (ii) an imputed management fee in an amount equal
to 3.5% of the gross revenues for such Property for such period.

“Net Worth” means, for any Person and as of a given date, such Person’s total
consolidated stockholders’ equity plus, in the case of the Parent and its
Consolidated Subsidiaries, increases in accumulated depreciation accrued after
the Agreement Date minus (a) (to the extent reflected in determining
stockholders’ equity of such Person): (i) the amount of any write-up in the book
value of any assets contained in any balance sheet resulting from revaluation
thereof or any write-up in excess of the cost of such assets acquired, and
(ii) the aggregate of all amounts appearing on the assets side of any such
balance sheet for franchises, licenses, permits, patents, patent applications,
copyrights, trademarks, trade names, goodwill, treasury stock, experimental or
organizational expenses and other like assets which would be classified as
intangible assets under GAAP, plus (b) (to the extent reflected in determining
stockholders’ equity of such Person) the amount of any liabilities that would be
classified as intangible liabilities under GAAP, all determined on a
consolidated basis.

 

- 17 -



--------------------------------------------------------------------------------

“Newly Acquired Property” mean an Eligible Property acquired by the Borrower, a
Wholly Owned Subsidiary of the Borrower or a Qualified Venture during the
immediately preceding two fiscal quarters.

“Non-Guarantor Entity” means any Person (other than the Borrower) who is a not a
Guarantor and in which the Parent or the Borrower directly or indirectly owns an
Equity Interest.

“Nonrecourse Indebtedness” means, with respect to a Person, Indebtedness for
borrowed money in respect of which recourse for payment (except for customary
exceptions for fraud, misapplication of funds, environmental indemnities,
voluntary bankruptcy, collusive involuntary bankruptcy and other similar
customary exceptions to recourse liability in a form reasonably acceptable to
the Agent) is contractually limited to specific assets of such Person encumbered
by a Lien securing such Indebtedness.

“Note” means a Revolving Note, a Bid Rate Note or a Swingline Note.

“Notice of Borrowing” means a notice substantially in the form of Exhibit E to
be delivered to the Agent pursuant to Section 2.1.(b) evidencing the Borrower’s
request for a borrowing of Revolving Loans.

“Notice of Continuation” means a notice substantially in the form of Exhibit F
to be delivered to the Agent pursuant to Section 2.9. evidencing the Borrower’s
request for the Continuation of a LIBOR Loan.

“Notice of Conversion” means a notice substantially in the form of Exhibit G to
be delivered to the Agent pursuant to Section 2.10. evidencing the Borrower’s
request for the Conversion of a Loan from one Type to another Type.

“Notice of Swingline Borrowing” means a notice substantially in the form of
Exhibit H to be delivered to the Swingline Lender pursuant to Section 2.4.(b)
evidencing the Borrower’s request for a Swingline Loan.

“Obligations” means, individually and collectively: (a) the aggregate principal
balance of, and all accrued and unpaid interest on, all Loans; (b) all
Reimbursement Obligations and all other Letter of Credit Liabilities; (c) all
obligations under Derivatives Contracts entered into by any Loan Party with the
Agent, any Lender or any Affiliate of the Agent or a Lender and (d) all other
indebtedness, liabilities, obligations, covenants and duties of the Borrower or
any of the other Loan Parties owing to the Agent or any Lender of every kind,
nature and description, under or in respect of this Agreement or any of the
other Loan Documents, including, without limitation, the Fees and
indemnification obligations, whether direct or indirect, absolute or contingent,
due or not due, contractual or tortious, liquidated or unliquidated, and whether
or not evidenced by any promissory note.

 

- 18 -



--------------------------------------------------------------------------------

“Occupancy Rate” means, with respect to a Property at any time, the ratio,
expressed as a percentage, of (a) the net rentable square footage of such
Property leased to tenants paying rent pursuant to binding leases as to which no
monetary default has occurred and is existing to (b) the aggregate net rentable
square footage of such Property. For the avoidance of doubt, when determining
the Occupancy Rate of a Side Shop Center, the stand-alone anchor associated with
such Side Shop Center shall be excluded from such determination.

“Off-Balance Sheet Obligations” means liabilities and obligations of the
Borrower, any Subsidiary or any other Person in respect of “off-balance sheet
arrangements” (as defined in Item 303(a)(4)(ii) of Regulation S-K promulgated
under the Securities Act) which the Borrower would be required to disclose in
the “Management’s Discussion and Analysis of Financial Condition and Results of
Operations” section of the Borrower’s report on Form 10-Q or Form 10-K (or their
equivalents) which the Borrower is required to file with the Securities and
Exchange Commission (or any Governmental Authority substituted therefor).

“Operating Property” means an Eligible Property that is not a Development
Property, Newly Acquired Property or a Recently Completed Property.

“Ownership Share” means, with respect to any Subsidiary of a Person (other than
a Wholly Owned Subsidiary) or any Unconsolidated Affiliate of a Person, the
greater of (a) such Person’s relative nominal direct and indirect ownership
interest (expressed as a percentage) in such Subsidiary or Unconsolidated
Affiliate or (b) subject to compliance with Section 9.4.(m), such Person’s
relative direct and indirect economic interest (calculated as a percentage) in
such Subsidiary or Unconsolidated Affiliate determined in accordance with the
applicable provisions of the declaration of trust, articles or certificate of
incorporation, articles of organization, partnership agreement, joint venture
agreement or other applicable organizational document of such Subsidiary or
Unconsolidated Affiliate.

“Parent” means Regency Centers Corporation, a Florida corporation formerly known
as Regency Realty Corporation, together with its successors and assigns.

“Participant” has the meaning given that term in Section 13.7.(b).

“PBGC” means the Pension Benefit Guaranty Corporation and any successor agency.

“Permitted Liens” means, with respect to any asset or property of a Person,
(a) Liens securing taxes, assessments and other charges or levies imposed by any
Governmental Authority (excluding any Lien imposed pursuant to any of the
provisions of ERISA or pursuant to any Environmental Laws) or the claims of
materialmen, mechanics, carriers, warehousemen or landlords for labor,
materials, supplies or rentals incurred in the ordinary course of business,
which are not at the time required to be paid or discharged under Section 8.6.;
(b) Liens consisting of deposits or pledges made, in the ordinary course of
business, in connection with, or to secure payment of, obligations under
workers’ compensation, unemployment insurance, pension or social security
programs or similar Applicable Laws; (c) Liens consisting of encumbrances in the
nature of zoning restrictions, easements, and rights or restrictions of record
on the use of real property, which do not materially detract from the value of
such property or

 

- 19 -



--------------------------------------------------------------------------------

materially impair the intended use thereof in the business of such Person;
(d) the rights of tenants under leases or subleases not interfering with the
ordinary conduct of business of such Person and (e) Liens granted to the Agent
or the Lenders pursuant to the terms of the Loan Documents.

“Person” means any natural person, corporation, limited partnership, general
partnership, joint stock company, limited liability company, limited liability
partnership, joint venture, association, company, trust, bank, trust company,
land trust, business trust or other organization, whether or not a legal entity,
or any other nongovernmental entity, or any Governmental Authority.

“Plan” means at any time an employee pension benefit plan (other than a
Multiemployer Plan) which is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Internal Revenue Code and
either (i) is maintained, or contributed to, by any member of the ERISA Group
for employees of any member of the ERISA Group or (ii) has at any time within
the preceding five years been maintained, or contributed to, by any Person which
was at such time a member of the ERISA Group for employees of any Person which
was at such time a member of the ERISA Group.

“Post-Default Rate” means, in respect of any principal of any Loan or any other
Obligation that is not paid when due (whether at stated maturity, by
acceleration, by optional or mandatory prepayment or otherwise), a rate per
annum equal to the Base Rate as in effect from time to time, plus the Applicable
Margin for Base Rate Loans, plus four percent 4.0%.

“Preferred Stock” means, with respect to any Person, shares of capital stock of,
or other Equity Interests in, such Person which are entitled to preference or
priority over any other capital stock of, or other Equity Interest in, such
Person in respect of the payment of dividends or distribution of assets upon
liquidation or both.

“Principal Office” means the office of the Agent located at 2120 E. Park Place,
Suite 100, El Segundo, California 90245, or such other office of the Agent as
the Agent may designate from time to time.

“Property” means, with respect to any Person, any parcel of real property,
together with any building, facility, structure, equipment or other asset
located on such parcel of real property, in each case owned by such Person.

“Qualified Development Property” means an Eligible Property that is a
Development Property.

“Qualified Venture” means any Subsidiary of the Borrower which satisfies all of
the following requirements: (a) such Subsidiary is a limited liability company
or limited partnership, (b) such Subsidiary is a Consolidated Subsidiary of the
Borrower, (c) such Subsidiary was formed for the purpose of developing a
Development Property, (d) the Borrower or a Wholly Owned Subsidiary of the
Borrower is the managing member or the general partner of such Subsidiary with
authority to manage and control the day to day business and affairs of the
Subsidiary, and with the right without the need to obtain the consent of any
other Person,

 

- 20 -



--------------------------------------------------------------------------------

including any minority member or partner of such Subsidiary, to create a Lien on
such Subsidiary’s Property as security for Indebtedness of such Subsidiary and
to sell, transfer or otherwise dispose of such Property, (e) such Subsidiary has
a minority member or partner which has agreed to assist in the development of
the Property owned by such Subsidiary in the manner described in the
organizational documents of such Subsidiary and which is entitled to participate
in distributions by such Subsidiary of cash flow and/or sale or refinancing
proceeds, subject to an agreed upon preferred return on capital contributed to
such Subsidiary, and (f) the amount reasonably estimated by the Borrower to be
payable to such minority member or partner on account of such participation
(i) is included as an Unsecured Liability and (ii) does not exceed 10.0% of the
Unencumbered Pool Values of all Eligible Properties owned by the Qualified
Venture.

“Rating Agency” means S&P, Moody’s, Fitch or any other nationally recognized
securities rating agency selected by the Borrower and approved of by the Agent
in writing.

“Recently Completed Property” means an Eligible Property which has ceased to be
a Development Property within the immediately preceding four fiscal quarters.

“Recourse Secured Indebtedness” means Secured Indebtedness of the Parent, its
Subsidiaries and its Unconsolidated Affiliates to the extent for which any Loan
Party or any other Subsidiary owning an Unencumbered Pool Property is liable for
repayment of such Indebtedness.

“Regulatory Change” means, with respect to any Lender, any change effective
after the Agreement Date in Applicable Law (including without limitation,
Regulation D of the Board of Governors of the Federal Reserve System) or the
adoption or making after such date of any interpretation, directive or request
applying to a class of banks, including such Lender, of or under any Applicable
Law (whether or not having the force of law and whether or not failure to comply
therewith would be unlawful) by any Governmental Authority or monetary authority
charged with the interpretation or administration thereof or compliance by any
Lender with any request or directive regarding capital adequacy.

“Reimbursement Obligation” means the absolute, unconditional and irrevocable
obligation of the Borrower to reimburse the Agent for any drawing honored by the
Agent under a Letter of Credit.

“REIT” means a Person qualifying for treatment as a “real estate investment
trust” under the Internal Revenue Code.

“Requisite Lenders” means, as of any date, Lenders (which shall include the
Lender then acting as Agent) having at least 51% of the aggregate amount of the
Commitments, or, if the Commitments have been terminated or reduced to zero,
Lenders holding at least 51% of the principal amount of the outstanding Loans
and Letter of Credit Liabilities; provided that (a) in determining such
percentage at any given time, all then existing Defaulting Lenders will be
disregarded and excluded and the Commitment Percentages of the Loan of Lenders
shall be redetermined, for voting purposes only, to exclude the Commitment
Percentages of the Loan of such Defaulting Lenders, and (b) at all times when
two or more Lenders are party to this Agreement, the term “Requisite Lenders”
shall in no event mean less than two Lenders.

 

- 21 -



--------------------------------------------------------------------------------

“Reserve for Replacements” means, for any period and with respect to any
Property, an amount equal to (a)(i) the aggregate square footage of all
completed space of such Property if such Property is owned by the Parent or any
of its Subsidiaries or (ii) the Parent’s or such Subsidiary’s Ownership Share of
the aggregate square footage of all completed space of such Property if such
Property is owned by an Unconsolidated Affiliate times (b) $0.15 times (c) the
number of days in such period divided by (d) 365. If the term Reserve for
Replacements is used without reference to any specific Property, then it shall
be determined on an aggregate basis with respect to all Properties and the
applicable Ownership Shares of all real property of all Unconsolidated
Affiliates.

“Restricted Payment” means: (a) any dividend or other distribution, direct or
indirect, on account of any shares of any class of stock or other Equity
Interest of the Borrower, the Parent, any other Loan Party or any Subsidiary now
or hereafter outstanding, except a dividend payable solely in shares of that
class of stock to the holders of that class; (b) any redemption, conversion,
exchange, retirement, sinking fund or similar payment, purchase or other
acquisition for value, direct or indirect, of any shares of any class of stock
or other Equity Interest of the Borrower, the Parent, any other Loan Party or
any Subsidiary now or hereafter outstanding, except, in the case of the Parent,
for any conversion or exchange of partnership units in the Borrower solely for
shares of capital stock of the Parent; (c) any payment or prepayment of
principal of, premium, if any, or interest on, redemption, conversion, exchange,
purchase, retirement, defeasance, sinking fund or similar payment with respect
to, any Subordinated Debt; and (d) any payment made to retire, or to obtain the
surrender of, any outstanding warrants, options or other rights to acquire any
Equity Interests of the Borrower, the Parent, any other Loan Party or any
Subsidiary now or hereafter outstanding.

“Retail Real Estate Properties” mean grocery-anchored and non-grocery-anchored
retail shopping centers, stand-alone retail stores, build-to-suit properties
occupied by non-grocery tenants, and Side Shop Centers.

“Revolving Loan” means a loan made by a Lender to the Borrower pursuant to
Section 2.1.(a).

“Revolving Note” means a promissory note of the Borrower substantially in the
form of Exhibit I, payable to the order of a Lender in a principal amount equal
to the amount of such Lender’s Commitment as originally in effect and otherwise
duly completed and in any event shall include any new Revolving Note that may be
issued from time to time pursuant to Section 13.7.

“Secured Indebtedness” means, with respect to any Person, any Indebtedness of
such Person that is secured in any manner by any Lien on any real property and
shall include such Person’s Ownership Share of the Secured Indebtedness of any
of such Person’s Unconsolidated Affiliates.

 

- 22 -



--------------------------------------------------------------------------------

“Securities Act” means the Securities Act of 1933, as amended from time to time,
together with all rules and regulations issued thereunder.

“Side Shop Center” means a Property developed as a “side shop center” located on
real property adjacent to a third-party-owned, stand-alone grocery or
non-grocery anchor.

“Solvent” means, when used with respect to any Person, that (a) the fair value
and the fair salable value of its assets (excluding any Indebtedness due from
any Affiliate of such Person) are each in excess of the fair valuation of its
total liabilities (including all contingent liabilities); (b) such Person is
able to pay its debts or other obligations in the ordinary course as they
mature; and (c) such Person has capital not unreasonably small to carry on its
business and all business in which it proposes to be engaged.

“S&P” means Standard & Poor’s Rating Services, a division of The McGraw-Hill
Companies, Inc.

“Stated Amount” means the amount available to be drawn by a beneficiary under a
Letter of Credit from time to time, as such amount may be increased or reduced
from time to time in accordance with the terms of such Letter of Credit.

“Stein Parties” means (a) (i) Joan Newton, Richard Stein, Robert Stein and
Martin E. Stein, Jr., (ii) any of their immediate family members consisting of
spouses and lineal descendants (whether natural or adopted) and (iii) any trusts
established for the benefit of any of the foregoing and (b) The Regency Group,
Inc., The Regency Group II, Ltd. and Regency Square II but only so long as the
foregoing individuals or such trusts own, directly or indirectly, all of the
capital stock of any such entity.

“Subordinated Debt” means Indebtedness for money borrowed of the Borrower, the
Parent, any Loan Party or any Subsidiary that is subordinated in right of
payment and otherwise to the Loans and the other Obligations in a manner
satisfactory to the Agent in its sole and absolute discretion.

“Subsidiary” means, for any Person, any corporation, partnership, limited
liability company or other entity of which at least a majority of the Equity
Interests having by the terms thereof ordinary voting power to elect a majority
of the board of directors or other individuals performing similar functions of
such corporation, partnership or other entity (without regard to the occurrence
of any contingency) is at the time directly or indirectly owned or controlled by
such Person or one or more Subsidiaries of such Person or by such Person and one
or more Subsidiaries of such Person and shall include all Persons the accounts
of which are consolidated with those of such Person pursuant to GAAP.

“Swingline Commitment” means the Swingline Lender’s obligation to make Swingline
Loans pursuant to Section 2.4. in an amount up to, but not exceeding the amount
set forth in Section 2.4., as such amount may be reduced from time to time in
accordance with the terms hereof.

 

- 23 -



--------------------------------------------------------------------------------

“Swingline Lender” means Wells Fargo Bank, National Association, together with
its respective successors and assigns.

“Swingline Loan” means a loan made by the Swingline Lender to the Borrower
pursuant to Section 2.4.

“Swingline Note” means the promissory note of the Borrower substantially in the
form of Exhibit J, payable to the order of the Swingline Lender in a principal
amount equal to the amount of the Swingline Commitment as originally in effect
and otherwise duly completed and in any event shall include any new Swingline
Note that may be issued from time to time pursuant to Section 13.7.

“Swingline Termination Date” means the date which is 7 Business Days prior to
the Termination Date.

“Taxes” has the meaning given that term in Section 3.11.

“Termination Date” means February 11, 2011, or such later date to which such
date may be extended pursuant to Section 2.13.

“Third Party Net Revenue” means, with respect to a Person and for a given period
(a) revenue accrued by such Person during such period from fees, commissions and
other compensation derived from (without duplication) (i) managing and/or
leasing properties owned by third parties; (ii) developing properties for third
parties; (iii) arranging for property acquisitions by third parties;
(iv) arranging financing for third parties; and (v) consulting and business
services performed for third parties; plus (minus) (b) gains (losses) during
such period from the sale of (i) outparcels of Properties and (ii) Properties
developed for the purpose of sale; minus (c) taxes paid or accrued in accordance
with GAAP during such period by any “taxable REIT subsidiary” (as defined in
Sec. 856(l) of the Internal Revenue Code) of such Person or any of its
Subsidiaries, minus (d) all expenses attributable to the activities described in
clauses (a) and (b) above (including, without limitation, allocated general and
administrative overhead), minus (e) to the extent that the sum of the foregoing
clauses (a), (b), (c) and (d) exceeds 20% of the EBITDA of such Person, the
amount of such excess.

“Total Liabilities” means, as to any Person as of a given date, all liabilities
which would, in conformity with GAAP (except for intangible liabilities listed
on such Person’s consolidated balance sheet in accordance with Statement of
Financial Accounting Standards No. 141), be properly classified as a liability
on a consolidated balance sheet of such Person as of such date, and in any event
shall include (without duplication): (a) all Indebtedness of such Person;
(b) all Contingent Obligations of such Person including, without limitation, all
Guarantees of Indebtedness by such Person; (c) all liabilities of any
Unconsolidated Affiliate of such Person, which liabilities such Person has
Guaranteed or is otherwise obligated on a recourse basis; and (d) such Person’s
Ownership Share of the Indebtedness of any Unconsolidated Affiliate of such
Person, including Nonrecourse Indebtedness of such Person. For purposes of this
definition, if the assets of a Subsidiary of a Person consist solely of Equity
Interests in one Unconsolidated Affiliate of such Person and such Person is not
otherwise obligated in respect of the Indebtedness of such Unconsolidated
Affiliate, then only such Person’s Ownership Share of the Indebtedness of such
Unconsolidated Affiliate shall be included as Total Liabilities of such Person.

 

- 24 -



--------------------------------------------------------------------------------

“Transfer Authorizer Designation Form” means a form substantially in the form of
Exhibit P to be delivered to the Agent pursuant to Section 6.1., as the same may
be amended, restated or modified from time to time with the prior written
approval of the Agent.

“Type” with respect to any Revolving Loan, refers to whether such Loan is a
LIBOR Loan or a Base Rate Loan, or in the case of a Bid Rate Loan only, an
Absolute Rate Loan or a LIBOR Margin Loan.

“UCC” means the Uniform Commercial Code as in effect in any applicable
jurisdiction.

“Unconsolidated Affiliate” means, with respect to any Person, any other Person
in whom such Person holds an Investment, which Investment is accounted for in
the financial statements of such Person on an equity basis of accounting and
whose financial results would not be consolidated under GAAP with the financial
results of such Person on the consolidated financial statements of such Person.

“Unencumbered NOI” means, for any period, the aggregate Net Operating Income for
such period of Eligible Properties.

“Unencumbered Pool Certificate” means a certificate in substantially the form of
Exhibit K, certified by the chief financial officer of the Borrower, setting
forth the calculations required to establish the Unencumbered Pool Value for
each Unencumbered Pool Property and the Borrowing Base for all Unencumbered Pool
Properties as of a specified date, all in form and detail satisfactory to the
Agent.

“Unencumbered Pool Properties” means those Eligible Properties that, pursuant to
the terms of this Agreement, are to be included when calculating the Borrowing
Base.

“Unencumbered Pool Value” means, at any time, the following amount as determined
for an Unencumbered Pool Property: if such Unencumbered Pool Property is (a) an
Operating Property, (i) the Net Operating Income of such Unencumbered Pool
Property for the fiscal quarter most recently ended times (ii) 4 and divided by
(iii) 7.75%; (b) a Newly Acquired Property (other than a Qualified Development
Property) or a Recently Completed Property, the book value of such Unencumbered
Pool Property as determined in accordance with GAAP; and (c) a Qualified
Development Property, the book value of Construction in Process for such
Unencumbered Pool Property as determined in accordance with GAAP.
Notwithstanding the foregoing,if an Unencumbered Pool Property shall cease to
qualify as an Eligible Property, then the Unencumbered Pool Value of such
Property shall be $0.

“Unfunded Liabilities” means, with respect to any Plan at any time, the amount
(if any) by which (a) the value of all benefit liabilities under such Plan,
determined on a plan termination basis using the assumptions prescribed by the
PBGC for purposes of Section 4044 of ERISA, exceeds (b) the fair market value of
all Plan assets allocable to such liabilities under Title IV of

 

- 25 -



--------------------------------------------------------------------------------

ERISA (excluding any accrued but unpaid contributions), all determined as of the
then most recent valuation date for such Plan, but only to the extent that such
excess represents a potential liability of a member of the ERISA Group to the
PBGC or any other Person under Title IV of ERISA.

“Unsecured Indebtedness” means, with respect to a Person, all Indebtedness of
such Person that is not Secured Indebtedness.

“Unsecured Interest Expense” means, with respect to the Parent and its
Consolidated Subsidiaries and for a given period, all Interest Expense for such
period attributable the Unsecured Indebtedness of the Parent and its
Consolidated Subsidiaries.

“Unsecured Liabilities” means, as to any Person as of a given date, (a) all
liabilities which would, in conformity with GAAP (except for intangible
liabilities as listed on such Person’s consolidated balance sheet in accordance
with Statements of Financial Accounting Standards No. 141), be properly
classified as a liability on the consolidated balance sheet of such Person as at
such date plus (b) all Indebtedness of such Person (to the extent not included
in the preceding clause (a)) minus (c) all Secured Indebtedness of such Person.
When determining the Unsecured Liabilities of the Parent and its Subsidiaries:
(i) the following (to the extent not in excess of $10,000,000 in the aggregate)
shall be excluded: (A) any amounts related to contributions by the Borrower paid
in the Borrower’s capital stock to the 401(k) plan maintained by the Borrower
and (B) contributions paid by the Borrower to the Borrower’s Long-term Omnibus
Plan; (ii) accounts payable and accrued dividends payable shall be included only
to the extent the aggregate amount thereof exceeds the aggregate amount of
unrestricted cash then reportable on a consolidated balance sheet of the
Borrower; and (iii) accrued property taxes in respect of real property shall be
included only to the extent the aggregate amount thereof exceeds the aggregate
amount of cash held by the Borrower and its Subsidiaries in escrow for the
payment of such taxes at such time.

“Wells Fargo” means Wells Fargo Bank, National Association, and its successors
and permitted assigns.

“Wholly Owned Subsidiary” means any Subsidiary of a Person in respect of which
all of the equity securities or other ownership interests (other than, in the
case of a corporation, directors’ qualifying shares) are at the time directly or
indirectly owned or controlled by such Person or one or more other Wholly Owned
Subsidiaries of such Person or by such Person and one or more other Wholly Owned
Subsidiaries of such Person.

Section 1.2. General; References to San Francisco Time.

Unless otherwise indicated, all accounting terms, ratios and measurements shall
be interpreted or determined in accordance with GAAP as in effect on the
Agreement Date; provided that, if at any time any change in GAAP would affect
the computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Requisite Lenders shall so request, the
Agent, the Lenders and the Borrower shall negotiate in good faith to amend such
ratio or requirement to preserve the original intent thereof in light of such
change in GAAP (subject to the approval of the Requisite Lenders); provided
further that, until so

 

- 26 -



--------------------------------------------------------------------------------

amended, (i) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and (ii) the Borrower shall
provide to the Agent and the Lenders financial statements and other documents
required under this Agreement or as reasonably requested hereunder setting forth
a reconciliation between calculations of such ratio or requirement made before
and after giving effect to such change in GAAP. With respect to any Property
which has not been owned by a Loan Party or other Subsidiary for a full fiscal
quarter, financial amounts with respect to such Property shall be adjusted
appropriately to account for such lesser period of ownership unless specifically
provided otherwise herein. References in this Agreement to “Sections”,
“Articles”, “Exhibits” and “Schedules” are to sections, articles, exhibits and
schedules herein and hereto unless otherwise indicated. References in this
Agreement to any document, instrument or agreement (a) shall include all
exhibits, schedules and other attachments thereto, (b) shall include all
documents, instruments or agreements issued or executed in replacement thereof,
to the extent permitted hereby and (c) shall mean such document, instrument or
agreement, or replacement or predecessor thereto, as amended, supplemented,
restated or otherwise modified from time to time to the extent not prohibited
hereby and in effect at any given time. Wherever from the context it appears
appropriate, each term stated in either the singular or plural shall include the
singular and plural, and pronouns stated in the masculine, feminine or neuter
gender shall include the masculine, the feminine and the neuter. Unless
explicitly set forth to the contrary, a reference to “Subsidiary” means a
Subsidiary of the Parent or a Subsidiary of such Subsidiary and a reference to
an “Affiliate” means a reference to an Affiliate of the Borrower. Titles and
captions of Articles, Sections, subsections and clauses in this Agreement are
for convenience only, and neither limit nor amplify the provisions of this
Agreement. Unless otherwise indicated, all references to time are references to
San Francisco, California time.

ARTICLE II. CREDIT FACILITY

Section 2.1. Revolving Loans.

(a) Making of Revolving Loans. Subject to the terms and conditions set forth in
this Agreement, including without limitation, Section 2.15., each Lender
severally and not jointly agrees to make Revolving Loans to the Borrower during
the period from and including the Effective Date to but excluding the
Termination Date, in an aggregate principal amount at any one time outstanding
up to, but not exceeding, such Lender’s Commitment Percentage of the Maximum
Loan Availability (but in no event in excess of such Lender’s Commitment).
Within the foregoing limits and subject to the terms and conditions of this
Agreement, the Borrower may borrow, repay and reborrow Revolving Loans.

(b) Requests for Revolving Loans. Not later than 9:00 a.m. San Francisco time at
least two (2) Business Days prior to a borrowing of Base Rate Loans and not
later than 9:00 a.m. San Francisco time at least three (3) Business Days prior
to a borrowing of LIBOR Loans, the Borrower shall deliver to the Agent a Notice
of Borrowing. Each Notice of Borrowing shall specify the aggregate principal
amount of the Revolving Loans to be borrowed, the date such Revolving Loans are
to be borrowed (which must be a Business Day), the use of the proceeds of such
Revolving Loans, the Type of the requested Revolving Loans, and if such
Revolving Loans are to be LIBOR Loans, the initial Interest Period for such
Revolving Loans. Each Notice of Borrowing shall be irrevocable once given and
binding on the Borrower. Prior to delivering a

 

- 27 -



--------------------------------------------------------------------------------

Notice of Borrowing, the Borrower may (without specifying whether a Revolving
Loan will be a Base Rate Loan or a LIBOR Loan) request that the Agent provide
the Borrower with the most recent LIBOR available to the Agent. The Agent shall
provide such quoted rate to the Borrower and to the Lenders on the date of such
request or as soon as possible thereafter.

(c) Funding of Revolving Loans. Promptly after receipt of a Notice of Borrowing
under the immediately preceding subsection (b), the Agent shall notify each
Lender by telex or telecopy, or other similar form of transmission of the
proposed borrowing. Each Lender shall deposit an amount equal to the Revolving
Loan to be made by such Lender to the Borrower with the Agent at the Principal
Office, in immediately available funds not later than 9:00 a.m. San Francisco
time on the date of such proposed Revolving Loans. Subject to fulfillment of all
applicable conditions set forth herein, the Agent shall make available to the
Borrower in the account specified by the Borrower in the Transfer Authorizer
Designation Form, not later than 12:00 noon San Francisco time on the date of
the requested borrowing of Revolving Loans, the proceeds of such amounts
received by the Agent. No Lender shall be responsible for the failure of any
other Lender to make a Loan or to perform any other obligation to be made or
performed by such other Lender hereunder, and the failure of any Lender to make
a Loan or to perform any other obligation to be made or performed by it
hereunder shall not relieve the obligation of any other Lender to make any Loan
or to perform any other obligation to be made or performed by such other Lender.

(d) Assumptions Regarding Funding by Lenders. With respect to Revolving Loans to
be made after the Effective Date, unless the Agent shall have been notified by
any Lender that such Lender will not make available to the Agent a Revolving
Loan to be made by such Lender, the Agent may assume that such Lender will make
the proceeds of such Revolving Loan available to the Agent in accordance with
this Section and the Agent may (but shall not be obligated to), in reliance upon
such assumption, make available to the Borrower the amount of such Revolving
Loan to be provided by such Lender.

Section 2.2. Bid Rate Loans.

(a) Bid Rate Loans. In addition to borrowings of Revolving Loans, at any time
during the period from the Effective Date to but excluding the Termination Date,
and so long as the Borrower continues to maintain an Investment Grade Rating
from any two of the Rating Agencies, the Borrower may, as set forth in this
Section, request the Lenders to make offers to make Bid Rate Loans to the
Borrower in Dollars. The Lenders may, but shall have no obligation to, make such
offers and the Borrower may, but shall have no obligation to, accept any such
offers in the manner set forth in this Section. The parties agree that the
Existing Bid Rate Loans shall be deemed to be Bid Rate Loans made hereunder.

(b) Requests for Bid Rate Loans. When the Borrower wishes to request from the
Lenders offers to make Bid Rate Loans, it shall give the Agent notice (a “Bid
Rate Quote Request”) so as to be received no later than 9:00 a.m. San Francisco
time on (x) the Business Day immediately preceding the date of borrowing
proposed therein, in the case of an Absolute Rate Auction and (y) the date four
Business Days prior to the proposed date of borrowing, in the case of a LIBOR
Auction. The Agent shall deliver to each Lender a copy of each Bid Rate Quote
Request promptly upon receipt thereof by the Agent. The Borrower may request
offers to

 

- 28 -



--------------------------------------------------------------------------------

make Bid Rate Loans for up to 3 different Interest Periods in each Bid Rate
Quote Request (for which purpose Interest Periods in different lettered clauses
of the definition of the term “Interest Period” shall be deemed to be different
Interest Periods even if they are coterminous); provided that the request for
each separate Interest Period shall be deemed to be a separate Bid Rate Quote
Request for a separate borrowing (a “Bid Rate Borrowing”). Each Bid Rate Quote
Request shall be substantially in the form of Exhibit L and shall specify as to
each Bid Rate Borrowing all of the following:

(i) the proposed date of such Bid Rate Borrowing, which shall be a Business Day;

(ii) the aggregate amount of such Bid Rate Borrowing which shall be in a minimum
amount of $15,000,000 and integral multiples of $1,000,000 in excess thereof
which shall not cause any of the limits specified in Section 2.15. to be
violated;

(iii) whether the Bid Rate Quote Request is for LIBOR Margin Loans or Absolute
Rate Loans; and

(iv) the duration of the Interest Period applicable thereto, which shall not
extend beyond the Termination Date.

The Borrower shall not deliver any Bid Rate Quote Request within five Business
Days of the giving of any other Bid Rate Quote Request. The Borrower shall pay
any fees due pursuant to Section 3.6.(e) at the time any Bid Rate Quote Request
is delivered to the Agent. Such fees shall be due and payable whether or not any
Bid Rate Quotes are submitted or any Bid Rate Quotes are accepted.

(c) Bid Rate Quotes.

(i) Each Lender may submit one or more Bid Rate Quotes, each containing an offer
to make a Bid Rate Loan in response to any Bid Rate Quote Request; provided
that, if the Borrower’s request under Section 2.2.(b) specified more than one
Interest Period, such Lender may make a single submission containing only one
Bid Rate Quote for each such Interest Period. Each Bid Rate Quote must be
submitted to the Agent not later than 7:30 a.m. San Francisco time (x) on the
proposed date of borrowing, in the case of an Absolute Rate Auction and (y) on
the date three Business Days prior to the proposed date of borrowing, in the
case of a LIBOR Auction, and in either case the Agent shall disregard any Bid
Rate Quote received after such time; provided that the Lender then acting as the
Agent may submit a Bid Rate Quote only if it notifies the Borrower of the terms
of the offer contained therein not later than 30 minutes prior to the latest
time by which the Lenders must submit applicable Bid Rate Quotes. Subject to
Article VI. and Article XI., any Bid Rate Quote so made shall be irrevocable.
Such Bid Rate Loans may be funded by a Lender’s Designated Lender (if any) as
provided in Section 13.7.(d), however such Lender shall not be required to
specify in its Bid Rate Quote whether such Bid Rate Loan will be funded by such
Designated Lender.

 

- 29 -



--------------------------------------------------------------------------------

(ii) Each Bid Rate Quote shall be substantially in the form of Exhibit M and
shall specify:

(A) the proposed date of borrowing and the Interest Period therefor;

(B) the principal amount of the Bid Rate Loan for which each such offer is being
made; provided that the aggregate principal amount of all Bid Rate Loans for
which a Lender submits Bid Rate Quotes (x) may be greater or less than the
Commitment of such Lender but (y) shall not exceed the principal amount of the
Bid Rate Borrowing for a particular Interest Period for which offers were
requested;

(C) in the case of an Absolute Rate Auction, the rate of interest per annum
(rounded upwards, if necessary, to the nearest 1/1,000th of 1%) offered for each
such Absolute Rate Loan (the “Absolute Rate”);

(D) in the case of a LIBOR Auction, the margin above or below applicable LIBOR
(the “LIBOR Margin”) offered for each such LIBOR Margin Loan, expressed as a
percentage (rounded upwards, if necessary, to the nearest 1/1,000th of 1%) to be
added to (or subtracted from) the applicable LIBOR;

(E) the identity of the quoting Lender; and

(F) any Bid Rate Quote shall be in a minimum amount of $5,000,000 and integral
multiples of $1,000,000 in excess thereof.

No Bid Rate Quote shall contain qualifying, conditional or similar language or
propose terms other than or in addition to those set forth in the applicable Bid
Rate Quote Request and, in particular, no Bid Rate Quote may be conditioned upon
acceptance by the applicable Borrower of all (or some specified minimum) of the
principal amount of the Bid Rate Loan for which such Bid Rate Quote is being
made.

(d) Notification by Agent. The Agent shall, as promptly as practicable after the
Bid Rate Quotes are submitted (but in any event not later than 8:30 a.m. San
Francisco time (x) on the proposed date of borrowing, in the case of an Absolute
Rate Auction and (y) on the date three Business Days prior to the proposed date
of borrowing, in the case of a LIBOR Auction), notify the Borrower of the terms
(i) of any Bid Rate Quote submitted by a Lender that is in accordance with
Section 2.2.(c). and (ii) of any Bid Rate Quote that amends, modifies or is
otherwise inconsistent with a previous Bid Rate Quote submitted by such Lender
with respect to the same Bid Rate Quote Request. Any such subsequent Bid Rate
Quote shall be disregarded by the Agent unless such subsequent Bid Rate Quote is
submitted solely to correct a manifest error in such former Bid Rate Quote. The
Agent’s notice to the Borrower shall specify (A) the aggregate principal amount
of the Bid Rate Borrowing for which offers have been received and (B) the
principal amounts and Absolute Rates or LIBOR Margins, as applicable, so offered
by each Lender.

 

- 30 -



--------------------------------------------------------------------------------

(e) Acceptance by Borrower.

(i) Not later than 9:30 a.m. San Francisco time (x) on the proposed date of
borrowing, in the case of an Absolute Rate Auction and (y) on the date three
Business Days prior to the proposed date of borrowing, in the case of LIBOR
Auction, the Borrower shall notify the Agent of its acceptance or nonacceptance
of the offers of which it was notified pursuant to Section 2.2.(d). which notice
shall be in the form of Exhibit N. In the case of acceptance, such notice shall
specify the aggregate principal amount of offers for each Interest Period that
are accepted. The failure of the Borrower to give such notice by such time shall
constitute nonacceptance. The Borrower may accept any Bid Rate Quote in whole or
in part; provided that:

(A) the aggregate principal amount of each Bid Rate Borrowing may not exceed the
applicable amount set forth in the related Bid Rate Quote Request;

(B) the aggregate principal amount of each Bid Rate Borrowing shall comply with
the provisions of Section 2.2. (b)(ii) but shall not cause the limits specified
in Section 2.15. to be violated;

(C) acceptance of offers may be made only in ascending order of Absolute Rates
or LIBOR Margins, as applicable, in each case beginning with the lowest rate so
offered;

(D) any acceptance in part by the Borrower shall be in a minimum amount of
$5,000,000 and integral multiples of $1,000,000 in excess thereof; and

(E) the Borrower may not accept any offer that fails to comply with
Section 2.2.(c) or otherwise fails to comply with the requirements of this
Agreement.

(ii) If offers are made by two or more Lenders with the same Absolute Rates or
LIBOR Margins, as applicable, for a greater aggregate principal amount than the
amount in respect of which offers are accepted for the related Interest Period,
the principal amount of Bid Rate Loans in respect of which such offers are
accepted shall be allocated by the Agent among such Lenders in proportion to the
aggregate principal amount of such offers. Determinations by the Agent of the
amounts of Bid Rate Loans shall be conclusive in the absence of manifest error.

(f) Obligation to Make Bid Rate Loans. The Agent shall promptly (and in any
event not later than (x) 10:00 a.m. San Francisco time on the proposed date of
borrowing of Absolute Rate Loans and (y) on the date three Business Days prior
to the proposed date of borrowing of LIBOR Margin Loans) notify each Lender that
submitted a Bid Rate Quote as to whose Bid Rate Quote has been accepted and the
amount and rate thereof. A Lender who is notified that it has been selected to
make a Bid Rate Loan may designate its Designated Lender (if any) to fund such
Bid Rate Loan on its behalf, as described in Section 13.7.(d). Any Designated
Lender which

 

- 31 -



--------------------------------------------------------------------------------

funds a Bid Rate Loan shall on and after the time of such funding become the
obligee under such Bid Rate Loan and be entitled to receive payment thereof when
due. No Lender shall be relieved of its obligation to fund a Bid Rate Loan, and
no Designated Lender shall assume such obligation, prior to the time the
applicable Bid Rate Loan is funded. Any Lender whose offer to make any Bid Rate
Loan has been accepted shall, not later than 11:00 a.m. San Francisco time on
the date specified for the making of such Loan, make the amount of such Loan
available to the Agent at its Principal Office in immediately available funds,
for the account of the Borrower. The amount so received by the Agent shall,
subject to the terms and conditions of this Agreement, be made available to the
Borrower not later than 12:00 noon on such date by depositing the same, in
immediately available funds, in an account of the Borrower designated by the
Borrower.

(g) No Effect on Commitment. Except for the purpose and to the extent expressly
stated in Section 2.12., the amount of any Bid Rate Loan made by any Lender
shall not constitute a utilization of such Lender’s Commitment.

Section 2.3. Letters of Credit.

(a) Letters of Credit. Subject to the terms and conditions of this Agreement,
including without limitation, Section 2.15., the Agent, on behalf of the
Lenders, agrees to issue for the account of the Borrower during the period from
and including the Effective Date to, but excluding, the Termination Date, one or
more letters of credit (each a “Letter of Credit”) up to a maximum aggregate
Stated Amount at any one time outstanding not to exceed $50,000,000 as such
amount may be reduced from time to time in accordance with the terms hereof (the
“L/C Commitment Amount”). The parties agree that the Existing Letters of Credit
shall be deemed to be Letters of Credit issued hereunder.

(b) Terms of Letters of Credit. At the time of issuance, the amount, form, terms
and conditions of each Letter of Credit, and of any drafts or acceptances
thereunder, shall be subject to approval by the Agent and the Borrower.
Notwithstanding the foregoing, in no event may the expiration date initially
stated on any Letter of Credit extend beyond the earlier of (i) the date that is
one year from its issuance and (ii) February 11, 2011; provided that, the
expiration date initially stated on a Letter of Credit may extend to
February 10, 2012 if, at the time of the issuance of such Letter of Credit, the
Borrower would have the right to extend the Termination Date under the terms of
Section 2.13.; provided further that, a Letter of Credit may contain a provision
providing for the automatic extension of the expiration date in the absence of a
notice of non-renewal from the Agent. The Borrower agrees to pay to the Agent
such amounts with respect to any Letter of Credit that extends beyond the
Termination Date as set forth in Section 2.14. Notwithstanding the foregoing, as
provided in Section 13.12., this Agreement shall not terminate until all
Obligations (other than the Obligations that survive pursuant to Section 13.12.)
have been paid and satisfied in full. The initial Stated Amount of each Letter
of Credit shall be at least $25,000.

(c) Requests for Issuance of Letters of Credit. The Borrower shall give the
Agent written notice at least 5 Business Days prior to the requested date of
issuance of a Letter of Credit, such notice to describe in reasonable detail the
proposed terms of such Letter of Credit and the nature of the transactions or
obligations proposed to be supported by such Letter of

 

- 32 -



--------------------------------------------------------------------------------

Credit, and in any event shall set forth with respect to such Letter of Credit
the proposed (i) initial Stated Amount, (ii) the beneficiary, (iii) whether such
Letter of Credit is a commercial or standby letter of credit and (iv) expiration
date. The Borrower shall also execute and deliver such customary applications
and agreements for letters of credit, and other forms as requested from time to
time by the Agent. Provided the Borrower has given the notice prescribed by the
first sentence of this subsection and delivered such application and agreements
referred to in the preceding sentence, subject to the other terms and conditions
of this Agreement, including the satisfaction of any applicable conditions
precedent set forth in Article 6.2., the Agent shall issue the requested Letter
of Credit on the requested date of issuance for the benefit of the stipulated
beneficiary but in no event prior to the date 5 Business Days following the date
after which the Agent has received all of the items required to be delivered to
it under this subsection. Upon the written request of the Borrower, the Agent
shall deliver to the Borrower a copy of (i) any Letter of Credit proposed to be
issued hereunder prior to the issuance thereof and (ii) each issued Letter of
Credit within a reasonable time after the date of issuance thereof. To the
extent any term of a Letter of Credit Document is inconsistent with a term of
any Loan Document, the term of such Loan Document shall control.

(d) Reimbursement Obligations. Upon receipt by the Agent from the beneficiary of
a Letter of Credit of any demand for payment under such Letter of Credit, the
Agent shall promptly notify the Borrower of the amount to be paid by the Agent
as a result of such demand and the date on which payment is to be made by the
Agent to such beneficiary in respect of such demand. The Borrower hereby
absolutely, unconditionally and irrevocably agrees to pay and reimburse the
Agent for the amount of each demand for payment under such Letter of Credit at
or prior to the date on which payment is to be made by the Agent to the
beneficiary thereunder, without presentment, demand, protest or other
formalities of any kind. Upon receipt by the Agent of any payment in respect of
any Reimbursement Obligation, the Agent shall promptly pay to each Lender that
has acquired a participation therein under the second sentence of the
immediately following subsection (i) such Lender’s Commitment Percentage of such
payment.

(e) Manner of Reimbursement. Upon its receipt of a notice referred to in the
immediately preceding subsection (d), the Borrower shall advise the Agent
whether or not the Borrower intends to borrow hereunder to finance its
obligation to reimburse the Agent for the amount of the related demand for
payment and, if it does, the Borrower shall submit a timely request for such
borrowing as provided in the applicable provisions of this Agreement. If the
Borrower fails to so advise the Agent, or if the Borrower fails to reimburse the
Agent for a demand for payment under a Letter of Credit by the date of such
payment, then the Agent shall give each Lender prompt notice thereof and of the
amount of the demand for payment, specifying such Lender’s Commitment Percentage
of the amount of the related demand for payment and the provisions of
subsection (j) of this Section shall apply.

(f) Effect of Letters of Credit on Commitments. Upon the issuance by the Agent
of any Letter of Credit and until such Letter of Credit shall have expired or
been terminated, the Commitment of each Lender shall be deemed to be utilized
for all purposes of this Agreement in an amount equal to the product of (i) such
Lender’s Commitment Percentage and (ii) the sum of (A) the Stated Amount of such
Letter of Credit plus (B) any related Reimbursement Obligations then
outstanding.

 

- 33 -



--------------------------------------------------------------------------------

(g) Agent’s Duties Regarding Letters of Credit; Unconditional Nature of
Reimbursement Obligations. The Borrower assumes all risks of the acts and
omissions of, or misuse of the Letters of Credit by, the respective
beneficiaries of such Letters of Credit. In furtherance and not in limitation of
the foregoing, neither the Agent nor any of the Lenders shall be responsible for
(i) the form, validity, sufficiency, accuracy, genuineness or legal effects of
any document submitted by any party in connection with the application for and
issuance of or any drawing honored under any Letter of Credit even if such
document should in fact prove to be in any or all respects invalid,
insufficient, inaccurate, fraudulent or forged; (ii) the validity or sufficiency
of any instrument transferring or assigning or purporting to transfer or assign
any Letter of Credit, or the rights or benefits thereunder or proceeds thereof,
in whole or in part, which may prove to be invalid or ineffective for any
reason; (iii) failure of the beneficiary of any Letter of Credit to comply fully
with conditions required in order to draw upon such Letter of Credit;
(iv) errors, omissions, interruptions or delays in transmission or delivery of
any messages, by mail, cable, telex, telecopy or otherwise, whether or not they
be in cipher; (v) errors in interpretation of technical terms; (vi) any loss or
delay in the transmission or otherwise of any document required in order to make
a drawing under any Letter of Credit, or of the proceeds thereof; (vii) the
misapplication by the beneficiary of any Letter of Credit, or of the proceeds of
any drawing under any Letter of Credit; or (viii) any consequences arising from
causes beyond the control of the Agent or the Lenders. None of the above shall
affect, impair or prevent the vesting of any of the Agent’s rights or powers
hereunder. Any action taken or omitted to be taken by the Agent under or in
connection with any Letter of Credit, if taken or omitted in the absence of
gross negligence or willful misconduct, shall not create against the Agent any
liability to the Borrower or any Lender. In this connection, the obligation of
the Borrower to reimburse the Agent for any drawing made under any Letter of
Credit shall be absolute, unconditional and irrevocable and shall be paid
strictly in accordance with the terms of this Agreement or any other applicable
Letter of Credit Document under all circumstances whatsoever, including without
limitation, the following circumstances: (A) any lack of validity or
enforceability of any Letter of Credit Document or any term or provisions
therein; (B) any amendment or waiver of or any consent to departure from all or
any of the Letter of Credit Documents; (C) the existence of any claim, setoff,
defense or other right which the Borrower may have at any time against the
Agent, any Lender, any beneficiary of a Letter of Credit or any other Person,
whether in connection with this Agreement, the transactions contemplated hereby
or in the Letter of Credit Documents or any unrelated transaction; (D) any
breach of contract or dispute between the Borrower, the Agent, any Lender or any
other Person; (E) any demand, statement or any other document presented under a
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein or made in connection therewith being
untrue or inaccurate in any respect whatsoever; (F) any non-application or
misapplication by the beneficiary of a Letter of Credit or of the proceeds of
any drawing under such Letter of Credit; (G) payment by the Agent under the
Letter of Credit against presentation of a draft or certificate which does not
strictly comply with the terms of the Letter of Credit; and (H) any other act,
omission to act, delay or circumstance whatsoever that might, but for the
provisions of this Section, constitute a legal or equitable defense to or
discharge of the Borrower’s Reimbursement Obligations. Notwithstanding anything
to the contrary contained in this Section or Section 13.11., but not in
limitation of the Borrower’s unconditional obligation to reimburse the Agent for
any drawing made under a Letter of Credit as provided in this Section

 

- 34 -



--------------------------------------------------------------------------------

and to repay any Revolving Loan made pursuant to the immediately preceding
subsection (c), the Borrower shall have no obligation to indemnify the Agent or
any Lender in respect of any liability incurred by the Agent or such Lender
arising solely out of the gross negligence or willful misconduct of the Agent or
such Lender in respect of a Letter of Credit as determined by a court of
competent jurisdiction in a final, non-appealable judgment. Except as otherwise
provided in this Section, nothing in this Section shall affect any rights the
Borrower may have with respect to the gross negligence or willful misconduct of
the Agent or any Lender with respect to any Letter of Credit.

(h) Amendments, Etc. The issuance by the Agent of any amendment, supplement or
other modification to any Letter of Credit shall be subject to the same
conditions applicable under this Agreement to the issuance of new Letters of
Credit (including, without limitation, that the request therefor be made through
the Agent), and no such amendment, supplement or other modification shall be
issued unless either (i) the respective Letter of Credit affected thereby would
have complied with such conditions had it originally been issued hereunder in
such amended, supplemented or modified form or (ii) the Agent and Requisite
Lenders shall have consented thereto. In connection with any such amendment,
supplement or other modification, the Borrower shall pay the fees, if any,
payable under the last sentence of Section 3.6.

(i) Lenders’ Participation in Letters of Credit. Immediately upon the issuance
by the Agent of any Letter of Credit each Lender shall be deemed to have
absolutely, irrevocably and unconditionally purchased and received from the
Agent, without recourse or warranty, an undivided interest and participation to
the extent of such Lender’s Commitment Percentage of the liability of the Agent
with respect to such Letter of Credit and each Lender thereby shall absolutely,
unconditionally and irrevocably assume, as primary obligor and not as surety,
and shall be unconditionally obligated to the Agent to pay and discharge when
due, such Lender’s Commitment Percentage of the Agent’s liability under such
Letter of Credit. In addition, upon the making of each payment by a Lender to
the Agent in respect of any Letter of Credit pursuant to the immediately
following subsection (j), such Lender shall, automatically and without any
further action on the part of the Agent or such Lender, acquire (i) a
participation in an amount equal to such payment in the Reimbursement Obligation
owing to the Agent by the Borrower in respect of such Letter of Credit and
(ii) a participation in a percentage equal to such Lender’s Commitment
Percentage in any interest or other amounts payable by the Borrower in respect
of such Reimbursement Obligation (other than the Fees payable to the Agent
pursuant to the last sentence of Section 3.6.).

(j) Payment Obligation of Lenders. Each Lender severally agrees to pay to the
Agent on demand in immediately available funds in Dollars the amount of such
Lender’s Commitment Percentage of each drawing paid by the Agent under each
Letter of Credit to the extent such amount is not reimbursed by the Borrower
pursuant to the immediately preceding subsection (d); provided, however, that in
respect of any drawing under any Letter of Credit, the maximum amount that any
Lender shall be required to fund, whether as a Revolving Loan or as a
participation, shall not exceed such Lender’s Commitment Percentage of such
drawing. Each Lender’s obligation to make such payments to the Agent under this
subsection, and the Agent’s right to receive the same, shall be absolute,
irrevocable and unconditional and shall not be affected in any way by any
circumstance whatsoever, including without limitation, (i) the failure

 

- 35 -



--------------------------------------------------------------------------------

of any other Lender to make its payment under this subsection, (ii) the
financial condition of the Borrower, any other Loan Party or any Subsidiary,
(iii) the existence of any Default or Event of Default, including any Event of
Default described in Section 11.1.(e) or (f) or (iv) the termination of the
Commitments. Each such payment to the Agent shall be made without any offset,
abatement, withholding or deduction whatsoever.

(k) Information to Lenders. Promptly following any change in Letters of Credit
outstanding, the Agent shall deliver to each Lender and the Borrower a notice
describing the aggregate amount of all Letters of Credit outstanding at such
time. Upon the request of any Lender from time to time, the Agent shall deliver
any other information reasonably requested by such Lender with respect to each
Letter of Credit then outstanding. Other than as set forth in this subsection,
the Agent shall have no duty to notify the Lenders regarding the issuance or
other matters regarding Letters of Credit issued hereunder. The failure of the
Agent to perform its requirements under this subsection shall not relieve any
Lender from its obligations under the immediately preceding subsection (j).

Section 2.4. Swingline Loans.

(a) Swingline Loans. Subject to the terms and conditions hereof, including
without limitation Section 2.15., the Swingline Lender agrees to make Swingline
Loans to the Borrower, during the period from the Effective Date to but
excluding the Swingline Termination Date, in an aggregate principal amount at
any one time outstanding up to, but not exceeding, $50,000,000, as such amount
may be reduced from time to time in accordance with the terms hereof. If at any
time the aggregate principal amount of the Swingline Loans outstanding at such
time exceeds the Swingline Commitment in effect at such time, the Borrower shall
immediately pay the Agent for the account of the Swingline Lender the amount of
such excess. Subject to the terms and conditions of this Agreement, the Borrower
may borrow, repay and reborrow Swingline Loans hereunder.

(b) Procedure for Borrowing Swingline Loans. The Borrower shall give the Agent
and the Swingline Lender notice pursuant to a Notice of Swingline Borrowing
delivered to the Swingline Lender no later than 9:00 a.m. San Francisco time on
the proposed date of such borrowing. Any such telephonic notice shall include
all information to be specified in a written Notice of Swingline Borrowing. Not
later than 11:00 a.m. San Francisco time on the date of the requested Swingline
Loan and subject to satisfaction of the applicable conditions set forth in
Section 6.2. for such borrowing, the Swingline Lender will make the proceeds of
such Swingline Loan available to the Borrower in Dollars, in immediately
available funds, in an account specified by the Borrower in the Transfer
Authorizer Designation Form.

(c) Interest. Swingline Loans shall bear interest at a per annum rate equal to
the Base Rate as in effect from time to time or at such other rate or rates as
the Borrower and the Swingline Lender may agree from time to time in writing.
All accrued and unpaid interest on Swingline Loans shall be payable on the dates
and in the manner provided in Section 2.5. with respect to interest on Base Rate
Loans (except as the Swingline Lender and the Borrower may otherwise agree in
writing in connection with any particular Swingline Loan).

 

- 36 -



--------------------------------------------------------------------------------

(d) Swingline Loan Amounts, Etc. Each Swingline Loan shall be in the minimum
amount of $1,000,000 and integral multiples of $100,000 in excess thereof, or
such other minimum amounts agreed to by the Swingline Lender and the Borrower.
Any voluntary prepayment of a Swingline Loan must be in integral multiples of
$100,000 or the aggregate principal amount of all outstanding Swingline Loans
(or such other minimum amounts upon which the Swingline Lender and the Borrower
may agree) and in connection with any such prepayment, the Borrower must give
the Swingline Lender prior written notice thereof no later than 10:00 a.m. San
Francisco time on the day prior to the date of such prepayment. The Swingline
Loans shall, in addition to this Agreement, be evidenced by the Swingline Note.

(e) Repayment and Participations of Swingline Loans. The Borrower agrees to
repay each Swingline Loan within one Business Day of demand therefor by the
Swingline Lender and, in any event, within 7 Business Days after the date such
Swingline Loan was made. Notwithstanding the foregoing, the Borrower shall repay
the entire outstanding principal amount of, and all accrued but unpaid interest
on, the Swingline Loans on the Swingline Termination Date (or such earlier date
as the Swingline Lender and the Borrower may agree in writing). In lieu of
demanding repayment of any outstanding Swingline Loan from the Borrower, the
Swingline Lender may, on behalf of the Borrower (which hereby irrevocably
directs the Swingline Lender to act on its behalf), request a borrowing of Base
Rate Loans from the Lenders in an amount equal to the principal balance of such
Swingline Loan. The amount limitations contained in Section 3.5. shall not apply
to any borrowing of Base Rate Loans made pursuant to this subsection. The
Swingline Lender shall give notice to the Agent of any such borrowing of Base
Rate Loans not later than 9:00 a.m. San Francisco time at least one Business Day
prior to the proposed date of such borrowing. Not later than 9:00 a.m. San
Francisco time on the proposed date of such borrowing, each Lender will make
available to the Agent at the Principal Office for the account of the Swingline
Lender, in immediately available funds, the proceeds of the Base Rate Loan to be
made by such Lender. The Agent shall pay the proceeds of such Base Rate Loans to
the Swingline Lender, which shall apply such proceeds to repay such Swingline
Loan. If the Lenders are prohibited from making Loans required to be made under
this subsection for any reason whatsoever, including without limitation, the
occurrence of any of the Defaults or Events of Default described in
Sections 11.1.(e) or (f), each Lender shall purchase from the Swingline Lender,
without recourse or warranty, an undivided interest and participation to the
extent of such Lender’s Commitment Percentage of such Swingline Loan, by
directly purchasing a participation in such Swingline Loan in such amount and
paying the proceeds thereof to the Agent for the account of the Swingline Lender
in Dollars and in immediately available funds. A Lender’s obligation to purchase
such a participation in a Swingline Loan shall be absolute and unconditional and
shall not be affected by any circumstance whatsoever, including without
limitation, (i) any claim of setoff, counterclaim, recoupment, defense or other
right which such Lender or any other Person may have or claim against the Agent,
the Swingline Lender or any other Person whatsoever, (ii) the occurrence or
continuation of a Default or Event of Default (including without limitation, any
of the Defaults or Events of Default described in Sections 11.1. (e) or (f), or
the termination of any Lender’s Commitment, (iii) the existence (or alleged
existence) of an event or condition which has had or could have a Material
Adverse Effect, (iv) any breach of any Loan Document by the Agent, any Lender,
the Borrower or any other Loan Party, or (v) any other circumstance, happening
or event whatsoever, whether or not similar to any of the foregoing. If such
amount is not in fact made available to the Swingline

 

- 37 -



--------------------------------------------------------------------------------

Lender by any Lender, the Swingline Lender shall be entitled to recover such
amount on demand from such Lender, together with accrued interest thereon for
each day from the date of demand thereof, at the Federal Funds Rate. If such
Lender does not pay such amount forthwith upon the Swingline Lender’s demand
therefor, and until such time as such Lender makes the required payment, the
Swingline Lender shall be deemed to continue to have outstanding Swingline Loans
in the amount of such unpaid participation obligation for all purposes of the
Loan Documents (other than those provisions requiring the other Lenders to
purchase a participation therein). Further, such Lender shall be deemed to have
assigned any and all payments made of principal and interest on its Loans, and
any other amounts due to it hereunder, to the Swingline Lender to fund Swingline
Loans in the amount of the participation in Swingline Loans that such Lender
failed to purchase pursuant to this Section until such amount has been purchased
(as a result of such assignment or otherwise).

Section 2.5. Rates and Payment of Interest on Loans.

(a) Rates. The Borrower promises to pay to the Agent for the account of each
Lender interest on the unpaid principal amount of each Loan made by such Lender
for the period from and including the date of the making of such Loan to but
excluding the date such Loan shall be paid in full, at the following per annum
rates:

(i) during such periods as such Loan is a Base Rate Loan, at the Base Rate (as
in effect from time to time), plus the Applicable Margin for Base Rate Loans;

(ii) during such periods as such Loan is a LIBOR Loan, at LIBOR for such Loan
for the Interest Period therefor, plus the Applicable Margin for LIBOR Loans;

(iii) during such periods as such Loan is an Absolute Rate Loan, at the Absolute
Rate for such Loan, as applicable, for the Interest Period therefor quoted by
the Lender making such Loan in accordance with Section 2.2.; and

(iv) during such periods as such Loan is a LIBOR Margin Loan, at LIBOR for such
Loan for the Interest Period therefor, plus (or minus) the LIBOR Margin quoted
by the Lender making such Loan in accordance with Section 2.2.

Notwithstanding the foregoing, during the continuance of an Event of Default,
the Borrower shall pay to the Agent for the account of each Lender interest at
the Post-Default Rate on the outstanding principal amount of any Loan made by
such Lender, on all Reimbursement Obligations and on any other amount payable by
the Borrower hereunder or under the Notes held by such Lender to or for the
account of such Lender (including without limitation, accrued but unpaid
interest to the extent permitted under Applicable Law).

(b) Payment of Interest. All accrued and unpaid interest on the outstanding
principal amount of each Loan shall be payable (i) monthly in arrears on the
first day of each month, commencing with the first full calendar month occurring
after the Effective Date and (ii) on any date on which the principal balance of
such Loan is due and payable in full (whether at maturity, due to acceleration
or otherwise). Interest payable at the Post-Default Rate shall be payable from
time to time on demand. All determinations by the Agent of an interest rate
hereunder shall be conclusive and binding on the Lenders and the Borrower for
all purposes, absent manifest error.

 

- 38 -



--------------------------------------------------------------------------------

Section 2.6. Number of Interest Periods.

There may be no more than 8 different Interest Periods outstanding at the same
time.

Section 2.7. Repayment of Loans.

The Borrower shall repay the entire outstanding principal amount of, and all
accrued but unpaid interest on, the Revolving Loans on the Termination Date. The
Borrower shall repay the entire outstanding principal amount of each Bid Rate
Loan on the last day of the Interest Period of such Bid Rate Loan.

Section 2.8. Prepayments.

(a) Optional. Subject to Section 5.4., the Borrower may prepay any Loan at any
time without premium or penalty. The Borrower shall give the Agent at least 3
Business Days prior written notice of the prepayment of any Loan.

(b) Mandatory.

(i) Commitment Overadvance. If at any time the aggregate principal amount of all
outstanding Revolving Loans, together with the aggregate amount of all Letter of
Credit Liabilities, exceeds the aggregate amount of the Commitments, the
Borrower shall immediately upon demand pay to the Agent for the account of the
Lenders, the amount of such excess.

(ii) Borrowing Base Overadvance. If at any time the aggregate principal amount
of all outstanding Revolving Loans, together with the aggregate amount of all
Letter of Credit Liabilities, exceeds the Maximum Loan Availability, the
Borrower shall, within 15 days of the Borrower obtaining knowledge of the
occurrence of any such excess, deliver to the Agent for prompt distribution to
each Lender a written plan acceptable to all of the Lenders to eliminate such
excess. If such excess is not eliminated within 45 days of the Borrower
obtaining knowledge of the occurrence thereof, then the entire outstanding
principal balance of all Loans, together with all accrued interest thereon, and
an amount equal to all Letter of Credit Liabilities for deposit into the Letter
of Credit Collateral Account, shall be immediately due and payable in full.

(iii) Bid Rate Facility Overadvance. If at any time the aggregate principal
amount of all outstanding Bid Rate Loans exceeds one-half of the aggregate
amount of all Commitments at such time, then the Borrower shall immediately pay
to the Agent for the accounts of the applicable Lenders the amount of such
excess. Such payment shall be applied as provided in Section 3.2.(e).

All payments under this subsection (b) shall be applied to pay all amounts of
excess principal outstanding on the applicable Loans and any applicable
Reimbursement Obligations in accordance with Section 3.2., and the remainder, if
any, shall be deposited into the Letter of Credit Collateral Account for
application to any Reimbursement Obligations as and when due.

 

- 39 -



--------------------------------------------------------------------------------

Section 2.9. Continuation.

So long as no Default or Event of Default exists, the Borrower may on any
Business Day, with respect to any LIBOR Loan, elect to maintain such LIBOR Loan
or any portion thereof as a LIBOR Loan by selecting a new Interest Period for
such LIBOR Loan. Each new Interest Period selected under this Section shall
commence on the last day of the immediately preceding Interest Period. Each
selection of a new Interest Period shall be made by the Borrower giving to the
Agent a Notice of Continuation not later than 9:00 a.m. on the third Business
Day prior to the date of any such Continuation. Such notice by the Borrower of a
Continuation shall be by telecopy, electronic mail or other form of
communication in the form of a Notice of Continuation, specifying (a) the
proposed date of such Continuation, (b) the LIBOR Loan and portion thereof
subject to such Continuation and (c) the duration of the selected Interest
Period, all of which shall be specified in such manner as is necessary to comply
with all limitations on Loans outstanding hereunder. Each Notice of Continuation
shall be irrevocable by and binding on the Borrower once given. Promptly after
receipt of a Notice of Continuation, the Agent shall notify each Lender by
facsimile, telecopy, electronic mail or other similar form of transmission of
the proposed Continuation. If the Borrower shall fail to select in a timely
manner a new Interest Period for any LIBOR Loan in accordance with this Section,
such Loan will automatically, on the last day of the current Interest Period
therefor, Convert into a LIBOR Loan with an Interest Period of one month
notwithstanding failure of the Borrower to comply with Section 2.10.

Section 2.10. Conversion.

So long as no Default or Event of Default exists, the Borrower may on any
Business Day, upon the Borrower’s giving of a Notice of Conversion to the Agent,
Convert all or a portion of a Loan of one Type into a Loan of another Type. Any
Conversion of a LIBOR Loan into a Base Rate Loan shall be made on, and only on,
the last day of an Interest Period for such LIBOR Loan and, upon Conversion of a
Base Rate Loan into a LIBOR Loan, the Borrower shall pay accrued interest to the
date of Conversion on the principal amount so Converted. Each such Notice of
Conversion shall be given not later than 9:00 a.m. one Business Day prior to the
date of any proposed Conversion into Base Rate Loans and three Business Days
prior to the date of any proposed Conversion into LIBOR Loans. Promptly after
receipt of a Notice of Conversion, the Agent shall notify each Lender by
telecopy, electronic mail or other similar form of transmission of the proposed
Conversion. Subject to the restrictions specified above, each Notice of
Conversion shall be by telecopy in the form of a Notice of Conversion specifying
(a) the requested date of such Conversion, (b) the Type of Loan to be Converted,
(c) the portion of such Type of Loan to be Converted, (d) the Type of Loan such
Loan is to be Converted into and (e) if such Conversion is into a LIBOR Loan,
the requested duration of the Interest Period of such Loan. Each Notice of
Conversion shall be irrevocable by and binding on the Borrower once given.

 

- 40 -



--------------------------------------------------------------------------------

Section 2.11. Notes.

The Revolving Loans made by each Lender shall, in addition to this Agreement,
also be evidenced by a Revolving Note, payable to the order of such Lender in a
principal amount equal to the amount of its Commitment as originally in effect
and otherwise duly completed. The Bid Rate Loans made by any Lender to the
Borrower shall, in addition to this Agreement, also be evidenced by a Bid Rate
Note payable to the order of such Lender. The Swingline Loans made by the
Swingline Lender to the Borrower shall, in addition to this Agreement, also be
evidenced by a Swingline Note payable to the order of the Swingline Lender.

Section 2.12. Voluntary Reductions of the Commitment.

The Borrower may terminate or reduce the amount of the Commitments (for which
purpose the amount of the Commitments shall be deemed to include the aggregate
principal amount of all outstanding Bid Rate Loans and Swingline Loans and the
aggregate amount of all Letter of Credit Liabilities) at any time and from time
to time without penalty or premium upon not less than five (5) Business Days
prior notice to the Agent of each such termination or reduction, which notice
shall specify the effective date thereof and the amount of any such reduction
(which in the case of any partial reduction of the Commitments shall not be less
than $5,000,000 and integral multiples of $5,000,000 in excess of that amount in
the aggregate) and shall be irrevocable once given and effective only upon
receipt by the Agent (“Prepayment Notice”); provided, however, the Borrower may
not reduce the aggregate amount of the Commitments below $100,000,000 unless the
Borrower is terminating the Commitments in full. Promptly after receipt of a
Prepayment Notice the Agent shall notify each Lender by telecopy, or other
similar form of transmission, of the proposed termination or Commitment
reduction. The Commitments, once reduced pursuant to this Section, may not be
increased. The Borrower shall pay all interest and fees, on the Loans accrued to
the date of such reduction or termination of the Commitments to the Agent for
the account of the Lenders, including but not limited to any applicable
compensation due to each Lender in accordance with Section 5.4. of this
Agreement. Any reduction in the aggregate amount of the Commitments shall result
in a proportionate reduction (rounded to the next lowest integral multiple of
multiple of $100,000) in the Swingline Commitment and the L/C Commitment Amount.

Section 2.13. Extension of Termination Date.

The Borrower may request that the Agent and the Lenders extend the current
Termination Date by one year by executing and delivering to the Agent at least
90 days but not more than 120 days prior to the current Termination Date, a
written request for such extension (an “Extension Request”). The Agent shall
forward to each Lender a copy of any such request delivered to the Agent
promptly upon receipt thereof. Subject to satisfaction of the following
conditions, the Termination Date shall be extended for one year: (a) immediately
prior to such extension and immediately after giving effect thereto, no Default
or Event of Default shall exist and (b) the Borrower shall have paid the Fees
payable under Section 3.6.(c). The Termination Date may be extended only one
time pursuant to this Section.

 

- 41 -



--------------------------------------------------------------------------------

Section 2.14. Expiration or Maturity Date of Letters of Credit Past Termination
Date.

If on the date the Commitments are terminated (whether voluntarily, by reason of
the occurrence of an Event of Default or otherwise), there are any Letters of
Credit outstanding hereunder, the Borrower shall, on such date, pay to the Agent
an amount of money equal to the aggregate amount of the Stated Amounts of such
Letter(s) of Credit for deposit into the Letter of Credit Collateral Account. If
a drawing pursuant to any such Letter of Credit occurs on or prior to the
expiration date of such Letter of Credit, the Borrower authorizes the Agent to
use the monies deposited in the Letter of Credit Collateral Account to make
payment to the beneficiary with respect to such drawing or the payee with
respect to such presentment. If no drawing occurs on or prior to the expiration
date of such Letter of Credit, the Agent shall pay to the Borrower (or to
whomever else may be legally entitled thereto) the monies deposited in the
Letter of Credit Collateral Account with respect to such outstanding Letter of
Credit on or before the date 30 days after the expiration date of such Letter of
Credit.

Section 2.15. Amount Limitations.

Notwithstanding any other term of this Agreement or any other Loan Document,
(a) no Lender shall be required to make any Loan, and the Agent shall not be
required to issue any Letter of Credit if, immediately after the making of such
Loan or issuance of such Letter of Credit the aggregate principal amount of all
outstanding Loans, together with the aggregate amount of all Letter of Credit
Liabilities, would exceed either (i) the aggregate amount of the Commitments or
(ii) the Maximum Loan Availability and (b) the aggregate principal amount of all
outstanding Bid Rate Loans shall not exceed one-half of the aggregate amount of
all Commitments at such time provided, however, that, for two thirty-day periods
during any calendar year, upon the request of the Borrower, the Bid Rate Loans
may equal up to 70% of the aggregate amount of the Commitments at such time.

Section 2.16. Increase in Commitments.

The Borrower shall have the right to request increases in the aggregate amount
of the Commitments by providing written notice to the Agent, which notice shall
be irrevocable once given; provided, however, that after giving effect to any
such increases the aggregate amount of the Commitments shall not exceed
$750,000,000, less the amount of any voluntary reduction of the Commitments
pursuant to Section 2.12. Each such increase in the Commitments must be an
aggregate minimum amount of $10,000,000 and integral multiples of $5,000,000 in
excess thereof. The Agent shall promptly notify each Lender of any such request.
No Lender shall be obligated in any way whatsoever to increase its Commitment.
If a new Lender becomes a party to this Agreement, or if any existing Lender
agrees to increase its Commitment, such Lender shall on the date it becomes a
Lender hereunder (or in the case of an existing Lender, increases its
Commitment) (and as a condition thereto) purchase from the other Lenders its
Commitment Percentage (determined with respect to the Lenders’ relative
Commitments and after giving effect to the increase of Commitments) of any
outstanding Loans, by making available to the Agent for the account of such
other Lenders, in same day funds, an amount equal to the sum of (A) the portion
of the outstanding principal amount of such Loans to be purchased by such Lender
plus (B) interest accrued and unpaid to and as of such date on such portion of
the

 

- 42 -



--------------------------------------------------------------------------------

outstanding principal amount of such Loans. The Borrower shall pay to the
Lenders amounts payable, if any, to such Lenders under Section 5.4. as a result
of the prepayment of any such Loans. No increase of the Commitments may be
effected under this Section if either (x) a Default or Event of Default shall be
in existence on the effective date of such increase or would occur after giving
effect to such increase or (y) any representation or warranty made or deemed
made by the Borrower or any other Loan Party in any Loan Document to which such
Loan Party is a party is not (or would not be) true or correct in all material
respects on the effective date of such increase except to the extent that such
representations and warranties expressly relate solely to an earlier date (in
which case such representations and warranties shall have been true and accurate
on and as of such earlier date) and except for changes in factual circumstances
specifically and expressly permitted hereunder. In connection with any increase
in the aggregate amount of the Commitments pursuant to this Section (a) any
Lender becoming a party hereto shall execute such documents and agreements as
the Agent may reasonably request and (b) the Borrower shall make appropriate
arrangements so that each new Lender, and any existing Lender increasing its
Commitment, receives a new or replacement Note, as appropriate, in the amount of
such Lender’s Commitment at the time of the effectiveness of the applicable
increase in the aggregate amount of Commitments.

Section 2.17. Funds Transfer Disbursements.

(a) Generally. The Borrower hereby authorizes the Agent to disburse the proceeds
of any Loan to any of the accounts designated in the Transfer Authorizer
Designation Form. The Borrower agrees to be bound by any transfer request:
(i) authorized or transmitted by the Borrower; or, (ii) made in the Borrower’s
name and accepted by the Agent in good faith and in compliance with these
transfer instructions, even if not properly authorized by the Borrower. The
Borrower further agrees and acknowledges that the Agent may rely solely on any
bank routing number or identifying bank account number or name provided by the
Borrower to effect a wire or funds transfer even if the information provided by
the Borrower identifies a different bank or account holder than named by the
Borrower. The Agent is not obligated or required in any way to take any actions
to detect errors in information provided by the Borrower. If the Agent takes any
actions in an attempt to detect errors in the transmission or content of
transfer or requests or takes any actions in an attempt to detect unauthorized
funds transfer requests, the Borrower agrees that no matter how many times the
Agent takes these actions the Agent will not in any situation be liable for
failing to take or correctly perform these actions in the future and such
actions shall not become any part of the transfer disbursement procedures
authorized under this provision, the Loan Documents, or any agreement between
the Agent and the Borrower. The Borrower agrees to notify the Agent of any
errors in the transfer of any funds or of any unauthorized or improperly
authorized transfer requests within 14 days after the Agent’s confirmation to
the Borrower of such transfer.

(b) Funds Transfer. The Agent will, in its sole discretion, determine the funds
transfer system and the means by which each transfer will be made. The Agent may
delay or refuse to accept a funds transfer request if the transfer would:
(i) violate the terms of this authorization (ii) require use of a bank
unacceptable to the Agent or prohibited by government authority; (iii) cause the
Agent to violate any Federal Reserve or other regulatory risk control program or
guideline, or (iv) otherwise cause the Agent to violate any applicable law or
regulation.

 

- 43 -



--------------------------------------------------------------------------------

(c) Limitation of Liability. The Agent shall not be liable to the Borrower or
any other parties for (i) errors, acts or failures to act of others, including
other entities, banks, communications carriers or clearinghouses, through which
the Borrower’s transfers may be made or information received or transmitted, and
no such entity shall be deemed an agent of the Agent, (ii) any loss, liability
or delay caused by fires, earthquakes, wars, civil disturbances, power surges or
failures, acts of government, labor disputes, failures in communications
networks, legal constraints or other events beyond Agent’s control, or (iii) any
special, consequential, indirect or punitive damages, whether or not (x) any
claim for these damages is based on tort or contract or (y) the Agent or the
Borrower knew or should have known the likelihood of these damages.

Section 2.18. Option to Replace Lenders.

If any Lender, other than the Agent in its capacity as such, shall:

(a) have notified Agent of a determination under Section 5.1.(a) or become
subject to the provisions of Section 5.3.; or

(b) make any demand for payment or reimbursement pursuant to Section 5.1.(d) or
Section 5.4.;

then, provided that (x) there does not then exist any Default or Event of
Default and (y) the circumstances resulting in such demand for payment or
reimbursement under Section 5.1.(d) or Section 5.4. or the applicability of
Section 5.1.(a) or Section 5.3. are not applicable to the Requisite Lenders
generally, the Borrower may demand that such Lender, and upon such demand such
Lender shall promptly, assign its respective Commitment to an Eligible Assignee
subject to and in accordance with the provisions of Section 13.7.(c) for a
purchase price equal to the aggregate principal balance of Loans then
outstanding and owing to such Lender plus any accrued but unpaid interest
thereon and accrued but unpaid fees owing to such Lender and all other amounts
payable hereunder, any such assignment to be completed within 30 days after the
making by such Lender of such determination or demand for payment, and such
Lender shall no longer be a party hereto or have any rights or obligations
hereunder (other than Sections 3.11, 13.3 and 13.11) or under any of the other
Loan Documents. None of the Agent, such Lender, or any other Lender shall be
obligated in any way whatsoever to initiate any such replacement or to assist in
finding an Assignee.

ARTICLE III. PAYMENTS, FEES AND OTHER GENERAL PROVISIONS

Section 3.1. Payments.

Except to the extent otherwise provided herein, all payments of principal,
interest and other amounts to be made by the Borrower under this Agreement, the
Notes or any other Loan Document shall be made in Dollars, in immediately
available funds, without setoff, deduction or counterclaim, to the Agent at the
Principal Office, not later than 11:00 a.m. San Francisco time on the date on
which such payment shall become due (each such payment made after such time on
such due date to be deemed to have been made on the next succeeding Business
Day). Subject to Section 11.5., the Borrower shall, at the time of making each
payment under this

 

- 44 -



--------------------------------------------------------------------------------

Agreement or any other Loan Document, specify to the Agent the amounts payable
by the Borrower hereunder to which such payment is to be applied. Each payment
received by the Agent for the account of a Lender under this Agreement or any
Note shall be paid to such Lender by wire transfer of immediately available
funds in accordance with the wiring instructions provided by such Lender to the
Agent from time to time, for the account of such Lender at the applicable
Lending Office of such Lender. In the event the Agent fails to pay such amounts
to such Lender within one Business Day of receipt of such amounts, the Agent
shall pay interest on such amount at a rate per annum equal to the Federal Funds
Rate from time to time in effect. If the due date of any payment under this
Agreement or any other Loan Document would otherwise fall on a day which is not
a Business Day such date shall be extended to the next succeeding Business Day
and interest shall continue to accrue at the rate, if any, applicable to such
payment for the period of such extension.

Section 3.2. Pro Rata Treatment.

Except to the extent otherwise provided herein: (a) each borrowing from Lenders
under Section 2.1. shall be made from the Lenders, each payment of the fees
under Sections 3.6.(a) and (b) and the first sentence of Section 3.6.(d) shall
be made for the account of the Lenders, and each termination or reduction of the
amount of the Commitments under Section 2.12. or otherwise pursuant to this
Agreement shall be applied to the respective Commitments of the Lenders, pro
rata according to the amounts of their respective Commitments; (b) each payment
or prepayment of principal of Revolving Loans by the Borrower shall be made for
the account of the Lenders pro rata in accordance with the respective unpaid
principal amounts of the Revolving Loans held by them, provided that if
immediately prior to giving effect to any such payment in respect of any
Revolving Loans the outstanding principal amount of the Revolving Loans shall
not be held by the Lenders pro rata in accordance with their respective
Commitments in effect at the time such Loans were made, then such payment shall
be applied to the Revolving Loans in such manner as shall result, as nearly as
is practicable, in the outstanding principal amount of the Revolving Loans being
held by the Lenders pro rata in accordance with their respective Commitments;
(c) each payment of interest on Revolving Loans by the Borrower shall be made
for the account of the Lenders pro rata in accordance with the amounts of
interest on such Loans then due and payable to the respective Lenders; (d) the
Conversion and Continuation of Revolving Loans of a particular Type (other than
Conversions provided for by Section 5.1.) shall be made pro rata among the
Lenders according to the amounts of their respective Revolving Loans and the
then current Interest Period for each Lender’s portion of each Revolving Loan of
such Type shall be coterminous; (e) each prepayment of principal of Bid Rate
Loans by the Borrower pursuant to Section 2.8.(b)(iii) shall be made for account
of the Lenders then owed Bid Rate Loans pro rata in accordance with the
respective unpaid principal amounts of the Bid Rate Loans then owing to each
such Lender; (f) the Lenders’ participation in, and payment obligations in
respect of, Swingline Loans under Section 2.4., shall be in accordance with
their respective Commitment Percentages; and (g) the Lenders’ participation in,
and payment obligations in respect of, Letters of Credit under Section 2.3.,
shall be pro rata in accordance with their respective Commitments. All payments
of principal, interest, fees and other amounts in respect of the Swingline Loans
shall be for the account of the Swingline Lender only (except to the extent any
Lender shall have acquired a participating interest in any such Swingline Loan
pursuant to Section 2.4.).

 

- 45 -



--------------------------------------------------------------------------------

Section 3.3. Sharing of Payments, Etc.

If a Lender shall obtain payment of any principal of, or interest on, any Loan
under this Agreement or shall obtain payment on any other Obligation owing by
the Borrower or any other Loan Party through the exercise of any right of
set-off, banker’s lien or counterclaim or similar right or otherwise or through
voluntary prepayments directly to a Lender or other payments made by the
Borrower or any other Loan Party to a Lender not in accordance with the terms of
this Agreement and such payment should be distributed to the Lenders in
accordance with Section 3.2. or Section 11.5., such Lender shall promptly
purchase from such other Lenders participations in (or, if and to the extent
specified by such Lender, direct interests in) the Loans made by the other
Lenders or other Obligations owed to such other Lenders in such amounts, and
make such other adjustments from time to time as shall be equitable, to the end
that all the Lenders shall share the benefit of such payment (net of any
reasonable expenses which may actually be incurred by such Lender in obtaining
or preserving such benefit) in accordance with the requirements of Section 3.2.
or Section 11.5., as applicable. To such end, all the Lenders shall make
appropriate adjustments among themselves (by the resale of participations sold
or otherwise) if such payment is rescinded or must otherwise be restored. The
Borrower agrees that any Lender so purchasing a participation (or direct
interest) in the Loans or other Obligations owed to such other Lenders may
exercise all rights of set-off, banker’s lien, counterclaim or similar rights
with the respect to such participation as fully as if such Lender were a direct
holder of Loans in the amount of such participation. Nothing contained herein
shall require any Lender to exercise any such right or shall affect the right of
any Lender to exercise and retain the benefits of exercising, any such right
with respect to any other indebtedness or obligation of the Borrower.

Section 3.4. Several Obligations.

No Lender shall be responsible for the failure of any other Lender to make a
Loan or to perform any other obligation to be made or performed by such other
Lender hereunder, and the failure of any Lender to make a Loan or to perform any
other obligation to be made or performed by it hereunder shall not relieve the
obligation of any other Lender to make any Loan or to perform any other
obligation to be made or performed by such other Lender.

Section 3.5. Minimum Amounts.

(a) Borrowings. Each borrowing of Revolving Loans hereunder shall be in an
aggregate principal amount of $1,000,000 and integral multiples of $100,000 in
excess of that amount (except that any such borrowing of Revolving Loans may be
in the aggregate amount of the Maximum Loan Availability, which Revolving Loans,
if less than $1,000,000, must be Base Rate Loans).

(b) Prepayments. Each voluntary prepayment of Revolving Loans shall be in an
aggregate minimum amount of $500,000 and integral multiples of $100,000 in
excess thereof.

 

- 46 -



--------------------------------------------------------------------------------

Section 3.6. Fees.

(a) Closing Fee. On the Effective Date, the Borrower agrees to pay to the Agent
and each Lender all loan fees as have been agreed to in writing by the Borrower
and the Agent or each Lender, as applicable including, without limitation all
fees set forth in the Fee Letter.

(b) Facility Fees. During the period from the Effective Date to but excluding
the Termination Date, the Borrower agrees to pay to the Agent for the account of
the Lenders a facility fee equal to the daily aggregate amount of the
Commitments (whether or not utilized) times a rate per annum equal to the
Applicable Facility Fee. Such fee shall be payable quarterly in arrears on the
fifth day of each January, April, July and October during the term of this
Agreement and on the Termination Date. The Borrower acknowledges that the fee
payable hereunder is a bona fide commitment fee and is intended as reasonable
compensation to the Lenders for committing to make funds available to the
Borrower as described herein and for no other purposes.

(c) Extension Fee. If, pursuant to Section 2.13., the Borrower exercises its
right to extend the Termination Date, the Borrower agrees to pay to the Agent
for the account of each Lender an extension fee equal to 0.15% of the amount of
such Lender’s Commitment at such time. Such fee shall be paid to the Agent prior
to, and as a condition to, such extension.

(d) Letter of Credit Fees. The Borrower agrees to pay to the Agent for the
account of each Lender a letter of credit fee at a rate per annum equal to the
Applicable Margin for LIBOR Loans times the daily average Stated Amount of each
Letter of Credit for the period from and including the date of issuance of such
Letter of Credit (x) to and including the date such Letter of Credit expires or
is terminated or (y) to but excluding the date such Letter of Credit is drawn in
full, whichever is earlier. Any fees paid to the Agent prior to the Agreement
Date with respect to the Existing Letters of Credit in excess of the amounts
required pursuant to the terms of the Existing Credit Agreement, shall be
credited to the payments of the letter of credit fees set forth in the first
sentence hereof. In addition to such fees, the Borrower shall pay to the Agent
solely for its own account, a fronting fee in respect of each Letter of Credit
at the rate equal to one-eighth of one percent (0.125%) per annum on the daily
average Stated Amount of such Letter of Credit. The fees provided for in the
immediately preceding two sentences shall be nonrefundable and payable in
arrears (i) quarterly on the fifth day of January, April, July and October,
(ii) on the Termination Date, (iii) on the date the Commitments are terminated
or reduced to zero and (iv) thereafter from time to time on demand of the Agent.
The Borrower shall pay directly to the Agent from time to time on demand all
commissions, charges, costs and expenses in the amounts customarily charged by
the Agent from time to time in like circumstances with respect to the issuance
of each Letter of Credit, drawings, amendments and other transactions relating
thereto.

(e) Bid Rate Loan Fees. The Borrower agrees to pay to the Agent such fees
payable in connection with the Bid Rate Loans as set forth in the Fee Letter.

(f) Administrative and Other Fees. The Borrower agrees to pay the administrative
and other fees of the Agent as may be agreed to in writing from time to time.

 

- 47 -



--------------------------------------------------------------------------------

Section 3.7. Computations.

Unless otherwise expressly set forth herein, any accrued interest on any Loan,
any Fees or other Obligations due hereunder shall be computed on the basis of a
year of 360 days and the actual number of days elapsed.

Section 3.8. Usury.

In no event shall the amount of interest due or payable on the Loans or other
Obligations exceed the maximum rate of interest allowed by Applicable Law and,
if any such payment is paid by the Borrower or received by any Lender, then such
excess sum shall be credited as a payment of principal, unless the Borrower
shall notify the respective Lender in writing that the Borrower elects to have
such excess sum returned to it forthwith. It is the express intent of the
parties hereto that the Borrower not pay and the Lenders not receive, directly
or indirectly, in any manner whatsoever, interest in excess of that which may be
lawfully paid by the Borrower under Applicable Law. The parties hereto hereby
agree and stipulate that the only charge imposed upon the Borrower for the use
of money in connection with this Agreement is and shall be the interest
specifically described in Section 2.5.(a)(i) through (iv) and with respect to
Swingline Loans, in Section 2.3.(c). Notwithstanding the foregoing, the parties
hereto further agree and stipulate that all agency fees, syndication fees,
facility fees, letter of credit fees, underwriting fees, default charges, late
charges, funding or “breakage” charges, increased cost charges, attorneys’ fees
and reimbursement for costs and expenses paid by the Agent or any Lender to
third parties or for damages incurred by the Agent or any Lender, are charges
made to compensate the Agent or any such Lender for underwriting or
administrative services and costs or losses performed or incurred, and to be
performed or incurred, by the Agent and the Lenders in connection with this
Agreement and shall under no circumstances be deemed to be charges for the use
of money. All charges other than charges for the use of money shall be fully
earned and nonrefundable when due.

Section 3.9. Statements of Account.

The Agent will account to the Borrower monthly with a statement of Loans,
Letters of Credit, accrued interest and Fees, charges and payments made pursuant
to this Agreement and the other Loan Documents, and such account rendered by the
Agent shall be deemed conclusive upon the Borrower absent manifest error. The
Agent will account to the Borrower on changes in Letters of Credit in accordance
with Section 2.3.(k). The failure of the Agent to deliver such a statement of
accounts shall not relieve or discharge the Borrower from any of its obligations
hereunder.

Section 3.10. Defaulting Lenders.

If for any reason any Lender (a “Defaulting Lender”) shall fail or refuse to
perform any of its obligations under this Agreement or any other Loan Document
to which it is a party within the time period specified for performance of such
obligation or, if no time period is specified, if such failure or refusal
continues for a period of 5 Business Days after notice from the Agent, then, in
addition to the rights and remedies that may be available to the Agent or the
Borrower under this Agreement or Applicable Law, such Defaulting Lender’s right
to participate in the

 

- 48 -



--------------------------------------------------------------------------------

administration of the Loans, this Agreement and the other Loan Documents,
including without limitation, any right to vote in respect of, to consent to or
to direct any action or inaction of the Agent or to be taken into account in the
calculation of Requisite Lenders, shall be suspended during the pendency of such
failure or refusal. If for any reason a Lender fails to make timely payment to
the Agent of any amount required to be paid to the Agent hereunder (without
giving effect to any notice or cure periods), in addition to other rights and
remedies which the Agent or the Borrower may have under the immediately
preceding provisions or otherwise, the Agent shall be entitled (i) to collect
interest from such Defaulting Lender on such delinquent payment for the period
from the date on which the payment was due until the date on which the payment
is made at the Federal Funds Rate, (ii) to withhold or setoff and to apply in
satisfaction of the defaulted payment and any related interest, any amounts
otherwise payable to such Defaulting Lender under this Agreement or any other
Loan Document and (iii) to bring an action or suit against such Defaulting
Lender in a court of competent jurisdiction to recover the defaulted amount and
any related interest. Any amounts received by the Agent in respect of a
Defaulting Lender’s Loans shall not be paid to such Defaulting Lender and shall
be held by the Agent and paid to such Defaulting Lender upon the Defaulting
Lender’s curing of its default.

Section 3.11. Taxes.

(a) Taxes Generally. All payments by the Borrower of principal of, and interest
on, the Loans and all other Obligations shall be made free and clear of and
without deduction for any present or future excise, stamp or other taxes, fees,
duties, levies, imposts, charges, deductions, withholdings or other charges of
any nature whatsoever imposed by any taxing authority, but excluding
(i) franchise taxes, (ii) any taxes (other than withholding taxes) that would
not be imposed but for a connection between the Agent or a Lender and the
jurisdiction imposing such taxes (other than a connection arising solely by
virtue of the activities of the Agent or such Lender pursuant to or in respect
of this Agreement or any other Loan Document), (iii) any taxes imposed on or
measured by any Lender’s assets, net income, receipts or branch profits and
(iv) any taxes arising after the Agreement Date solely as a result of or
attributable to a Lender changing its designated Lending Office after the date
such Lender becomes a party hereto (such non-excluded items being collectively
called “Taxes”). If any withholding or deduction from any payment to be made by
the Borrower hereunder is required in respect of any Taxes pursuant to any
Applicable Law, then the Borrower will:

(i) pay directly to the relevant Governmental Authority the full amount required
to be so withheld or deducted;

(ii) promptly forward to the Agent an official receipt or other documentation
satisfactory to the Agent evidencing such payment to such Governmental
Authority; and

(iii) pay to the Agent for its account or the account of the applicable Lender,
as the case may be, such additional amount or amounts as is necessary to ensure
that the net amount actually received by the Agent or such Lender will equal the
full amount that the Agent or such Lender would have received had no such
withholding or deduction been required.

 

- 49 -



--------------------------------------------------------------------------------

(b) Tax Indemnification. If the Borrower fails to pay any Taxes when due to the
appropriate Governmental Authority or fails to remit to the Agent, for its
account or the account of the respective Lender, as the case may be, the
required receipts or other required documentary evidence, the Borrower shall
indemnify the Agent and the Lenders for any incremental Taxes, interest or
penalties that may become payable by the Agent or any Lender as a result of any
such failure. For purposes of this Section, a distribution hereunder by the
Agent or any Lender to or for the account of any Lender shall be deemed a
payment by the Borrower.

(c) Tax Forms. Prior to the date that any Lender or Participant organized under
the laws of a jurisdiction outside the United States of America becomes a party
hereto, such Person shall deliver to the Borrower and the Agent such
certificates, documents or other evidence, as required by the Internal Revenue
Code or Treasury Regulations issued pursuant thereto (including Internal Revenue
Service Forms W-8ECI and W-8BEN, as applicable, or appropriate successor forms),
properly completed, currently effective and duly executed by such Lender or
Participant establishing that payments to it hereunder and under the Notes are
(i) not subject to United States Federal backup withholding tax and (ii) not
subject to United States Federal withholding tax under the Internal Revenue
Code. Each such Lender or Participant shall (x) deliver further copies of such
forms or other appropriate certifications on or before the date that any such
forms expire or become obsolete and after the occurrence of any event requiring
a change in the most recent form delivered to the Borrower and (y) obtain such
extensions of the time for filing, and renew such forms and certifications
thereof, as may be reasonably requested by the Borrower or the Agent. The
Borrower shall not be required to pay any amount pursuant to last sentence of
subsection (a) above to any Lender or Participant that is organized under the
laws of a jurisdiction outside of the United States of America or the Agent, if
it is organized under the laws of a jurisdiction outside of the United States of
America, if such Lender, Participant or the Agent, as applicable, fails to
comply with the requirements of this subsection. If any such Lender or
Participant fails to deliver the above forms or other documentation, then the
Agent may withhold from such payment to such Lender such amounts as are required
by the Internal Revenue Code. If any Governmental Authority asserts that the
Agent did not properly withhold or backup withhold, as the case may be, any tax
or other amount from payments made to or for the account of any Lender, such
Lender shall indemnify the Agent therefor, including all penalties and interest,
any taxes imposed by any jurisdiction on the amounts payable to the Agent under
this Section, and costs and expenses (including all fees and disbursements of
any law firm or other external counsel and the allocated cost of internal legal
services and all disbursements of internal counsel) of the Agent. The obligation
of the Lenders under this Section shall survive the termination of the
Commitments, repayment of all Obligations and the resignation or replacement of
the Agent.

(d) Refunds. If the Agent or any Lender shall become aware that it is entitled
to a refund in respect of Taxes for which it has been indemnified by the
Borrower pursuant to this Section, the Agent or such Lender shall promptly
notify the Borrower of the availability of such refund and shall, within 30 days
after receipt of a written request by the Borrower, apply for such refund at the
Borrower’s sole cost and expense. So long as no Event of Default shall have
occurred and be continuing, if the Agent or any Lender shall receive a refund in
respect of any such Taxes as to which it has been indemnified by the Borrower
pursuant to this Section, the Agent or such Lender shall promptly notify the
Borrower of such refund and shall, within

 

- 50 -



--------------------------------------------------------------------------------

30 days of receipt, pay such refund (to the extent of amounts that have been
paid by the Borrower under this Section with respect to such refund and not
previously reimbursed) to the Borrower, net of all reasonable out-of-pocket
expenses of such Lender or the Agent and without interest (other than the
interest, if any, included in such refund).

ARTICLE IV. UNENCUMBERED POOL PROPERTIES

Section 4.1. Eligibility of Properties.

(a) Initial Unencumbered Pool Properties. Subject to compliance with
Section 6.1., as of the date hereof, the Lenders have approved for inclusion in
calculations of the Borrowing Base, the Properties identified on Schedule 4.1.,
as well as the Unencumbered Pool Value initially attributable to each such
Property. Schedule 4.1 designates as to each such Unencumbered Pool Property,
the owner of such Property (and whether such owner is a Qualified Venture) and
whether such Unencumbered Pool Property is a Qualified Development Property,
Newly Acquired Property, Recently Completed Property or Operating Property.

(b) Additional Unencumbered Pool Properties. If the Borrower desires that an
additional Eligible Property be included as an Unencumbered Pool Property after
the Effective Date, the Borrower shall deliver to the Agent an Unencumbered Pool
Certificate setting forth the information required to be contained therein and
assuming that such Eligible Property is included as an Unencumbered Pool
Property. The Borrower shall not submit an Unencumbered Pool Certificate under
this Section more than once per calendar month or during any calendar month in
which an Unencumbered Pool Certificate was delivered pursuant to
Section 9.4.(d). Subject to the terms and conditions of this Agreement, upon the
Agent’s receipt of such certificate, such Eligible Property shall be included as
an Unencumbered Pool Property. If such Eligible Property is owned (or is being
acquired) by a Subsidiary of the Borrower that is not yet a party to the
Guaranty and such Subsidiary has incurred, acquired or suffered to exist any
Indebtedness other than Nonrecourse Indebtedness, such Eligible Property shall
not become an Unencumbered Pool Property unless and until an Accession Agreement
executed by such Subsidiary, all other items required to be delivered under
Section 8.13. and such other items as the Agent may reasonably request have all
been executed and delivered to the Agent.

Section 4.2. Release of Properties.

Any Property previously included as an Unencumbered Pool Property but which is
not included in an Unencumbered Pool Certificate subsequently submitted pursuant
to this Agreement shall no longer be included as an Unencumbered Pool Property
(effective as of the date of receipt by the Agent of such Unencumbered Pool
Certificate) so long as no Default or Event of Default shall have occurred and
be continuing or would exist immediately after such Property is no longer
included as an Unencumbered Pool Property.

 

- 51 -



--------------------------------------------------------------------------------

ARTICLE V. YIELD PROTECTION, ETC.

Section 5.1. Additional Costs; Capital Adequacy.

(a) Additional Costs. The Borrower shall promptly pay to the Agent for the
account of a Lender from time to time such amounts as such Lender may determine
to be necessary to compensate such Lender for any costs incurred by such Lender
that it determines are attributable to its making or maintaining of any LIBOR
Loans or its obligation to make any LIBOR Loans hereunder, any reduction in any
amount receivable by such Lender under this Agreement or any of the other Loan
Documents in respect of any of such LIBOR Loans or such obligation or the
maintenance by such Lender of capital in respect of its LIBOR Loans or its
Commitment (such increases in costs and reductions in amounts receivable being
herein called “Additional Costs”), resulting from any Regulatory Change that:
(i) changes the basis of taxation of any amounts payable to such Lender under
this Agreement or any of the other Loan Documents in respect of any of such
LIBOR Loans or its Commitment (other than taxes imposed on or measured by the
overall net income of such Lender or of its Lending Office for any of such LIBOR
Loans by the jurisdiction in which such Lender has its principal office or such
Lending Office), or (ii) imposes or modifies any reserve, special deposit or
similar requirements (including without limitation, Regulation D of the Board of
Governors of the Federal Reserve System or other similar reserve requirement
applicable to any other category of liabilities or category of extensions of
credit or other assets by reference to which the interest rate on LIBOR Loans is
determined) relating to any extensions of credit or other assets of, or any
deposits with or other liabilities of, or other credit extended by, or any other
acquisition of funds by such Lender (or its parent corporation), or any
commitment of such Lender (including, without limitation, the Commitment of such
Lender hereunder) or (iii) has or would have the effect of reducing the rate of
return on capital of such Lender (or on the capital of such Lender’s holding
company) to a level below that which such Lender (or such Lender’s holding
company) could have achieved but for such Regulatory Change (taking into
consideration such Lender’s policies with respect to capital adequacy).

(b) Lender’s Suspension of LIBOR Loans. Without limiting the effect of the
provisions of the immediately preceding subsection (a), if by reason of any
Regulatory Change, any Lender either (i) incurs Additional Costs based on or
measured by the excess above a specified level of the amount of a category of
deposits or other liabilities of such Lender that includes deposits by reference
to which the interest rate on LIBOR Loans is determined as provided in this
Agreement or a category of extensions of credit or other assets of such Lender
that includes LIBOR Loans or (ii) becomes subject to restrictions on the amount
of such a category of liabilities or assets that it may hold, then, if such
Lender so elects by notice to the Borrower (with a copy to the Agent), the
obligation of such Lender to make or Continue, or to Convert Base Rate Loans
into, LIBOR Loans hereunder shall be suspended until such Regulatory Change
ceases to be in effect (in which case the provisions of Section 5.5. shall
apply).

(c) Additional Costs in Respect of Letters of Credit. Without limiting the
obligations of the Borrower under the preceding subsections of this Section (but
without duplication), if as a result of any Regulatory Change or any risk-based
capital guideline or other requirement heretofore or hereafter issued by any
Governmental Authority there shall be imposed, modified or deemed applicable any
tax, reserve, special deposit, capital adequacy or similar requirement

 

- 52 -



--------------------------------------------------------------------------------

against or with respect to or measured by reference to Letters of Credit and the
result shall be to increase the cost to the Agent of issuing (or any Lender of
purchasing participations in) or maintaining its obligation hereunder to issue
(or purchase participations in) any Letter of Credit or reduce any amount
receivable by the Agent or any Lender hereunder in respect of any Letter of
Credit, then, upon demand by the Agent or such Lender, the Borrower shall pay
immediately to the Agent for its account or the account of such Lender, as
applicable, from time to time as specified by the Agent or a Lender, such
additional amounts as shall be sufficient to compensate the Agent or such Lender
for such increased costs or reductions in amount.

(d) Notification and Determination of Additional Costs. Each of the Agent and
each Lender, as the case may be, agrees to notify the Borrower of any event
occurring after the Agreement Date entitling the Agent or such Lender to
compensation under any of the preceding subsections of this Section as promptly
as practicable; provided, however, that the failure of the Agent or any Lender
to give such notice shall not release the Borrower from any of its obligations
hereunder. The Agent and each Lender, as the case may be, agrees to furnish to
the Borrower (and in the case of a Lender to the Agent as well) a certificate
setting forth the basis and amount of each request for compensation under this
Section. Determinations by the Agent or such Lender, as the case may be, of the
effect of any Regulatory Change shall be conclusive, provided that such
determinations are made on a reasonable basis and in good faith.

Section 5.2. Suspension of LIBOR Loans.

Anything herein to the contrary notwithstanding, if, on or prior to the
determination of LIBOR for any Interest Period:

(a) the Agent reasonably determines (which determination shall be conclusive)
that quotations of interest rates for the relevant deposits referred to in the
definition of LIBOR are not being provided in the relevant amounts or for the
relevant maturities for purposes of determining rates of interest for LIBOR
Loans as provided herein or is otherwise unable to determine LIBOR, or

(b) the Agent reasonably determines (which determination shall be conclusive)
that the relevant rates of interest referred to in the definition of LIBOR upon
the basis of which the rate of interest for LIBOR Loans for such Interest Period
is to be determined are not likely to adequately cover the cost to any Lender of
making or maintaining LIBOR Loans for such Interest Period;

(c) any Lender that has outstanding a Bid Rate Quote with respect to a LIBOR
Margin Loan reasonably determines (which determination shall be conclusive) that
LIBOR will not adequately and fairly reflect the cost to such Lender of making
or maintaining such LIBOR Margin Loan;

then the Agent shall give the Borrower and each Lender prompt notice thereof
and, so long as such condition remains in effect, (i) the Lenders shall be under
no obligation to, and shall not, make additional LIBOR Loans, Continue LIBOR
Loans or Convert Loans into LIBOR Loans and the Borrower shall, on the last day
of each current Interest Period for each outstanding LIBOR Loan, either prepay
such Loan or Convert such Loan into a Base Rate Loan and (ii) in the case of
clause (c) above, no Lender that has outstanding a Bid Rate Quote with respect
to a LIBOR Margin Loan shall be under any obligation to make such Loan.

 

- 53 -



--------------------------------------------------------------------------------

Section 5.3. Illegality.

Notwithstanding any other provision of this Agreement, if any Lender shall
determine (which determination shall be conclusive and binding) that it is
unlawful for such Lender to honor its obligation to make or maintain LIBOR Loans
hereunder, then such Lender shall promptly notify the Borrower thereof (with a
copy of such notice to the Agent) and such Lender’s obligation to make or
Continue, or to Convert Revolving Loans of any other Type into, LIBOR Loans
shall be suspended until such time as such Lender may again make and maintain
LIBOR Loans (in which case the provisions of Section 5.5. shall be applicable).

Section 5.4. Compensation.

The Borrower shall pay to the Agent for the account of each Lender, upon the
request of the Agent, such amount or amounts as the Agent shall determine in its
sole discretion shall be sufficient to compensate each Lender for any loss, cost
or expense attributable to:

(a) any payment or prepayment (whether mandatory or optional) of a LIBOR Loan or
Bid Rate Loan, or Conversion of a LIBOR Loan, made by such Lender for any reason
(including, without limitation, acceleration) on a date other than the last day
of the Interest Period for such Loan;

(b) any failure by the Borrower for any reason (including, without limitation,
the failure of any of the applicable conditions precedent specified in Article
6.2. to be satisfied) to borrow a LIBOR Loan or Bid Rate Loan from such Lender
on the date for such borrowing, or to Convert a Base Rate Loan into a LIBOR Loan
or Continue a LIBOR Loan on the requested date of such Conversion or
Continuation; or

(c) the assignment of any LIBOR Loan other than on the last day of an Interest
Period therefore as a result of a request by the Borrower pursuant to
Section 2.18.

Not in limitation of the foregoing, such compensation shall include, without
limitation; (i) in the case of a LIBOR Loan, an amount equal to the then present
value of (A) the amount of interest that would have accrued on such LIBOR Loan
for the remainder of the Interest Period at the rate applicable to such LIBOR
Loan, less (B) the amount of interest that would accrue on the same LIBOR Loan
for the same period if LIBOR were set on the date on which such LIBOR Loan was
repaid, prepaid or Converted or the date on which the Borrower failed to borrow,
Convert or Continue such LIBOR Loan, as applicable, calculating present value by
using as a discount rate LIBOR quoted on such date and (ii) in the case of a Bid
Rate Loan, the sum of such losses and expenses as the Lender or Designated
Lender who made such Bid Rate Loan may reasonably incur by reason of such
prepayment, including without limitation any losses or expenses incurred in
obtaining, liquidating or employing deposits from third parties. Upon the
Borrower’s request the Agent shall provide the Borrower with a statement setting
forth the basis for requesting compensation under this Section and the method
for determining the amount thereof. Any such statement shall be conclusive
absent manifest error.

 

- 54 -



--------------------------------------------------------------------------------

Section 5.5. Treatment of Affected Loans.

If the obligation of any Lender to make LIBOR Loans or to Continue, or to
Convert Base Rate Loans into, LIBOR Loans shall be suspended pursuant to
Section 5.1.(b), Section 5.2., or Section 5.3. then such Lender’s LIBOR Loans
shall be automatically Converted into Base Rate Loans on the last day(s) of the
then current Interest Period(s) for LIBOR Loans (or, in the case of a Conversion
required by Section 5.1.(b), Section 5.2., or Section 5.3. on such earlier date
as such Lender may specify to the Borrower with a copy to the Agent) and, unless
and until such Lender gives notice as provided below that the circumstances
specified in Section 5.1., Section 5.2., or Section 5.3. that gave rise to such
Conversion no longer exist:

(a) to the extent that such Lender’s LIBOR Loans have been so Converted, all
payments and prepayments of principal that would otherwise be applied to such
Lender’s LIBOR Loans shall be applied instead to its Base Rate Loans; and

(b) all Revolving Loans that would otherwise be made or Continued by such Lender
as LIBOR Loans shall be made or Continued instead as Base Rate Loans, and all
Base Rate Loans of such Lender that would otherwise be Converted into LIBOR
Loans shall remain as Base Rate Loans.

If such Lender gives notice to the Borrower (with a copy to the Agent) that the
circumstances specified in Section 5.1. or 5.3. that gave rise to the Conversion
of such Lender’s LIBOR Loans pursuant to this Section no longer exist (which
such Lender agrees to do promptly upon such circumstances ceasing to exist) at a
time when LIBOR Loans made by other Lenders are outstanding, then such Lender’s
Base Rate Loans shall be automatically Converted, on the first day(s) of the
next succeeding Interest Period(s) for such outstanding LIBOR Loans, to the
extent necessary so that, after giving effect thereto, all Loans held by the
Lenders holding LIBOR Loans and by such Lender are held pro rata (as to
principal amounts, Types and Interest Periods) in accordance with their
respective Commitments.

Section 5.6. Change of Lending Office.

Each Lender agrees that it will use reasonable efforts (consistent with its
internal policy and legal and regulatory restrictions) to designate an alternate
Lending Office with respect to any of its Loans affected by the matters or
circumstances described in Sections 3.11., 5.1. or 5.3. to reduce the liability
of the Borrower or avoid the results provided thereunder, so long as such
designation is not disadvantageous to such Lender as determined by such Lender
in its sole discretion, except that such Lender shall have no obligation to
designate a Lending Office located in the United States of America.

Section 5.7. Assumptions Concerning Funding of LIBOR Loans.

Calculation of all amounts payable to a Lender under this Article shall be made
as though such Lender had actually funded LIBOR Loans through the purchase of
deposits in the relevant market bearing interest at the rate applicable to such
LIBOR Loans in an amount equal to the amount of the LIBOR Loans and having a
maturity comparable to the relevant Interest Period;

 

- 55 -



--------------------------------------------------------------------------------

provided, however, that each Lender may fund each of its LIBOR Loans in any
manner it sees fit and the foregoing assumption shall be used only for
calculation of amounts payable under this Article.

ARTICLE VI. CONDITIONS PRECEDENT

Section 6.1. Initial Conditions Precedent.

The obligation of the Lenders to effect or permit the occurrence of the first
Credit Event hereunder, whether as the making of a Loan or the issuance of a
Letter of Credit, is subject to the satisfaction or waiver of the following
conditions precedent:

(a) The Agent shall have received each of the following, in form and substance
satisfactory to the Agent:

(i) counterparts of this Agreement executed by each of the parties hereto;

(ii) Revolving Notes and Bid Rate Notes executed by the Borrower, payable to all
Lenders and any Designated Lender, if applicable, and complying with the terms
of Section 2.11.(a); and the Swingline Note executed by the Borrower;

(iii) the Guaranty executed by the Parent and any other Person that would be
required under Section 8.13. to become a party to the Guaranty as of the
Effective Date;

(iv) (A) an opinion of Foley & Lardner, counsel to the Borrower, the Parent and
the other Guarantors addressed to the Agent and the Lenders and (B) an opinion
of Alston & Bird LLP, counsel to the Agent addressed to the Agent and the
Lenders;

(v) the certificate or articles of incorporation, articles of organization,
certificate of limited partnership, declaration of trust or other comparable
organizational instrument (if any) of each Loan Party certified as of a recent
date by the Secretary of State of the state of formation of such Person;

(vi) a certificate of good standing (or certificate of similar meaning) with
respect to each Loan Party issued as of a recent date by the Secretary of State
of the state of formation of each such Person and certificates of qualification
to transact business or other comparable certificates issued by each Secretary
of State (and any state department of taxation, as applicable) of each state in
which such Person is required to be so qualified;

(vii) a certificate of incumbency signed by the Secretary or Assistant Secretary
(or other individual performing similar functions) of each Loan Party with
respect to each of the officers of such Person authorized to execute and deliver
the Loan Documents to which such Person is a party, and in the case of the
Borrower, authorized to execute and deliver on behalf of the Borrower Notices of
Borrowing, Notices of Swingline Borrowing, requests for Letters of Credit,
Notices of Conversion, Notices of Continuation and Bid Rate Quote Requests;

 

- 56 -



--------------------------------------------------------------------------------

(viii) copies certified by the Secretary or Assistant Secretary (or other
individual performing similar functions) Loan Party of (A) the by-laws of such
Person, if a corporation, the operating agreement, if a limited liability
company, the partnership agreement, if a limited or general partnership, or
other comparable document in the case of any other form of legal entity and
(B) all corporate, partnership, member or other necessary action taken by such
Person to authorize the execution, delivery and performance of the Loan
Documents to which it is a party, if any;

(ix) an Unencumbered Pool Certificate calculated as of the Effective Date;

(x) a Compliance Certificate calculated on a pro forma basis for the Borrower’s
fiscal quarter ending December 31, 2006;

(xi) evidence satisfactory to the Agent that the Existing Credit Agreement has
been paid in full and that all commitments thereunder have been terminated;

(xii) a Transfer Authorizer Designation Form effective as of the Agreement Date;

(xiii) evidence satisfactory to the Agent that the Fees, if any, then due and
payable under Section 3.6., together with all other fees, expenses and
reimbursement amounts due and payable to the Agent and any of the Lenders,
including without limitation, the fees and expenses of counsel to the Agent,
have been paid; and

(xiv) such other documents and instruments as the Agent, or any Lender through
the Agent, may reasonably request; and

(b) In the good faith judgment of the Agent:

(i) There shall not have occurred or become known to the Agent or any of the
Lenders any event, condition, situation or status since December 31, 2005,
concerning the Borrower, the Parent, any other Loan Party or any other
Subsidiary that has had or could reasonably be expected to result in a Material
Adverse Effect;

(ii) No litigation, action, suit, investigation or other arbitral,
administrative or judicial proceeding shall be pending or threatened which could
reasonably be expected to (A) result in a Material Adverse Effect or
(B) restrain or enjoin, impose materially burdensome conditions on, or otherwise
materially and adversely affect, the ability of any Loan Party to fulfill its
obligations under the Loan Documents to which it is a party;

(iii) The Borrower and the other Loan Parties shall have received all approvals,
consents and waivers, and shall have made or given all necessary filings and
notices as shall be required to consummate the transactions contemplated hereby
(which approvals, consents and waivers shall be in full force and effect)
without the occurrence of any default under, conflict with or violation of
(A) any Applicable Law or (B) any agreement,

 

- 57 -



--------------------------------------------------------------------------------

document or instrument to which any Loan Party is a party or by which any of
them or their respective properties is bound, except for such approvals,
consents, waivers, filings and notices the receipt, making or giving of which,
or the failure to make, give or receive which, would not reasonably be likely to
(1) have a Material Adverse Effect, or (2) restrain or enjoin, impose materially
burdensome conditions on, or otherwise materially and adversely affect the
ability of the Borrower or any other Loan Party to fulfill its obligations under
the Loan Documents to which it is a party; and

(iv) There shall not have occurred or exist any other material disruption of
financial or capital markets that could reasonably be expected to materially and
adversely affect the transactions contemplated by the Loan Documents.

Section 6.2. Conditions Precedent to All Loans and Letters of Credit.

The obligations of (i) Lenders to make any Loans, and (ii) the Agent to issue
Letters of Credit, are each subject to the further conditions precedent that:
(a) no Default or Event of Default shall exist as of the date of the making of
such Loan or date of issuance of such Letter of Credit or would exist
immediately after giving effect thereto, and none of the conditions described in
Section 2.15. would exist after giving effect thereto; (b) the representations
and warranties made or deemed made by the Borrower and each other Loan Party in
the Loan Documents to which any of them is a party, shall be true and correct in
all material respects on and as of the date of the making of such Loan or date
of issuance of such Letter of Credit with the same force and effect as if made
on and as of such date except (x) to the extent that such representations and
warranties are already qualified as to materiality, in which case they shall be
true and correct in all respects, (y) to the extent that such representations
and warranties expressly relate solely to an earlier date (in which case such
representations and warranties shall have been true and accurate in all material
respects on and as of such earlier date except to the extent that such
representations and warranties are already qualified as to materiality, in which
case they shall be true and correct in all respects on and as of such earlier
date) and (z) for changes in factual circumstances specifically and expressly
permitted hereunder and (c) in the case of the borrowing of Revolving Loans, the
Agent shall have received a timely Notice of Borrowing, or in the case of a
Swingline Loan, the Swingline Lender shall have received a timely Notice of
Swingline Borrowing. Each Credit Event shall constitute a certification by the
Borrower to the effect set forth in the preceding sentence (both as of the date
of the giving of notice relating to such Credit Event and, unless the Borrower
otherwise notifies the Agent prior to the date of such Credit Event, as of the
date of the occurrence of such Credit Event). In addition, the Borrower shall be
deemed to have represented to the Agent and the Lenders at the time such Loan is
made or such Letter of Credit is issued that all conditions to the making of
such Loan or issuing of such Letter of Credit contained in this Article VI. have
been satisfied.

Section 6.3. Conditions as Covenants.

If the Lenders permit the making of any Loans, or the Agent issues a Letter of
Credit, prior to the satisfaction of all conditions precedent set forth in
Sections 6.1. and 6.2., the Borrower shall nevertheless cause any such condition
or conditions not waived by the Agent and the Requisite Lenders to be satisfied
within 5 Business Days after the date of the making of such Loans or the
issuance of such Letter of Credit. Unless set forth in writing to the contrary,
the

 

- 58 -



--------------------------------------------------------------------------------

making of its initial Loan by a Lender shall constitute a confirmation by such
Lender to the Agent and the other Lenders that insofar as such Lender is
concerned the Borrower has satisfied the conditions precedent for initial Loans
set forth in Sections 6.1. and 6.2.

ARTICLE VII. REPRESENTATIONS AND WARRANTIES

Section 7.1. Representations and Warranties.

In order to induce the Agent and each Lender to enter into this Agreement and to
make Loans and, in the case of the Agent, to issue Letters of Credit, and, in
the case of the Lenders, to acquire participations in Letters of Credit, the
Borrower represents and warrants to the Agent and each Lender as follows:

(a) Organization; Power; Qualification. Each of the Loan Parties and the other
Subsidiaries is a corporation, partnership or other legal entity, duly organized
or formed, validly existing and in good standing under the jurisdiction of its
incorporation or formation, has the power and authority to own or lease its
respective properties and to carry on its respective business as now being and
hereafter proposed to be conducted and is duly qualified and is in good standing
as a foreign corporation, partnership or other legal entity, and authorized to
do business, in each jurisdiction in which the character of its properties or
the nature of its business requires such qualification or authorization and
where the failure to be so qualified or authorized could reasonably be expected
to have, in each instance, a Material Adverse Effect.

(b) Ownership Structure. Part I of Schedule 7.1.(b) is, as of the Agreement
Date, a complete and correct list of all Subsidiaries of the Parent (including
all Subsidiaries of the Borrower) setting forth for each such Subsidiary,
(i) the jurisdiction of organization of such Person, (ii) each Person holding
any Equity Interest in such Person, (iii) the nature of the Equity Interests
held by each such Person and (iv) the percentage of ownership of such Person
represented by such Equity Interests. Except as disclosed in such Schedule
(A) each of the Parent and its Subsidiaries owns, free and clear of all Liens,
and has the unencumbered right to vote, all outstanding Equity Interests in each
Person shown to be held by it on such Schedule, (B) all of the issued and
outstanding capital stock of each such Person organized as a corporation is
validly issued, fully paid and nonassessable and (C) there are no outstanding
subscriptions, options, warrants, commitments, preemptive rights or agreements
of any kind (including, without limitation, any stockholders’ or voting trust
agreements) for the issuance, sale, registration or voting of, or outstanding
securities convertible into, any additional shares of capital stock of any
class, or partnership or other ownership interests of any type in, any such
Person. Part II of Schedule 7.1.(b) correctly sets forth all Unconsolidated
Affiliates of the Parent, including the correct legal name of such Person, the
type of legal entity which each such Person is, and all ownership interests in
such Person held directly or indirectly by the Parent.

(c) Authorization of Agreement, Notes, Loan Documents and Borrowings. The
Borrower has the right and power, and has taken all necessary action to
authorize it, to borrow. The Borrower and each other Loan Party has the right
and power to obtain other extensions of credit hereunder, and has taken all
necessary action to authorize it, to execute, deliver and perform each of the
Loan Documents to which it is a party in accordance with their respective terms
and to consummate the transactions contemplated hereby and thereby. The Loan

 

- 59 -



--------------------------------------------------------------------------------

Documents to which the Borrower or any other Loan Party is a party have been
duly executed and delivered by the duly authorized officers of such Person and
each is a legal, valid and binding obligation of such Person enforceable against
such Person in accordance with its respective terms, except as the same may be
limited by bankruptcy, insolvency, and other similar laws affecting the rights
of creditors generally and the availability of equitable remedies for the
enforcement of certain obligations contained herein or therein may be limited by
equitable principles generally.

(d) Compliance of Agreement, Etc. with Laws. The execution, delivery and
performance of this Agreement and the other Loan Documents to which any Loan
Party is a party in accordance with their respective terms and the borrowings
and other extensions of credit hereunder do not and will not, by the passage of
time, the giving of notice, or both: (i) require any Governmental Approval or
violate any Applicable Law (including all Environmental Laws) relating to any
Loan Party; (ii) conflict with, result in a breach of or constitute a default
under the organizational documents of the Borrower or any other Loan Party, or
any indenture, agreement or other instrument to which any other Loan Party is a
party or by which it or any of its respective properties may be bound and the
violation of which would have a Material Adverse Effect; or (iii) result in or
require the creation or imposition of any Lien upon or with respect to any
Property now owned or hereafter acquired by any Loan Party other than Liens
created pursuant to the terms of the Loan Documents.

(e) Compliance with Law; Governmental Approvals. Each Loan Party and each other
Subsidiary is in compliance with each Governmental Approval applicable to it and
in compliance with all other Applicable Law relating to it, except for
noncompliances which, and Governmental Approvals the failure to possess which,
could not, individually or in the aggregate, reasonably be expected to cause a
Default or Event of Default or have a Material Adverse Effect.

(f) Title to Properties; Liens. Schedule 4.1. is, as of the Agreement Date, a
complete and correct listing of all Unencumbered Pool Properties owned or leased
by the Loan Parties and the other Subsidiaries, setting forth, for each such
Property, the current occupancy status of such Property and whether such
Property is a Qualified Development Property, Newly Acquired Property, Recently
Completed Property or Operating Property. Each of the Loan Parties and all other
Subsidiaries has good, marketable and legal title to, or a valid leasehold
interest in, its respective assets. None of the Unencumbered Pool Properties is
subject to any Lien other than Permitted Liens.

(g) Existing Indebtedness; Total Liabilities. Part I of Schedule 7.1.(g) is, as
of the Agreement Date, a complete and correct listing of all Indebtedness
(including all Guarantees) of each of the Loan Parties, the other Subsidiaries
and any Non-Guarantor Entity (other than Unconsolidated Affiliates), and if such
Indebtedness is secured by any Lien, a description of all of the property
subject to such Lien. The Borrower, each Guarantor, each of the other
Subsidiaries of the Parent or of the Borrower, each Non-Guarantor Entity and
each Unconsolidated Affiliate have performed and are in material compliance with
all of the terms of such Indebtedness and all instruments and agreements
relating thereto, and no default or event of default, or event or condition
which with the giving of notice, the lapse of time, a determination of
materiality, the satisfaction of any other condition or any combination of the
foregoing, would

 

- 60 -



--------------------------------------------------------------------------------

constitute such a default or event of default, exists with respect to any such
Indebtedness. Part II of Schedule 7.1.(g) is, as of the Agreement Date, a
complete and correct listing of all Total Liabilities of the Loan Parties, the
other Subsidiaries and the Non-Guarantor Entities (other than Unconsolidated
Affiliates) (excluding any Indebtedness set forth on Part I of such Schedule).

(h) Litigation. Except as set forth on Schedule 7.1.(h), there are no actions,
suits or proceedings pending (nor, to the knowledge of the Borrower or the
Parent, are there any actions, suits or proceedings threatened, nor is there any
basis therefor) against or in any other way relating adversely to or affecting,
any Loan Party, any other Subsidiary or any of their respective property in any
court or before any arbitrator of any kind or before or by any other
Governmental Authority which, (i) if adversely determined, could reasonably be
expected to have a Material Adverse Effect or (ii) in any manner draws into
question the validity or enforceability of any Loan Document. There are no
strikes, slow downs, work stoppages or walkouts or other labor disputes in
progress or threatened relating to, any Loan Party or any other Subsidiary.

(i) Taxes. All federal, state and other tax returns of, each Loan Party and each
other Subsidiary required by Applicable Law to be filed have been duly filed,
and all federal, state and other taxes, assessments and other governmental
charges or levies upon, each Loan Party and each other Subsidiary and their
respective properties, income, profits and assets which are due and payable have
been paid, except any such nonpayment or non-filing which is at the time
permitted under Section 8.6. As of the Agreement Date, none of the United States
income tax returns of, any Loan Party or any other Subsidiary is under audit.
All charges, accruals and reserves on the books of the Loan Parties and each
other Subsidiary in respect of any taxes or other governmental charges are in
accordance with GAAP.

(j) Financial Statements. The Borrower and the Parent have furnished to each
Lender copies of their respective (i) audited consolidated balance sheets for
the fiscal years ended December 31, 2004 and December 31, 2005, and the related
consolidated statements of operations, shareholders’ equity and cash flow for
the fiscal years ended on such dates, with the opinion thereon of KPMG LLP, and
(ii) unaudited consolidated balance sheets for the fiscal quarter ended
September 30, 2006, and the related consolidated statements of operations,
shareholders’ equity and cash flow for the 3 fiscal quarter period ended on such
date. Such balance sheets and statements (including in each case related
schedules and notes) are complete and correct in all material respects and
present fairly, in accordance with GAAP consistently applied throughout the
periods involved, the consolidated financial position of the Parent, the
Borrower and their consolidated Subsidiaries as at their respective dates and
the results of operations and the cash flow for such periods (except, as to
interim statements, the lack of footnote disclosure and normal year-end audit
adjustments). Each of the financial projections delivered, or required to be
delivered, by the Borrower to the Agent or any Lender, whether prior to, on or
after the date hereof (a) has been, or will be, as applicable, prepared for each
Unencumbered Pool Property in light of the past business and performance of such
Unencumbered Pool Property and (b) represents or will represent, as of the date
thereof, the reasonable good faith estimates of the Borrower’s financial
performance, it being understood that projections as to future events are not
viewed as facts and that the actual results may vary from such projections and
such variances may be material. None of the Borrower, the Parent or any of their
Consolidated Subsidiaries has on the Agreement Date any material contingent
liabilities,

 

- 61 -



--------------------------------------------------------------------------------

liabilities, liabilities for taxes, unusual or long-term commitments or
unrealized or forward anticipated losses from any unfavorable commitments,
except as referred to or reflected or provided for in said financial statements
in accordance with GAAP.

(k) Operating Statements. Each of the operating statements pertaining to each of
the Unencumbered Pool Properties delivered by the Borrower to the Agent in
accordance with Section 9.4.(k) fairly presents the Net Operating Income of such
Unencumbered Pool Property for the period then ended.

(l) No Material Adverse Change. Since December 31, 2005, there has been no
event, change or occurrence which would reasonably be expected to have a
Material Adverse Effect. Each of the Parent, the Borrower and the other Loan
Parties is Solvent.

(m) ERISA. Each member of the ERISA Group has fulfilled its obligations under
the minimum funding standards of ERISA and the Internal Revenue Code with
respect to each Plan and is in compliance in all material respects with the
presently applicable provisions of ERISA and the Internal Revenue Code with
respect to each Plan. No member of the ERISA Group has (i) sought a waiver of
the minimum funding standard under Section 412 of the Internal Revenue Code in
respect of any Plan, (ii) failed to make any contribution or payment to any Plan
or Multiemployer Plan or in respect of any Benefit Arrangement, or made any
amendment to any Plan or Benefit Arrangement, which has resulted or could result
in the imposition of a Lien or the posting of a bond or other security under
ERISA or the Internal Revenue Code or (iii) incurred any liability under Title
IV of ERISA other than a liability to the PBGC for premiums under Section 4007
of ERISA.

(n) Absence of Defaults. None of the Loan Parties or the other Subsidiaries is
in default under its articles of incorporation, bylaws, partnership agreement or
other similar organizational documents, and no event has occurred, which has not
been remedied, cured or waived: (i) which constitutes a Default or an Event of
Default; or (ii) which constitutes, or which with the passage of time, the
giving of notice, or both, would constitute, a default or event of default by,
any Loan Party or any other Subsidiary under any agreement (other than this
Agreement) or any judgment, decree or order to which any such Person is a party
or by which any such Person or any of its respective properties may be bound
where such default or event of default would reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect.

(o) Environmental Laws. Each of the Loan Parties and the other Subsidiaries is
in compliance with all applicable Environmental Laws and has obtained all
Governmental Approvals which are required under Environmental Laws and is in
compliance in all material respects with all terms and conditions of such
Governmental Approvals, where with respect to each of the foregoing the failure
to obtain or to comply with could be reasonably expected to have a Material
Adverse Effect. Except for any of the following matters that could not be
reasonably expected to have a Material Adverse Effect, neither the Parent nor
the Borrower is aware of, nor has any Loan Party or any Subsidiary received
notice of, any past or present events, conditions, circumstances, activities,
practices, incidents, actions, or plans which, with respect to any Loan Party or
any other Subsidiary, could reasonably be expected to unreasonably

 

- 62 -



--------------------------------------------------------------------------------

interfere with or prevent compliance or continued compliance with Environmental
Laws, or could reasonably be expected to give rise to any common-law or legal
liability, based on or related to the manufacture, processing, distribution,
use, treatment, storage, disposal, transport, or handling or the emission,
discharge, release or threatened release into the environment, of any Hazardous
Material; and there is no civil, criminal, or administrative action, suit,
demand, claim, hearing, notice, or demand letter, notice of violation,
investigation, or proceeding pending or, to the Parent’s knowledge, threatened,
against any Loan Party or any other Subsidiary relating in any way to
Environmental Laws which, is reasonably expected to be determined adversely to
such Loan Party or such other Subsidiary, and if so determined could be
reasonably expected to have a Material Adverse Effect.

(p) Investment Company; Etc. No Loan Party, nor any other Subsidiary is (i) an
“investment company” or a company “controlled” by an “investment company” within
the meaning of the Investment Company Act of 1940, as amended, or (ii) subject
to any other Applicable Law which purports to regulate or restrict its ability
to borrow money or obtain other extensions of credit or to consummate the
transactions contemplated by this Agreement or to perform its obligations under
any Loan Document to which it is a party.

(q) Margin Stock. No Loan Party nor any other Subsidiary is engaged principally,
or as one of its important activities, in the business of extending credit for
the purpose, whether immediate, incidental or ultimate, of buying or carrying
“margin stock” within the meaning of Regulation U of the Board of Governors of
the Federal Reserve System.

(r) Affiliate Transactions. Except as permitted by Section 10.9., no Loan Party
nor any other Subsidiary is a party to or bound by any agreement or arrangement
(whether oral or written) with any Affiliate.

(s) Intellectual Property. Each of the Loan Parties and each other Subsidiary
owns or has the right to use, under valid license agreements or otherwise, all
patents, licenses, franchises, trademarks, trademark rights, trade names, trade
name rights, trade secrets and copyrights (collectively, “Intellectual
Property”) necessary to the conduct of its businesses, without known conflict
with any patent, license, franchise, trademark, trade secret, trade name,
copyright, or other proprietary right of any other Person. All such Intellectual
Property is fully protected and/or duly and properly registered, filed or issued
in the appropriate office and jurisdictions for such registrations, filing or
issuances. No material claim has been asserted by any Person with respect to the
use of any such Intellectual Property, or challenging or questioning the
validity or effectiveness of any such Intellectual Property.

(t) Business. The Parent and its Subsidiaries and the Borrower and its
Subsidiaries are engaged in the business of owning, managing and developing
community and neighborhood shopping centers and other activities incidental
thereto.

(u) Broker’s Fees. No broker’s or finder’s fee, commission or similar
compensation will be payable with respect to the transactions contemplated
hereby. No other similar fees or commissions will be payable by any Loan Party
for any other services rendered to any Loan Party or any other Subsidiaries
ancillary to the transactions contemplated hereby.

 

- 63 -



--------------------------------------------------------------------------------

(v) Accuracy and Completeness of Information. All written information, reports
and other papers and data (other than financial statements and projections)
furnished to the Agent or any Lender by, on behalf of, or at the direction of,
any Loan Party or any other Subsidiary were, at the time the same were so
furnished, complete and correct in all material respects, to the extent
necessary to give the recipient a true and accurate knowledge of the subject
matter. All financial statements furnished to the Agent or any Lender by, on
behalf of, or at the direction of, any Loan Party or any other Subsidiary
present fairly, in accordance with GAAP consistently applied throughout the
periods involved, the financial position of the Persons involved as at the date
thereof and the results of operations for such periods. No fact is known to any
Loan Party or any other Subsidiary which has had, or may in the future
reasonably be expected to have (so far as any Loan Party or such Subsidiary can
reasonably foresee), a Material Adverse Effect which has not been set forth in
the financial statements referred to in Section 7.1.(j). To the knowledge of the
Parent and the Borrower, no document furnished or written statement made to the
Agent or any Lender in connection with the negotiation, preparation or execution
of, or pursuant to, this Agreement or any of the other Loan Documents contains
or will contain any untrue statement of a fact material to the creditworthiness
of any Loan Party or any other Subsidiary or omits or will omit to state a
material fact necessary in order to make the statements contained therein not
misleading.

(w) Not Plan Assets; No Prohibited Transactions. None of the assets of any Loan
Party or any other Subsidiary constitutes “plan assets” within the meaning of
ERISA, the Internal Revenue Code and the respective regulations promulgated
thereunder, of any Plan. The execution, delivery and performance of the Loan
Documents by the Loan Parties, and the borrowing, other credit extensions and
repayment of amounts thereunder, do not and will not constitute “prohibited
transactions” under ERISA or the Internal Revenue Code.

(x) Tax Shelter Regulations. None of the Parent, the Borrower, any Loan Party or
any other Subsidiary intends to treat the Loans or the transactions contemplated
by this Agreement and the other Loan Documents as being “reportable
transactions” (within the meaning of Treasury Regulation Section 1.6011-4). If
the Parent, the Borrower, any Loan Party or any other Subsidiary determines to
take any action inconsistent with such intention, the Borrower will promptly
notify the Agent thereof. If the Borrower so notifies the Agent, the Borrower
acknowledges that the Agent or any Lender may treat the Loans as part of a
transaction that is subject to Treasury Regulation Section 301.6112-1, and the
Lender will maintain the lists and other records, including the identity of the
applicable party to the Loans as required by such Treasury Regulation.

(y) Non-Guarantor Entities. No Non-Guarantor Entity or Unconsolidated Affiliate
that has failed to become a party to the Guaranty under Section 8.13.(a)
satisfies any condition contained in clause (i) of Section 8.13.(a).

Section 7.2. Survival of Representations and Warranties, Etc.

All statements contained in any certificate, financial statement or other
instrument delivered by or on behalf of any Loan Party or any other Subsidiary
to the Agent or any Lender pursuant to or in connection with this Agreement or
any of the other Loan Documents (including,

 

- 64 -



--------------------------------------------------------------------------------

but not limited to, any such statement made in or in connection with any
amendment thereto or any statement contained in any certificate, financial
statement or other instrument delivered by or on behalf of any Loan Party or any
other Subsidiary prior to the Agreement Date and delivered to the Agent or any
Lender in connection with the underwriting or closing the transactions
contemplated hereby) shall constitute representations and warranties made by the
Borrower under this Agreement. All representations and warranties made under
this Agreement and the other Loan Documents shall be deemed to be made at and as
of the Agreement Date, the Effective Date and at and as of the date of the
occurrence of each Credit Event, except to the extent that such representations
and warranties expressly relate solely to an earlier date (in which case such
representations and warranties shall have been true and accurate on and as of
such earlier date) and except for changes in factual circumstances specifically
permitted hereunder. All such representations and warranties shall survive the
effectiveness of this Agreement, the execution and delivery of the Loan
Documents and the making of the Loans and the issuance of the Letters of Credit.

ARTICLE VIII. AFFIRMATIVE COVENANTS

For so long as this Agreement is in effect, unless the Requisite Lenders (or, if
required pursuant to Section 13.8., all of the Lenders) shall otherwise consent
in the manner provided for in Section 13.8., the Borrower and the Parent shall
comply with the following covenants:

Section 8.1. Preservation of Existence and Similar Matters.

Except as otherwise permitted under Section 10.4., the Borrower and the Parent
shall, and shall cause each other Loan Party and each other Subsidiary to,
preserve and maintain its respective existence, rights, franchises, licenses and
privileges in the jurisdiction of its incorporation or formation and qualify and
remain qualified and authorized to do business in each jurisdiction in which the
character of its properties or the nature of its business requires such
qualification and authorization and where the failure to be so authorized and
qualified could reasonably be expected to have a Material Adverse Effect.

Section 8.2. Compliance with Applicable Law.

The Borrower and the Parent shall, and shall cause each other Loan Party and
each other Subsidiary to, comply with all Applicable Law, including the
obtaining of all Governmental Approvals, the failure with which to comply could
reasonably be expected to have a Material Adverse Effect.

Section 8.3. Maintenance of Property.

The Borrower and the Parent shall, and shall cause each other Loan Party and
each other Subsidiary to, (a) protect and preserve all of its material
properties, including, but not limited to, all Intellectual Property necessary
to the conduct of its respective business, and maintain in good repair, working
order and condition all tangible properties, ordinary wear and tear and
obsolescence excepted, and (b) from time to time make or cause to be made all
needed and appropriate repairs, renewals, replacements and additions to such
properties, so that the business carried on in connection therewith may be
properly and advantageously conducted at all times.

 

- 65 -



--------------------------------------------------------------------------------

Section 8.4. Conduct of Business.

The Borrower and the Parent shall, and shall cause the other Loan Parties and
each other Subsidiary to, carry on its respective businesses as described in
Section 7.1.(s) and not enter into any line of business not otherwise engaged in
by such Person as of the Agreement Date.

Section 8.5. Insurance.

The Borrower and the Parent shall, and shall cause each other Loan Party and
each other Subsidiary to, maintain insurance with financially sound and
reputable insurance companies against such risks and in such amounts as is
customarily maintained by similar businesses or as may be required by Applicable
Law. Such insurance shall, in any event, include fire and extended coverage,
public liability, property damage, worker’s compensation and flood insurance (if
required under Applicable Law). The Borrower and the Parent shall from time to
time deliver to the Agent upon request a detailed list, together with copies of
all policies of the insurance then in effect, stating the names of the insurance
companies, the amounts and rates of the insurance, the dates of the expiration
thereof and the properties and risks covered thereby.

Section 8.6. Payment of Taxes and Claims.

The Borrower and the Parent shall, and shall cause each other Loan Party and
each other Subsidiary to, pay and discharge when due (a) all taxes, assessments
and governmental charges or levies imposed upon it or upon its income or profits
or upon any properties belonging to it, and (b) all lawful claims of
materialmen, mechanics, carriers, warehousemen and landlords for labor,
materials, supplies and rentals which, if unpaid, might become a Lien on any
properties of such Person; provided, however, that this Section shall not
require the payment or discharge of any such tax, assessment, charge, levy or
claim which is being contested in good faith by appropriate proceedings which
operate to suspend the collection thereof and for which adequate reserves have
been established on the books of such Person in accordance with GAAP.

Section 8.7. Books and Records; Inspections.

The Borrower and the Parent will, and will cause each other Loan Party and each
other Subsidiary to, keep proper books of record and account in which full, true
and correct entries shall be made of all dealings and transactions in relation
to its business and activities. The Borrower and the Parent will, and will cause
each other Loan Party and each other Subsidiary to, permit representatives of
the Agent or any Lender to visit and inspect any of their respective properties,
to examine and make abstracts from any of their respective books and records and
to discuss their respective affairs, finances and accounts with their respective
officers, employees and independent public accountants (in the Parent’s presence
if an Event of Default does not then exist), all at such reasonable times during
business hours and as often as may reasonably be requested and so long as no
Event of Default exists, with reasonable prior notice. The Borrower shall be
obligated to reimburse the Agent and the Lenders for their costs and expenses
incurred in connection with the exercise of their rights under this Section only
if such exercise occurs while a Default or Event of Default exists.

 

- 66 -



--------------------------------------------------------------------------------

Section 8.8. Use of Proceeds.

The Borrower will only use the proceeds of Loans only for pre-development costs,
development costs, acquisitions, capital expenditures, working capital and
general corporate purposes, equity investments, repayment of Indebtedness or
scheduled amortization payments on Indebtedness, financing loans to
Subsidiaries, Unconsolidated Affiliates and other Affiliates of the Borrower for
development activities, and for no other purposes. The Borrower shall only use
Letters of Credit for the same purposes for which it may use the proceeds of
Loans. The Borrower shall not, and shall not permit any other Loan Party or any
other Subsidiary to, use any part of such proceeds to purchase or carry, or to
reduce or retire or refinance any credit incurred to purchase or carry, any
margin stock (within the meaning of Regulation U of the Board of Governors of
the Federal Reserve System) or to extend credit to others for the purpose of
purchasing or carrying any such margin stock.

Section 8.9. Environmental Matters.

The Borrower and the Parent shall, and shall cause each other Loan Party and
each other Subsidiary to, comply with all Environmental Laws the failure with
which to comply could reasonably be expected to have a Material Adverse Effect.
If any Loan Party or any other Subsidiary shall (a) receive notice that any
violation of any Environmental Law may have been committed or is about to be
committed by such Person, (b) receive notice that any administrative or judicial
complaint or order has been filed or is about to be filed against any such
Person alleging violations of any Environmental Law or requiring any such Person
to take any action in connection with the release of Hazardous Materials or
(c) receive any notice from a Governmental Authority or private party alleging
that any such Person may be liable or responsible for costs associated with a
response to or cleanup of a release of Hazardous Materials or any damages caused
thereby, and the events or matters that are the subject of such notices,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect, the Parent shall provide the Agent with a copy of such
notice within 10 days after the receipt thereof by such Person or any of the
Subsidiaries. The Loan Parties and the other Subsidiaries shall promptly take
all actions necessary to prevent the imposition of any Liens on any of their
respective properties arising out of or related to any Environmental Laws.

Section 8.10. Further Assurances.

At the Borrower’s cost and expense and upon request of the Agent, the Borrower
and the Parent shall, and shall cause each other Loan Party and each other
Subsidiary to, duly execute and deliver or cause to be duly executed and
delivered, to the Agent such further instruments, documents and certificates,
and do and cause to be done such further acts that may be reasonably necessary
or advisable in the reasonable opinion of the Agent to carry out more
effectively the provisions and purposes of this Agreement and the other Loan
Documents.

Section 8.11. REIT Status; Consolidation with the Borrower.

The Parent shall maintain its status as a REIT. The Parent shall at all times
own such Equity Interest of the Borrower such that the Borrower is at all times
a Consolidated Subsidiary of the Parent.

 

- 67 -



--------------------------------------------------------------------------------

Section 8.12. Exchange Listing.

The Parent shall cause its common stock to be listed for trading on the New York
Stock Exchange or the American Stock Exchange.

Section 8.13. Guarantors.

(a) Generally. The Borrower and the Parent shall cause any Subsidiary and any
Unconsolidated Affiliate that is not already a Guarantor and to which any of the
following conditions apply (each a “New Guarantor”) to execute and deliver to
the Agent an Accession Agreement, together with the other items required to be
delivered under the subsection (c) below:

(i) such Person Guarantees, or otherwise becomes obligated in respect of, any
Indebtedness of (1) the Parent; (2) the Borrower; (3) any other Subsidiary of
the Parent or the Borrower; or (4) any Non-Guarantor Entity (except in the case
of an Unconsolidated Affiliate Guaranteeing, or otherwise becoming obligated in
respect of, any Indebtedness of another Unconsolidated Affiliate); or

(ii) such Person owns an Unencumbered Pool Property and has incurred, acquired
or suffered to exist any Indebtedness other than Nonrecourse Indebtedness.

Any such Accession Agreement and the other items required under subsection (c)
below must be delivered to the Agent no later than 10 days following the date on
which any of the above conditions first applies to a Subsidiary.

(b) Other Guarantors. The Parent may, at its option, cause any other Person that
is not already a Guarantor to become a New Guarantor by executing and delivering
to the Agent an Accession Agreement, together with the other items required to
be delivered under the subsection (c) below.

(c) Required Deliveries. Each Accession Agreement delivered by a New Guarantor
under the immediately preceding subsections (a) or (b) shall be accompanied by
all of the following items, each in form and substance satisfactory to the
Agent:

(i) the articles of incorporation, articles of organization, certificate of
limited partnership or other comparable organizational instrument (if any) of
such New Guarantor certified as of a recent date by the Secretary of State of
the State of formation of such New Guarantor;

(ii) a Certificate of Good Standing or certificate of similar meaning with
respect to such New Guarantor issued as of a recent date by the Secretary of
State of the State of formation of such New Guarantor and certificates of
qualification to transact business or other comparable certificates issued by
each Secretary of State (and any state department of taxation, as applicable) of
each state in which such New Guarantor is required to be so qualified;

 

- 68 -



--------------------------------------------------------------------------------

(iii) a certificate of incumbency signed by the Secretary or Assistant Secretary
(or other individual performing similar functions) of such New Guarantor with
respect to each of the officers of such New Guarantor authorized to execute and
deliver the Loan Documents to which such New Guarantor is a party;

(iv) copies certified by the Secretary or Assistant Secretary of such New
Guarantor (or other individual performing similar functions) of (1) the by-laws
of such New Guarantor, if a corporation, the operating agreement, if a limited
liability company, the partnership agreement, if a limited or general
partnership, or other comparable document in the case of any other form of legal
entity and (2) all corporate, partnership, member or other necessary action
taken by such New Guarantor to authorize the execution, delivery and performance
of the Loan Documents to which it is a party;

(v) an opinion of counsel to the Borrower and such New Guarantor, addressed to
the Agent and Lenders, and regarding, among other things, the authority of such
New Guarantor to execute, deliver and perform the Guaranty, and such other
matters as the Agent or its counsel may request; and

(vi) such other documents and instruments as the Agent may reasonably request.

(d) Release of Guarantor. The Borrower may request in writing that the Agent
release, and upon receipt of such request the Agent shall release, a Guarantor
from the Guaranty so long as: (i) such Guarantor is not the Parent; (ii) such
Guarantor owns no Unencumbered Pool Property, nor any direct or indirect equity
interest in any Subsidiary that does own an Unencumbered Pool Property;
(iii) such Guarantor is not otherwise required to be a party to the Guaranty
under this Section; and (iv) no Default or Event of Default shall then be in
existence or would occur as a result of such release.

ARTICLE IX. INFORMATION

For so long as this Agreement is in effect, unless the Requisite Lenders (or, if
required pursuant to Section 13.8., all of the Lenders) shall otherwise consent
in the manner set forth in Section 13.8., the Borrower and the Parent, as
applicable, shall furnish to the Agent at its Lending Office:

Section 9.1. Quarterly Financial Statements.

As soon as available and in any event within 5 days after the same is required
to be filed with the Securities and Exchange Commission (but in no event later
than 50 days after the end of each of the first, second and third fiscal
quarters of the Parent), the unaudited consolidated balance sheet of the Parent
and its Consolidated Subsidiaries as of such period and of the Borrower and its
Consolidated Subsidiaries as of the end of such period and the related
consolidated statements of operations, stockholders’ equity and cash flows of
the Parent and its Consolidated Subsidiaries, and of the Borrower and its
Consolidated Subsidiaries, for such

 

- 69 -



--------------------------------------------------------------------------------

period (the “Quarterly Financial Statements”), setting forth in each case in
comparative form the figures for the corresponding periods of the previous
fiscal year, all of which shall be certified by the chief financial officer of
the Parent, in his or her opinion, to present fairly, in accordance with GAAP,
the consolidated financial position of the Parent and its Consolidated
Subsidiaries and the Borrower and its Consolidated Subsidiaries, as the case may
be, as at the date thereof and the results of operations for such period (except
the lack of footnote disclosure and normal year-end audit adjustments).

Section 9.2. Year-End Statements.

As soon as available and in any event within 5 days after the same is required
to be filed with the Securities and Exchange Commission (but in no event later
than 100 days after the end of each fiscal year of the Parent), the audited
consolidated balance sheet of the Parent and its Consolidated Subsidiaries, and
of the Borrower and its Consolidated Subsidiaries, as of the end of such fiscal
year and the related consolidated statements of operations, stockholders’ equity
and cash flows of the Parent and its Consolidated Subsidiaries, and of the
Borrower and its Consolidated Subsidiaries, for such fiscal year (the “Annual
Financial Statements”), setting forth in comparative form the figures as of the
end of and for the previous fiscal year, all of which shall be certified by
(a) the chief financial officer of the Parent, in his or her opinion, to present
fairly, in accordance with GAAP, the financial position of the Parent and its
Consolidated Subsidiaries and of the Borrower and its Consolidated Subsidiaries,
as the case may be, as at the date thereof and the result of operations for such
period and (b) KPMG LLP or any other independent certified public accountants of
recognized national standing acceptable to the Requisite Lenders, whose
certificate shall be unqualified and in scope and substance satisfactory to the
Requisite Lenders.

Section 9.3. Compliance Certificate.

At the time the financial statements are furnished pursuant to the immediately
preceding Sections 9.1. and 9.2., a certificate substantially in the form of
Exhibit O (a “Compliance Certificate”) executed by the chief financial officer
of the Parent (a) setting forth as of the end of such quarterly accounting
period or fiscal year, as the case may be, the calculations required to
establish whether the Borrower was in compliance with the covenants contained in
Section 10.1.; (b) setting forth a schedule of all Contingent Obligations of the
Parent, the Borrower, all Subsidiaries of the Parent or the Borrower,
(c) setting forth the Credit Ratings of the Parent and the Borrower as of the
date of such certificate and (d) stating that no Default or Event of Default
exists, or, if such is not the case, specifying such Default or Event of Default
and its nature, when it occurred and the steps being taken by the Borrower or
the Parent with respect to such event, condition or failure.

Section 9.4. Other Information.

(a) Promptly upon receipt thereof, copies of all reports, if any, submitted to
the Parent or its Board of Directors by its independent public accountants
including, without limitation, any management report;

 

- 70 -



--------------------------------------------------------------------------------

(b) Within 10 days of the filing thereof, copies of all registration statements
(excluding the exhibits thereto and any registration statements on Form S-8 or
its equivalent), reports on Forms 10-K, 10-Q and 8-K (or their equivalents) and
all other periodic reports which any Loan Party or any other Subsidiary shall
file with the Securities and Exchange Commission (or any Governmental Authority
substituted therefor) or any national securities exchange;

(c) Promptly upon the mailing thereof to the shareholders of the Parent
generally, copies of all financial statements, reports and proxy statements so
mailed and promptly upon the issuance thereof copies of all press releases
issued by the Borrower, the Parent any Subsidiary or any other Loan Party;

(d) As soon as available and in any event within 50 days after the end of each
fiscal quarters of the Borrower, an Unencumbered Pool Certificate setting forth
the information to be contained therein. The Borrower shall also deliver an
Unencumbered Pool Certificate as required pursuant to Sections 4.1.(b) and 4.2.

(e) As soon as available and in any event within 50 days after the end of the
fourth fiscal quarter of the Borrower, the annual plan of the Parent and its
Consolidated Subsidiaries which plan shall at least include capital and
operating expense budgets, projections of sources and applications of funds, a
projected balance sheet, profit and loss projections of the Parent and its
Consolidated Subsidiaries for each quarter of the next succeeding fiscal year
and a update copy of Schedule 7.1.(g), all itemized in reasonable detail and
shall also set forth the pro forma calculations required (including any
assumptions, where appropriate) to establish whether or not the Parent, and when
appropriate its Consolidated Subsidiaries, will be in compliance with the
covenants contained in Section 10.1. at the end of each fiscal quarter of the
next succeeding fiscal year.

(f) If and when any member of the ERISA Group (i) gives or is required to give
notice to the PBGC of any “reportable event” (as defined in Section 4043 of
ERISA) with respect to any Plan which might constitute grounds for a termination
of such Plan under Title IV of ERISA, or knows that the plan administrator of
any Plan has given or is required to give notice of any such reportable event, a
copy of the notice of such reportable event given or required to be given to the
PBGC; (ii) receives notice of complete or partial withdrawal liability under
Title IV of ERISA or notice that any Multiemployer Plan is in reorganization, is
insolvent or has been terminated, a copy of such notice; (iii) receives notice
from the PBGC under Title IV of ERISA of an intent to terminate, impose
liability (other than for premiums under Section 4007 of ERISA) in respect of,
or appoint a trustee to administer any Plan, a copy of such notice; (iv) applies
for a waiver of the minimum funding standard under Section 412 of the Internal
Revenue Code, a copy of such application; (v) gives notice of intent to
terminate any Plan under Section 4041(c) of ERISA, a copy of such notice and
other information filed with the PBGC; (vi) gives notice of withdrawal from any
Plan pursuant to Section 4063 of ERISA, a copy of such notice; or (vii) fails to
make any payment or contribution to any Plan or Multiemployer Plan or in respect
of any Benefit Arrangement or makes any amendment to any Plan or Benefit
Arrangement which has resulted or could result in the imposition of a Lien or
the posting of a bond or other security, a certificate of the controller of the
Parent setting forth details as to such occurrence and action, if any, which the
Borrower or applicable member of the ERISA Group is required or proposes to
take;

 

- 71 -



--------------------------------------------------------------------------------

(g) To the extent any Loan Party or any other Subsidiary is aware of the same,
prompt notice of the commencement of any proceeding or investigation by or
before any Governmental Authority and any action or proceeding in any court or
other tribunal or before any arbitrator against or in any other way relating
adversely to, or adversely affecting, the any Loan Party or any other Subsidiary
or any of their respective properties, assets or businesses which, if determined
or resolved adversely to such Person, could reasonably be expected to have a
Material Adverse Effect, and prompt notice of the receipt of notice that any
United States income tax returns of any Loan Party or any other Subsidiary are
being audited;

(h) A copy of any amendment to the articles of incorporation, bylaws,
partnership agreement or other similar organizational documents of any Loan
Party or any other Subsidiary promptly following the effectiveness thereof;

(i) Prompt notice of any change in the senior management of the Borrower or the
Parent;

(j) Within five days after any executive officer of the Borrower or the Parent
obtains knowledge of any Default or Event of Default, a certificate of the
president or chief financial officer of the Borrower or Parent, as applicable,
setting forth the details thereof and the action which the Borrower or Parent is
taking or proposes to take with respect thereto;

(k) Upon request by the Agent, all financial information maintained on the
Parent, the Borrower, any other Loan Party or any Subsidiary and the individual
real estate projects owned by the Parent, the Borrower, any other Loan Party or
any Subsidiary, including, but not limited to, property cash flow reports,
property budgets, operating statements, leasing status reports (both actual
occupancy and leased occupancy), contingent liability summary, note receivable
summary, summary of cash and cash equivalents and overhead and capital
improvement budgets;

(l) Written notice not later than public disclosure of any material Investments,
material acquisitions, dispositions, disposals, divestitures or similar
transactions involving Property, the raising of additional equity or the
incurring or repayment of material Indebtedness, by or with the Parent, the
Borrower, any other Loan Party or any other Subsidiary of the Parent;

(m) Promptly upon the request of the Agent, evidence of the Borrower’s
calculation of the Ownership Share with respect to a Subsidiary or an
Unconsolidated Affiliate, such evidence to be in form and detail satisfactory to
the Agent;

(n) Promptly, upon any change in the Parent’s or the Borrower’s Credit Rating, a
certificate stating that the Parents or the Borrower’s Credit Rating has changed
and the new Credit Rating that is in effect; and

 

- 72 -



--------------------------------------------------------------------------------

(o) From time to time and promptly upon each request, such data, certificates,
reports, statements, opinions of counsel, documents or further information
regarding any Property or the business, assets, liabilities, financial
condition, results of operations or business prospects of the Borrower, the
Parent, any other Loan Party or any other Subsidiary as the Agent or any Lender
may reasonably request.

ARTICLE X. NEGATIVE COVENANTS

For so long as this Agreement is in effect, unless the Requisite Lenders (or, if
required pursuant to Section 13.8., all of the Lenders) shall otherwise consent
in the manner set forth in Section 13.8., the Borrower shall comply with the
following covenants:

Section 10.1. Financial Covenants.

(a) Minimum Net Worth. The Parent shall not at any time permit its Net Worth
determined on a consolidated basis to be less than an amount equal to the
greater of (a)(i) 75% of the Net Worth of the Parent determined on a
consolidated basis as of September 30, 2006, plus (ii) 75% of the sum of (x) the
amount of proceeds (net of transaction costs) received by the Parent from the
sale or issuance of shares, options, warrants or other equity securities of any
class or character of the Parent after September 30, 2006, which affect the Net
Worth of the Parent plus (y) any positive change in the Parent’s Net Worth
occurring upon the issuance of any shares of the Parent in exchange for the
limited partnership units held by the limited partners of the Borrower minus
(iii) the aggregate amount paid by the Parent to purchase or redeem any equity
securities of the Parent (to the extent such payments are permitted by
Section 10.1.(h)) or (b) $1,000,000,000.

(b) Ratio of Total Liabilities to Gross Asset Value. The Parent shall not permit
the ratio of (i) Total Liabilities of the Parent and its Consolidated
Subsidiaries determined on a consolidated basis to (ii) Gross Asset Value
determined on a consolidated basis, at the end of any fiscal quarter to exceed
0.60 to 1.00 at any time; provided, however, that if such ratio is greater than
0.60 to 1.00 but is not greater than 0.65 to 1.00, then such failure to comply
with the foregoing covenant shall not constitute a Default or an Event of
Default and the Parent shall be deemed to be in compliance with this
Section 10.1.(b) so long as such ratio does not exceed 0.60 to 1.00 more than
three times during the term of this facility, and in each instance, the ratio
does not exceed 0.60 to 1.00 for a period of more than three consecutive fiscal
quarters.

(c) Ratio of Recourse Secured Indebtedness to Gross Asset Value. The Parent
shall not at any time permit the ratio of Recourse Secured Indebtedness to Gross
Asset Value to exceed 0.15 to 1.00 at any time.

(d) Ratio of EBITDA to Fixed Charges. The Parent shall not permit the ratio of
(i) EBITDA of the Parent and its Consolidated Subsidiaries for the four
fiscal-quarter period most recently ended to (ii) Fixed Charges for such four
fiscal-quarter period to be less than 1.65 to 1.00 at the end of each fiscal
quarter.

 

- 73 -



--------------------------------------------------------------------------------

(e) Unsecured Interest Expense Coverage. The Parent shall not permit the ratio
of Unencumbered NOI to Unsecured Interest Expense for any fiscal quarter to be
less than 1.75 to 1.00 for such fiscal quarter.

(f) Permitted Investments. The Parent and the Borrower shall not, and shall not
permit any Loan Party or other Subsidiary to, make an Investment in or otherwise
own the following items which would cause the aggregate value of Investments of
the Parent, the Borrower, any other Loan Party or other Subsidiary in the
following items to exceed 30% of the Parent’s Gross Asset Value:

(i) unimproved real estate;

(ii) Common stock, Preferred Stock, other capital stock, beneficial interest in
trust, membership interest in limited liability companies and other Equity
Interests in Persons (other than consolidated Subsidiaries and Unconsolidated
Affiliates);

(iii) Mortgages in favor of the Parent, the Borrower, any other Loan Party or
any Subsidiary;

(iv) Subsidiaries that are not Wholly Owned Subsidiaries; and

(v) Unconsolidated Affiliates. For purposes of this clause (v), the “value” of
any such Investment in an Unconsolidated Affiliate shall be determined in the
manner set forth in subsection (f) of the definition of “Gross Asset Value”.

In addition to the foregoing, the aggregate amount of the Construction Budgets
for Development Properties in which the Parent either has a direct or indirect
ownership interest shall not exceed 30% of the Gross Asset Value. If a
Development Property is owned by an Unconsolidated Affiliate of the Parent, the
Borrower, or any other Subsidiary, then the greater of (1) the product of
(A) the Parent’s, the Borrower’s, or such Subsidiary’s Ownership Share in such
Unconsolidated Affiliate and (B) the amount of the Construction Budget for such
Development Property or (2) the recourse obligations of the Parent, the Borrower
or such Subsidiary relating to the Indebtedness of such Unconsolidated
Affiliate, shall be used in calculating such investment limitation.

(g) Aggregate Occupancy Rates. The Borrower shall not permit the weighted
average aggregate Occupancy Rate of all Operating Properties that are
Unencumbered Pool Properties to be less than 90% at any time.

(h) Dividends and Other Restricted Payments. If a Default or an Event of Default
under Section 11.1.(a) shall exist none of the Borrower, the Parent or any
Subsidiary (other than Wholly Owned Subsidiaries) shall directly or indirectly
declare or make, or incur any liability to make, any Restricted Payments. If any
other Event of Default exists, none of the Borrower, the Parent or any
Subsidiary (other than Wholly Owned Subsidiaries) shall directly or indirectly
declare or make, or incur any liability to make, any Restricted Payments except
that the Parent may make cash distributions to its shareholders in the minimum
amount necessary to maintain compliance with Section 8.11.

 

- 74 -



--------------------------------------------------------------------------------

Section 10.2. Negative Pledge.

Neither the Borrower nor the Parent shall, nor shall they permit any other Loan
Party or Subsidiary to, (a) create, assume, incur, permit or suffer to exist any
Lien on any Unencumbered Pool Property or any direct or indirect ownership
interest of the Borrower or the Parent in any Person owning any Unencumbered
Pool Property, now owned or hereafter acquired, except for Permitted Liens or
(b) permit any Unencumbered Pool Property or any direct or indirect ownership
interest of the Borrower or the Parent in any Person owning an Unencumbered Pool
Property, to become subject to a Negative Pledge.

Section 10.3. Restrictions on Intercompany Transfers.

Neither the Borrower nor the Parent shall, nor shall they permit any other Loan
Party or any other Subsidiary to, create or otherwise cause or suffer to exist
or become effective any consensual encumbrance or restriction of any kind on the
ability of any Subsidiary to: (i) pay dividends or make any other distribution
on any of such Subsidiary’s capital stock or other equity interests owned by the
Borrower, the Parent or any other Subsidiary; (ii) pay any Indebtedness owed to
the Borrower, the Parent or any other Subsidiary; (iii) make loans or advances
to the Borrower, the Parent or any other Subsidiary; or (iv) transfer any of its
property or assets to the Borrower, the Parent or any other Subsidiary;
provided, however, that this Section does not prohibit encumbrances or
restrictions contained in Secured Indebtedness of a Subsidiary that neither is a
Loan Party nor owns an Unencumbered Pool Property.

Section 10.4. Merger, Consolidation, Sales of Assets and Other Arrangements.

The Borrower and the Parent shall not, and shall not permit any other Loan Party
or other Subsidiary to: (i) enter into any transaction of merger or
consolidation; (ii) liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution); or (iii) convey, sell, lease, sublease, transfer or
otherwise dispose of, in one transaction or a series of transactions, all or any
substantial part of its business or assets, whether now owned or hereafter
acquired; provided, however, that:

(a) any of the actions described in the immediately preceding clauses (i)
through (iii) may be taken with respect to any Subsidiary or any other Loan
Party (other than the Borrower or the Parent) so long as immediately prior to
the taking of such action, and immediately thereafter and after giving effect
thereto, no Default or Event of Default is or would be in existence;
notwithstanding the foregoing, any such Loan Party may enter into a transaction
of merger pursuant to which such Loan Party is not the survivor of such merger
only if (i) the Borrower shall have given the Agent and the Lenders at least 10
Business Days’ prior written notice of such merger; (ii) if the surviving entity
is a Subsidiary and is required under Section 8.13. to become a Guarantor,
within 5 Business Days of consummation of such merger (x) the survivor entity
(if not already a Guarantor) shall have executed and delivered to the Agent an
Accession Agreement, the other items required to be delivered under such
Section, copies of all documents entered into by such Loan Party or the
surviving entity to effectuate the consummation of such

 

- 75 -



--------------------------------------------------------------------------------

merger, including, but not limited to, articles of merger and the plan of
merger, copies of any filings with the Securities and Exchange Commission in
connection with such merger; and (y) such Loan Party and the surviving entity
each takes such other action and delivers such other documents, instruments,
opinions and agreements as the Agent may reasonably request;

(b) the Parent, the Borrower, the other Loan Parties and the other Subsidiaries
may lease and sublease their respective assets, as lessor or sublessor (as the
case may be), in the ordinary course of their business;

(c) a Person may merge with and into the Parent or the Borrower so long as
(i) the Parent or the Borrower, as the case may be, is the survivor of such
merger, (ii) immediately prior to such merger, and immediately thereafter and
after giving effect thereto, no Default or Event of Default is or would be in
existence, (iii) the Borrower shall have given the Agent and the Lenders at
least 10 Business Days’ prior written notice of such merger (except that such
prior notice shall not be required in the case of the merger of a Subsidiary
with and into the Borrower) and (iv) the Borrower shall have delivered to the
Agent such data, certificates, reports, statements, opinions of counsel,
documents or further information as the Agent or any Lender may reasonably
request; and

(d) the Parent, the Borrower, the other Loan Parties and the other Subsidiaries
may sell, transfer or dispose of assets among themselves.

Section 10.5. Acquisitions.

The Borrower and the Parent shall not, and shall not permit any Subsidiary of
the Parent to, make any Acquisition in which the consideration paid (whether by
way of payment of cash, issuance of capital stock, assumption of Indebtedness,
or otherwise) by the Borrower, the Parent, or such Subsidiary, as applicable,
equals or exceeds 35% of the sum of (a) total consolidated assets of the Parent
plus (b) consolidated accumulated depreciation of the Parent unless (i) no
Default or Event of Default shall have occurred and be continuing, (ii) the
Parent shall have given the Agent and the Lenders at least 5 days prior written
notice of such Acquisition and (iii) the Parent shall have delivered to the
Agent and the Lenders a Compliance Certificate, calculated on a pro forma basis,
evidencing the Borrower’s and Parent’s continued compliance with the terms and
conditions of this Agreement and the other Loan Documents, including without
limitation, the financial covenants contained in Article 10.1., after giving
effect to such Acquisition.

Section 10.6. Plans.

Neither the Borrower nor the Parent shall, nor shall they permit any Loan Party
or any other Subsidiary to, permit any of its respective assets to become or be
deemed to be “plan assets” within the meaning of ERISA, the Internal Revenue
Code and the respective regulations promulgated thereunder.

 

- 76 -



--------------------------------------------------------------------------------

Section 10.7. Fiscal Year.

Neither the Borrower nor the Parent shall, nor shall they permit any Loan Party
or other Subsidiary to, change its fiscal year from that in effect as of the
Agreement Date.

Section 10.8. Modifications of Organizational Documents.

Neither the Borrower nor the Parent shall, nor shall they permit any Loan Party
or other Subsidiary to, amend, supplement, restate or otherwise modify its
articles of incorporation or by-laws without the prior written consent of the
Agent and the Requisite Lenders unless such amendment, supplement, restatement
or other modification is could not reasonably be expected to have a Material
Adverse Effect.

Section 10.9. Indebtedness.

The Borrower and the Parent will not, and will not permit any other Loan Party
or any other Subsidiary of the Parent to, incur, assume or suffer to exist any
Indebtedness other than:

(a) Indebtedness under this Agreement;

(b) Indebtedness set forth in Schedule 7.1.(g);

(c) Indebtedness represented by declared but unpaid dividends; and

(d) other Indebtedness so long as (i) no Default or Event of Default shall have
occurred and be continuing and (ii) the incurrence of such Indebtedness would
not cause the occurrence of a Default or Event of Default, including without
limitation, a Default or Event of Default resulting from a violation of
Section 10.1.

Section 10.10. Transactions with Affiliates.

Neither the Borrower nor the Parent shall permit to exist or enter into, nor
will they permit any Loan Party or other Subsidiary to permit to exist or enter
into, any transaction (including the purchase, sale, lease or exchange of any
property or the rendering of any service) with any Affiliate of any Loan Party,
except (a) as set forth on Schedule 7.1.(q) or (b) transactions in the ordinary
course of and pursuant to the reasonable requirements of the business of the
Borrower, the Parent, such Loan Party or any of the Subsidiaries and upon fair
and reasonable terms which are no less favorable to the Borrower, the Parent,
such Loan Party or such Subsidiary than would be obtained in a comparable arm’s
length transaction with a Person that is not an Affiliate. Notwithstanding the
forgoing, no payments may be made with respect to any items set forth on such
Schedule upon the occurrence and during the continuation of a Default or Event
of Default pursuant to Section 11.1.(a).

Section 10.11. Derivatives Contracts.

The Borrower and the Parent shall not, and shall not permit any Subsidiary of
the Parent to, create, incur or suffer to exist any obligations in respect of
Derivatives Contracts other than

 

- 77 -



--------------------------------------------------------------------------------

(a) Derivatives Contracts existing on the date hereof and described in
Schedule 10.11.; (b) interest rate cap agreements and (c) interest rate
Derivatives Contracts (excluding interest rate cap agreements) entered into from
time to time after the date hereof with counterparties that are nationally
recognized, investment grade financial institutions in an aggregate notional
amount not to exceed the aggregate amount of the Commitments at any time
outstanding; provided that, no Derivatives Contract otherwise permitted
hereunder may be speculative in nature.

ARTICLE XI. DEFAULT

Section 11.1. Events of Default.

Each of the following shall constitute an Event of Default, whatever the reason
for such event and whether it shall be voluntary or involuntary or be effected
by operation of Applicable Law or pursuant to any judgment or order of any
Governmental Authority:

(a) Default in Payment. (i) The Borrower shall fail to pay (A) the principal
amount of any Loan or any Reimbursement Obligation when due or (B) any interest
on any Loan or other Obligation, or any fees or other Obligations, owing by it,
solely in the case of this clause (B), within 5 Business Days of the due date
therefor or (ii) any other Loan Party shall fail to pay within 5 Business Days
of when due any other payment obligation owing by such Loan Party under any Loan
Document to which it is a party.

(b) Default in Performance.

(i) Any Loan Party shall fail to perform or observe any term, covenant,
condition or agreement on its part to be performed or observed and contained in
Section 9.4.(j), 10.2., 10.4. or 10.9.; or

(ii) Any Loan Party shall fail to perform or observe any term, covenant,
condition or agreement contained in this Agreement or any other Loan Document to
which it is a party and not otherwise mentioned in this Section and such failure
shall continue for a period of 30 calendar days after the earlier of (x) the
date upon which any Loan Party obtains knowledge of such failure or (y) the date
upon which the Borrower has received written notice of such failure from the
Agent.

(c) Misrepresentations. Any written statement, representation or warranty made
or deemed made by or on behalf of any Loan Party under this Agreement or under
any other Loan Document, or any amendment hereto or thereto, or in any other
writing or statement at any time furnished by, or at the direction of, any Loan
Party to the Agent or any Lender, shall at any time prove to have been incorrect
or misleading in any material respect when furnished or made or deemed made.

(d) Indebtedness Cross-Default.

(i) Any Loan Party shall fail to pay when due and payable the principal of, or
interest (x) on any Indebtedness (other than the Loans or Nonrecourse
Indebtedness) or any Contingent Obligations, which Indebtedness or Contingent
Obligations have an

 

- 78 -



--------------------------------------------------------------------------------

aggregate outstanding principal amount of $25,000,000 or more or (y) on any
Nonrecourse Indebtedness, which Indebtedness has an aggregate outstanding
principal amount of $50,000,000 or more ((x) and (y) together, “Material
Indebtedness”); or

(ii) (x) The maturity of any Material Indebtedness shall have been accelerated
in accordance with the provisions of any indenture, contract or instrument
evidencing, providing for the creation of or otherwise concerning such Material
Indebtedness or (y) any Material Indebtedness shall have been required to be
prepaid or repurchased prior to the stated maturity thereof;

(iii) Any other event shall have occurred and be continuing which, with or
without the passage of time, the giving of notice, or otherwise, would permit
any holder or holders of any Material Indebtedness, any trustee or agent acting
on behalf of such holder or holders or any other Person, to accelerate the
maturity of any Material Indebtedness or require any Material Indebtedness to be
prepaid or repurchased prior to its stated maturity; or

(iv) There occurs under any Derivatives Contract in effect between any Loan
Party and any Lender (or Affiliate of a Lender) an Early Termination Date (or
similar term as defined in such Derivatives Contract) resulting from (A) any
event of default under such Derivatives Contract as to which any Loan Party is
the Defaulting Party (or similar term as defined in such Derivatives Contract)
or (B) any Termination Event (or similar term as so defined) under such
Derivatives Contract as to which any Loan Party is an Affected Party (or similar
term as defined in such Derivatives Contract).

(e) Voluntary Bankruptcy Proceeding. The Parent, the Borrower, any Guarantor,
any other Loan Party or any other Affiliates shall: (i) commence a voluntary
case under the Bankruptcy Code of 1978, as amended, or other federal bankruptcy
laws (as now or hereafter in effect); (ii) file a petition seeking to take
advantage of any other Applicable Laws, domestic or foreign, relating to
bankruptcy, insolvency, reorganization, winding-up, or composition or adjustment
of debts; (iii) consent to, or fail to contest in a timely and appropriate
manner, any petition filed against it in an involuntary case under such
bankruptcy laws or other Applicable Laws or consent to any proceeding or action
described in the immediately following subsection (f); (iv) apply for or consent
to, or fail to contest in a timely and appropriate manner, the appointment of,
or the taking of possession by, a receiver, custodian, trustee, or liquidator of
itself or of a substantial part of its property, domestic or foreign; (v) admit
in writing its inability to pay its debts as they become due; (vi) make a
general assignment for the benefit of creditors; (vii) make a conveyance
fraudulent as to creditors under any Applicable Law; or (viii) take any
corporate or partnership action for the purpose of effecting any of the
foregoing.

(f) Involuntary Bankruptcy Proceeding. A case or other proceeding shall be
commenced against the Parent, the Borrower, any Guarantor, any other Loan Party
or any other Affiliates in any court of competent jurisdiction seeking:
(i) relief under the Bankruptcy Code of 1978, as amended, or other federal
bankruptcy laws (as now or hereafter in effect) or under any other Applicable
Laws, domestic or foreign, relating to bankruptcy, insolvency, reorganization,
winding-up, or composition or adjustment of debts; or (ii) the appointment of a
trustee, receiver,

 

- 79 -



--------------------------------------------------------------------------------

custodian, liquidator or the like of such Person, or of all or any substantial
part of the assets, domestic or foreign, of such Person, and in the case of
either clause (i) or (ii) such case or proceeding shall continue undismissed or
unstayed for a period of 60 consecutive calendar days, or an order granting the
relief requested in such case or proceeding (including, but not limited to, an
order for relief under such Bankruptcy Code or such other federal bankruptcy
laws) shall be entered.

(g) Revocation of Loan Documents. Any Loan Party shall (or shall attempt to)
disavow, revoke or terminate any Loan Document to which it is a party or shall
otherwise challenge or contest in any action, suit or proceeding in any court or
before any Governmental Authority the validity or enforceability of any Loan
Document.

(h) Judgment. A judgment or order for the payment of money shall be entered
against the Borrower, the Parent, any other Loan Party or any Subsidiary, by any
court or other tribunal and (i) such judgment or order shall continue for a
period of 30 days without being paid stayed or dismissed through appropriate
appellate proceedings and (ii) either (A) the amount for which insurance has not
been acknowledged in writing by the applicable insurance carrier (or the amount
as to which the insurer has denied liability) exceeds, individually or together
with all other such judgments or orders entered against such Persons,
$25,000,000 or (B) such judgment or order could reasonably be expected to have a
Material Adverse Effect.

(i) Attachment. A warrant, writ of attachment, execution or similar process
shall be issued against any property of the Borrower, the Parent, any other Loan
Party or any other Subsidiary, which exceeds, individually or together with all
other such warrants, writs, executions and processes, $5,000,000 in amount and
such warrant, writ, execution or process shall not be paid, discharged, vacated,
stayed or bonded for a period of 30 days.

(j) ERISA. Any member of the ERISA Group shall fail to pay when due an amount or
amounts aggregating in excess of $5,000,000 which it shall have become liable to
pay under Title IV of ERISA; or notice of intent to terminate a Material Plan
shall be filed under Title IV of ERISA by any member of the ERISA Group, any
plan administrator or any combination of the foregoing; or the PBGC shall
institute proceedings under Title IV of ERISA to terminate, to impose liability
(other than for premiums under Section 4007 of ERISA) in respect of, or to cause
a trustee to be appointed to administer any Material Plan; or a condition shall
exist by reason of which the PBGC would be entitled to obtain a decree
adjudicating that any Material Plan must be terminated; or there shall occur a
complete or partial withdrawal from, or a default, within the meaning of
Section 4219(c)(5) of ERISA, with respect to, one or more Multiemployer Plans
which could cause one or more members of the ERISA Group to incur a current
payment obligation in excess of $5,000,000.

(k) Loan Documents. An Event of Default (as defined therein) shall occur under
any of the other Loan Documents;

(l) Change of Control/Change in Management.

(i) (A) Any Person (or two or more Persons acting in concert) (other than the
Stein Parties) shall acquire “beneficial ownership” within the meaning of Rule
13d-3 of

 

- 80 -



--------------------------------------------------------------------------------

the Securities and Exchange Act of 1934, as amended, of the capital stock or
securities of the Parent representing 20% or more of the aggregate voting power
of all classes of capital stock and securities of the Parent entitled to vote
for the election of directors or (B) during any twelve-month period (commencing
both before and after the Agreement Date), individuals who at the beginning of
such period were directors of the Parent shall cease for any reason (other than
death or mental or physical disability) to constitute a majority of the board of
directors of the Parent;

(ii) the general partner of the Borrower shall cease to be the Parent; or

(iii) any two of Martin E. Stein, Jr., Mary Lou Fiala and Bruce M. Johnson shall
cease for any reason (including death or disability) to occupy the positions of
Chairman, President, Chief Executive Officer or Chief Financial Officer (or
other more senior office) of the Parent, or shall otherwise cease to be
principally involved in the senior management of the Parent on a full-time
basis, and such individuals shall not have been replaced within 120 days
following the date on which such condition first existed with other individuals
reasonably acceptable to the Requisite Lenders (which must include the Lender
then acting as Agent).

(m) Damage; Strike; Casualty. Any material damage to, or loss, theft or
destruction of, any Property, whether or not insured, or any strike, lockout,
labor dispute, embargo, condemnation, act of God or public enemy, or other
casualty which causes, for more than 30 consecutive days beyond the coverage
period of any applicable business interruption insurance, the cessation or
substantial curtailment of revenue producing activities of the Borrower, the
Parent, any other Loan Party or the Subsidiaries if any such event or
circumstance could reasonably be expected to have a Material Adverse Effect.

Section 11.2. Remedies Upon Event of Default.

Upon the occurrence of an Event of Default the following provisions shall apply:

(a) Acceleration; Termination of Facilities.

(i) Automatic. Upon the occurrence of an Event of Default specified in
Sections 11.1.(e) or 11.1.(f), (1)(A) the principal of, and all accrued interest
on, the Loans and the Notes at the time outstanding, (B) an amount equal to the
Stated Amount of all Letters of Credit outstanding as of the date of the
occurrence of such Event of Default and (C) all of the other Obligations of the
Borrower, including, but not limited to, the other amounts owed to the Lenders
and the Agent under this Agreement, the Notes or any of the other Loan Documents
shall become immediately and automatically due and payable by the Borrower
without presentment, demand, protest, or other notice of any kind, all of which
are expressly waived by the Borrower, and (2) the Commitments and the Swingline
Commitment, the obligation of the Lenders to make Loans hereunder, and the
obligation of the Agent to issue Letters of Credit hereunder, shall all
immediately and automatically terminate.

 

- 81 -



--------------------------------------------------------------------------------

(ii) Optional. If any other Event of Default shall exist, the Agent may, and at
the direction of the Requisite Lenders shall: (1) declare (A) the principal of,
and accrued interest on, the Loans and the Notes at the time outstanding, (B) an
amount equal to the Stated Amount of all Letters of Credit outstanding as of the
date of the occurrence of such Event of Default and (C) all of the other
Obligations, including, but not limited to, the other amounts owed to the
Lenders and the Agent under this Agreement, the Notes or any of the other Loan
Documents to be forthwith due and payable, whereupon the same shall immediately
become due and payable without presentment, demand, protest or other notice of
any kind, all of which are expressly waived by the Borrower, and (2) terminate
the Commitments and the obligation of the Lenders to make Loans hereunder and
the obligation of the Agent to issue Letters of Credit hereunder. If the Agent
has exercised any of the rights provided under the preceding sentence, the
Swingline Lender shall: (x) declare the principal of, and accrued interest on,
the Swingline Loans and the Swingline Notes at the time outstanding, and all of
the other Obligations owing to the Swingline Lender, to be forthwith due and
payable, whereupon the same shall immediately become due and payable without
presentment, demand, protest or other notice of any kind, all of which are
expressly waived by the Borrower and (y) terminate the Swingline Commitment and
the obligation of the Swingline Lender to make Swingline Loans.

(b) Loan Documents. The Requisite Lenders may direct the Agent to, and the Agent
if so directed shall, exercise any and all of its rights under any and all of
the other Loan Documents.

(c) Applicable Law. The Requisite Lenders may direct the Agent to, and the Agent
if so directed shall, exercise all other rights and remedies it may have under
any Applicable Law.

(d) Appointment of Receiver. To the extent permitted by Applicable Law, the
Agent and the Lenders shall be entitled to the appointment of a receiver for the
assets and properties of the Borrower, the other Loan Parties and the
Subsidiaries, without notice of any kind whatsoever and without regard to the
adequacy of any security for the Obligations or the solvency of any party bound
for its payment, to take possession of all or any portion of the property and/or
the business operations of the Borrower, the other Loan Parties and the
Subsidiaries and to exercise such power as the court shall confer upon such
receiver.

Section 11.3. Remedies Upon Default.

Upon the occurrence of a Default specified in Sections 11.1.(e) or 11.1.(f), the
Commitments shall immediately and automatically terminate.

Section 11.4. Marshaling; Payments Set Aside.

Neither the Agent nor any Lender shall be under any obligation to marshal any
assets in favor of any Loan Party or any other party or against or in payment of
any or all of the Obligations. To the extent that any Loan Party makes a payment
or payments to the Agent and/or any Lender, or the Agent and/or any Lender
enforce their security interests or exercise their rights of setoff, and such
payment or payments or the proceeds of such enforcement or

 

- 82 -



--------------------------------------------------------------------------------

setoff or any part thereof are subsequently invalidated, declared to be
fraudulent or preferential, set aside and/or required to be repaid to a trustee,
receiver or any other party under any bankruptcy law, state or federal law,
common law or equitable cause, then to the extent of such recovery, the
Obligations or part thereof originally intended to be satisfied, and all Liens,
rights and remedies therefor, shall be revived and continued in full force and
effect as if such payment had not been made or such enforcement or setoff had
not occurred.

Section 11.5. Allocation of Proceeds.

If an Event of Default exists and maturity of any of the Obligations has been
accelerated, all payments received by the Agent under any of the Loan Documents,
in respect of any principal of or interest on the Obligations or any other
amounts payable by the Borrower hereunder or thereunder, shall be applied in the
following order and priority:

(a) amounts due to the Agent and the Lenders in respect of Fees and expenses due
under Section 13.3.;

(b) payments of interest on Swingline Loans;

(c) payments of interest on all other Loans, to be applied for the ratable
benefit of the Lenders, in such order as the Lenders may determine in their sole
discretion;

(d) payment of principal on Swingline Loans;

(e) payments of principal of all other Loans, to be applied for the ratable
benefit of the Lenders, in such order as the Lenders may determine in their sole
discretion;

(f) amounts to be deposited into the Letter of Credit Collateral Account in
respect of Letters of Credit;

(g) amounts due to the Agent and the Lenders pursuant to Sections 12.6. and
13.11.;

(h) payments of all other amounts due under any of the Loan Documents, if any,
to be applied for the ratable benefit of the Lenders; and

(i) any amount remaining after application as provided above, shall be paid to
the Borrower or whomever else may be legally entitled thereto.

Section 11.6. Letter of Credit Collateral Account.

(a) As collateral security for the prompt payment in full when due of all Letter
of Credit Liabilities, the Borrower hereby pledges and grants to the Agent, for
the benefit of the Agent and the Lenders as provided herein, a security interest
in all of its right, title and interest in and to the Letter of Credit
Collateral Account established pursuant to the requirements of

 

- 83 -



--------------------------------------------------------------------------------

Section 2.14. and the balances from time to time in the Letter of Credit
Collateral Account (including the investments and reinvestments therein provided
for below). The balances from time to time in the Letter of Credit Collateral
Account shall not constitute payment of any Letter of Credit Liabilities until
applied by the Agent as provided herein. Anything in this Agreement to the
contrary notwithstanding, funds held in the Letter of Credit Collateral Account
shall be subject to withdrawal only as provided in this Section and in
Section 2.14.

(b) Amounts on deposit in the Letter of Credit Collateral Account shall be
invested and reinvested by the Agent in such cash equivalents as the Agent shall
determine in its sole discretion. All such investments and reinvestments shall
be held in the name of and be under the sole dominion and control of the Agent,
provided, that all earnings on such investments will be credited to and retained
in the Letter of Credit Collateral Account. The Agent shall exercise reasonable
care in the custody and preservation of any funds held in the Letter of Credit
Collateral Account and shall be deemed to have exercised such care if such funds
are accorded treatment substantially equivalent to that which the Agent accords
other funds deposited with the Agent, it being understood that the Agent shall
not have any responsibility for taking any necessary steps to preserve rights
against any parties with respect to any funds held in the Letter of Credit
Collateral Account.

(c) If an Event of Default exists, the Agent may (and, if instructed by the
Requisite Lenders, shall) in its (or their) discretion at any time and from time
to time elect to liquidate any such investments and reinvestments and credit the
proceeds thereof to the Letter of Credit Collateral Account and apply or cause
to be applied such proceeds and any other balances in the Letter of Credit
Collateral Account to the payment of any of the Letter of Credit Liabilities due
and payable.

(d) So long as no Default or Event of Default exists, the Agent shall, from time
to time, at the request of the Borrower, deliver to the Borrower, against
receipt but without any recourse, warranty or representation whatsoever, such of
the balances in the Letter of Credit Collateral Account as exceed the aggregate
amount of Letter of Credit Liabilities at such time. When all of the Obligations
shall have been indefeasibly paid in full and no Letters of Credit remain
outstanding, the Agent shall deliver to the Borrower, against receipt but
without any recourse, warranty or representation whatsoever, the balances, if
any, remaining in the Letter of Credit Collateral Account.

(e) The Borrower shall pay to the Agent from time to time such fees as the Agent
normally charges for similar services in connection with the Agent’s
administration of the Letter of Credit Collateral Account and investments and
reinvestments of funds therein.

Section 11.7. Rescission of Acceleration by Requisite Lenders.

If at any time after acceleration of the maturity of the Loans and the other
Obligations, the Borrower shall pay all arrears of interest and all payments on
account of principal of the Obligations which shall have become due otherwise
than by acceleration (with interest on principal and, to the extent permitted by
Applicable Law, on overdue interest, at the rates specified in this Agreement)
and all Events of Default and Defaults (other than nonpayment of principal of
and accrued interest on the Obligations due and payable solely by virtue of

 

- 84 -



--------------------------------------------------------------------------------

acceleration) shall become remedied or waived to the satisfaction of the
Requisite Lenders, then by written notice to the Borrower, the Requisite Lenders
may elect, in the sole discretion of such Requisite Lenders, to rescind and
annul the acceleration and its consequences. The provisions of the preceding
sentence are intended merely to bind all of the Lenders to a decision which may
be made at the election of the Requisite Lenders, and are not intended to
benefit the Borrower and do not give the Borrower the right to require the
Lenders to rescind or annul any acceleration hereunder, even if the conditions
set forth herein are satisfied.

Section 11.8. Performance by Agent.

If the Borrower shall fail to perform any covenant, duty or agreement contained
in any of the Loan Documents, the Agent may perform or attempt to perform such
covenant, duty or agreement on behalf of the Borrower after the expiration of
any cure or grace periods set forth herein. In such event, the Borrower shall,
at the request of the Agent, promptly pay any amount reasonably expended by the
Agent in such performance or attempted performance to the Agent, together with
interest thereon at the applicable Post-Default Rate from the date of such
expenditure until paid. Notwithstanding the foregoing, neither the Agent nor any
Lender shall have any liability or responsibility whatsoever for the performance
of any obligation of the Borrower under this Agreement or any other Loan
Document.

Section 11.9. Rights Cumulative.

The rights and remedies of the Agent and the Lenders under this Agreement and
each of the other Loan Documents shall be cumulative and not exclusive of any
rights or remedies which any of them may otherwise have under Applicable Law. In
exercising their respective rights and remedies the Agent and the Lenders may be
selective and no failure or delay by the Agent or any of the Lenders in
exercising any right shall operate as a waiver of it, nor shall any single or
partial exercise of any power or right preclude its other or further exercise or
the exercise of any other power or right.

ARTICLE XII. THE AGENT

Section 12.1. Appointment and Authorization.

Each Lender hereby irrevocably appoints and authorizes the Agent to take such
action as contractual representative on such Lender’s behalf and to exercise
such powers under this Agreement and the other Loan Documents as are
specifically delegated to the Agent by the terms hereof and thereof, together
with such powers as are reasonably incidental thereto. Not in limitation of the
foregoing, each Lender authorizes and directs the Agent to enter into the Loan
Documents for the benefit of the Lenders. Each Lender hereby agrees that, except
as otherwise set forth herein, any action taken by the Requisite Lenders in
accordance with the provisions of this Agreement or the Loan Documents, and the
exercise by the Requisite Lenders of the powers set forth herein or therein,
together with such other powers as are reasonably incidental thereto, shall be
authorized and binding upon all of the Lenders. Nothing herein shall be
construed to deem the Agent a trustee or fiduciary for any Lender or to impose
on the Agent duties or obligations other than those expressly provided for
herein. Without limiting the generality of the foregoing, the use of the terms
“Agent”, “Agent”, “agent” and similar terms in the Loan

 

- 85 -



--------------------------------------------------------------------------------

Documents with reference to the Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
Applicable Law. Instead, use of such terms is merely a matter of market custom,
and is intended to create or reflect only an administrative relationship between
independent contracting parties. The Agent shall deliver to each Lender,
promptly upon receipt thereof by the Agent, copies of each of the financial
statements, certificates, notices and other documents delivered to the Agent
pursuant to Article IX. that the Borrower is not otherwise required to deliver
directly to the Lenders. The Agent will also furnish to any Lender, upon the
request of such Lender, a copy (or, where appropriate, an original) of any
document, instrument, agreement, certificate or notice furnished to the Agent by
the Borrower, any Loan Party or any other Affiliate of the Borrower, pursuant to
this Agreement or any other Loan Document not already delivered to such Lender
pursuant to the terms of this Agreement or any such other Loan Document. As to
any matters not expressly provided for by the Loan Documents (including, without
limitation, enforcement or collection of any of the Obligations), the Agent
shall not be required to exercise any discretion or take any action, but shall
be required to act or to refrain from acting (and shall be fully protected in so
acting or refraining from acting) upon the instructions of the Requisite Lenders
(or all of the Lenders if explicitly required under any other provision of this
Agreement), and such instructions shall be binding upon all Lenders and all
holders of any of the Obligations; provided, however, that, notwithstanding
anything in this Agreement to the contrary, the Agent shall not be required to
take any action which exposes the Agent to personal liability or which is
contrary to this Agreement or any other Loan Document or Applicable Law. Not in
limitation of the foregoing, the Agent shall exercise any right or remedy it or
the Lenders may have under any Loan Document upon the occurrence of a Default or
an Event of Default unless the Requisite Lenders have directed the Agent
otherwise. Without limiting the foregoing, no Lender shall have any right of
action whatsoever against the Agent as a result of the Agent acting or
refraining from acting under this Agreement or any of the other Loan Documents
in accordance with the instructions of the Requisite Lenders, or where
applicable, all the Lenders.

Section 12.2. Wells Fargo as Lender.

Wells Fargo, as a Lender, shall have the same rights and powers under this
Agreement and any other Loan Document as any other Lender and may exercise the
same as though it were not the Agent; and the term “Lender” or “Lenders” shall,
unless otherwise expressly indicated, include Wells Fargo in each case in its
individual capacity. Wells Fargo and its Affiliates may each accept deposits
from, maintain deposits or credit balances for, invest in, lend money to, act as
trustee under indentures of, serve as financial advisor to, and generally engage
in any kind of business with the Borrower, any other Loan Party or any other
Affiliate thereof as if it were any other bank and without any duty to account
therefor to the other Lenders. Further, the Agent and any Affiliate of the Agent
may accept fees and other consideration from the Borrower for services in
connection with this Agreement and otherwise without having to account for the
same to the other Lenders. The Lenders acknowledge that, pursuant to such
activities, Wells Fargo or its Affiliates may receive information regarding the
Borrower, other Loan Parties, other Subsidiaries and other Affiliates (including
information that may be subject to confidentiality obligations in favor of such
Person) and acknowledge that the Agent shall be under no obligation to provide
such information to them.

 

- 86 -



--------------------------------------------------------------------------------

Section 12.3. Approvals of Lenders.

All communications from the Agent to any Lender requesting such Lender’s
determination, consent, approval or disapproval (a) shall be given in the form
of a written notice to such Lender, (b) shall be accompanied by a description of
the matter or issue as to which such determination, approval, consent or
disapproval is requested, or shall advise such Lender where information, if any,
regarding such matter or issue may be inspected, or shall otherwise describe the
matter or issue to be resolved, (c) shall include, if reasonably requested by
such Lender and to the extent not previously provided to such Lender, written
materials and a summary of all oral information provided to the Agent by the
Borrower in respect of the matter or issue to be resolved, and (d) shall include
the Agent’s recommended course of action or determination in respect thereof.
Unless a Lender shall give written notice to the Agent that it specifically
objects to the recommendation or determination of the Agent (together with a
reasonable written explanation of the reasons behind such objection) within
10 Business Days (or such lesser or greater period as may be specifically
required under the express terms of the Loan Documents) of receipt of such
communication, such Lender shall be deemed to have conclusively approved of or
consented to such recommendation or determination.

Section 12.4. Notice of Defaults.

The Agent shall not be deemed to have knowledge or notice of the occurrence of a
Default or Event of Default unless the Agent has received written notice from a
Lender or the Borrower referring to this Agreement, describing with reasonable
specificity such Default or Event of Default and stating that such notice is a
“notice of default.” If any Lender (excluding the Lender which is also serving
as the Agent) becomes aware of any Default or Event of Default, it shall
promptly send to the Agent such a “notice of default”. Further, if the Agent
receives such a “notice of default,” the Agent shall give prompt notice thereof
to the Lenders.

Section 12.5. Agent’s Reliance

Notwithstanding any other provisions of this Agreement or any other Loan
Documents, neither the Agent nor any of its directors, officers, agents,
employees or counsel shall be liable for any action taken or not taken by it
under or in connection with this Agreement or any other Loan Document, except
for its or their own gross negligence or willful misconduct in connection with
its duties expressly set forth herein or therein. Without limiting the
generality of the foregoing, the Agent: may consult with legal counsel
(including its own counsel or counsel for the Borrower or any other Loan Party),
independent public accountants and other experts selected by it and shall not be
liable for any action taken or omitted to be taken in good faith by it in
accordance with the advice of such counsel, accountants or experts. Neither the
Agent nor any of its directors, officers, agents, employees or counsel:
(a) makes any warranty or representation to any Lender or any other Person and
shall be responsible to any Lender or any other Person for any statement,
warranty or representation made or deemed made by the Borrower, any other Loan
Party or any other Person in or in connection with this Agreement or any other
Loan Document; (b) shall have any duty to ascertain or to inquire as to the
performance or observance of any of the terms, covenants or conditions of this
Agreement or any other Loan Document or the satisfaction of any conditions
precedent under this Agreement or any Loan Document on the part of the Borrower
or other Persons or inspect the property, books or records of the Borrower

 

- 87 -



--------------------------------------------------------------------------------

or any other Person; (c) shall be responsible to any Lender for the due
execution, legality, validity, enforceability, genuineness, sufficiency or value
of this Agreement or any other Loan Document, any other instrument or document
furnished pursuant thereto or any collateral covered thereby or the perfection
or priority of any Lien in favor of the Agent on behalf of the Lenders in any
such collateral; (d) shall have any liability in respect of any recitals,
statements, certifications, representations or warranties contained in any of
the Loan Documents or any other document, instrument, agreement, certificate or
statement delivered in connection therewith; and (e) shall incur any liability
under or in respect of this Agreement or any other Loan Document by acting upon
any notice, consent, certificate or other instrument or writing (which may be by
telephone, telecopy or electronic mail) believed by it to be genuine and signed,
sent or given by the proper party or parties. The Agent may execute any of its
duties under the Loan Documents by or through agents, employees or
attorneys-in-fact and shall not be responsible for the negligence or misconduct
of any agent or attorney-in-fact that it selects in the absence of gross
negligence or willful misconduct.

Section 12.6. Indemnification of Agent.

Regardless of whether the transactions contemplated by this Agreement and the
other Loan Documents are consummated, each Lender severally agrees to indemnify
the Agent (to the extent not reimbursed by the Borrower and without limiting the
obligation of the Borrower to do so) pro rata in accordance with such Lender’s
respective Commitment Percentage (determined at the time such indemnity is
sought), from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever which may at any time be imposed on, incurred by, or
asserted against the Agent (in its capacity as Agent but not as a “Lender”) in
any way relating to or arising out of the Loan Documents, any transaction
contemplated hereby or thereby or any action taken or omitted by the Agent under
the Loan Documents (collectively, “Indemnifiable Amounts”); provided, however,
that no Lender shall be liable for any portion of such Indemnifiable Amounts to
the extent resulting from the Agent’s gross negligence or willful misconduct as
determined by a court of competent jurisdiction in a final, non-appealable
judgment; provided, however, that no action taken in accordance with the
directions of the Requisite Lenders (or all of the Lenders, if expressly
required hereunder) shall be deemed to constitute gross negligence or willful
misconduct for purposes of this Section. Without limiting the generality of the
foregoing, each Lender severally agrees to reimburse the Agent (to the extent
not reimbursed by the Borrower and without limiting the obligation of the
Borrower to do so) promptly upon demand for such ratable share as determined at
the time such payment is sought of any out-of-pocket expenses (including the
reasonable fees and expenses of the counsel to the Agent) actually incurred by
the Agent in connection with the preparation, negotiation, execution,
administration, or enforcement (whether through negotiations, legal proceedings,
or otherwise) of, or legal advice with respect to the rights or responsibilities
of the parties under, the Loan Documents, any suit or action brought by the
Agent to enforce the terms of the Loan Documents and/or collect any Obligations,
any “lender liability” suit or claim brought against the Agent and/or the
Lenders, and any claim or suit brought against the Agent and/or the Lenders
arising under any Environmental Laws. Such out-of-pocket expenses (including
counsel fees) shall be advanced by the Lenders on the request of the Agent
notwithstanding any claim or assertion that the Agent is not entitled to
indemnification hereunder upon receipt of an undertaking by the Agent that the
Agent will reimburse the Lenders if it is actually and finally determined by a
court of competent jurisdiction

 

- 88 -



--------------------------------------------------------------------------------

that the Agent is not so entitled to indemnification. The agreements in this
Section shall survive the payment of the Loans and all other amounts payable
hereunder or under the other Loan Documents and the termination of this
Agreement. If the Borrower shall reimburse the Agent for any Indemnifiable
Amount following payment by any Lender to the Agent in respect of such
Indemnifiable Amount pursuant to this Section, the Agent shall share such
reimbursement on a ratable basis with each Lender making any such payment.

Section 12.7. Lender Credit Decision, Etc.

Each Lender expressly acknowledges and agrees that neither the Agent nor any of
its officers, directors, employees, agents, counsel, attorneys-in-fact or other
Affiliates has made any representations or warranties to such Lender and that no
act by the Agent hereafter taken, including any review of the affairs of the
Parent, the Borrower, any other Loan Party or any other Subsidiary or Affiliate,
shall be deemed to constitute any such representation or warranty by the Agent
to any Lender. Each Lender acknowledges that it has, independently and without
reliance upon the Agent, any other Lender or counsel to the Agent, or any of
their respective officers, directors, employees, agents or counsel, and based on
the financial statements of the Borrower, the Parent, the other Loan Parties,
the other Subsidiaries and other Affiliates, and inquiries of such Persons, its
independent due diligence of the business and affairs of the Borrower, the
Parent, the other Loan Parties, the other Subsidiaries and other Persons, its
review of the Loan Documents, the legal opinions required to be delivered to it
hereunder, the advice of its own counsel and such other documents and
information as it has deemed appropriate, made its own credit and legal analysis
and decision to enter into this Agreement and the transactions contemplated
hereby. Each Lender also acknowledges that it will, independently and without
reliance upon the Agent, any other Lender or counsel to the Agent or any of
their respective officers, directors, employees and agents, and based on such
review, advice, documents and information as it shall deem appropriate at the
time, continue to make its own decisions in taking or not taking action under
the Loan Documents. The Agent shall not be required to keep itself informed as
to the performance or observance by the Borrower, the Parent, or any other Loan
Party of the Loan Documents or any other document referred to or provided for
therein or to inspect the properties or books of, or make any other
investigation of, the Borrower, the Parent, any other Loan Party or any other
Subsidiary. Except for notices, reports and other documents and information
expressly required to be furnished to the Lenders by the Agent under this
Agreement or any of the other Loan Documents, the Agent shall have no duty or
responsibility to provide any Lender with any credit or other information
concerning the business, operations, property, financial and other condition or
creditworthiness of the Borrower, the Parent, any other Loan Party or any other
Affiliate thereof which may come into possession of the Agent or any of its
officers, directors, employees, agents, attorneys-in-fact or other Affiliates.
Each Lender acknowledges that the Agent’s legal counsel in connection with the
transactions contemplated by this Agreement is only acting as counsel to the
Agent and is not acting as counsel to such Lender.

Section 12.8. Successor Agent.

The Agent may resign at any time as Agent under the Loan Documents by giving
written notice thereof to the Lenders and the Borrower. The Agent may be removed
as Agent under the Loan Documents for gross negligence or wilfull misconduct by
all Lenders (other than the

 

- 89 -



--------------------------------------------------------------------------------

Lender then acting as Agent) upon 30 day’s prior notice. Upon any such
resignation or removal, the Requisite Lenders (which in the case of the removal
of the Agent as provided in the immediately preceding sentence, shall be
determined without regard to the Commitment of the Lender then acting as Agent)
shall have the right to appoint a successor Agent which appointment shall,
provided no Default or Event of Default exists, be subject to the Borrower’s
approval, which approval shall not be unreasonably withheld or delayed (except
that the Borrower shall, in all events, be deemed to have approved each Lender
and any of its Affiliates as a successor Agent). If no successor Agent shall
have been so appointed in accordance with the immediately preceding sentence,
and shall have accepted such appointment, within 30 days after the current
Agent’s giving of notice of resignation or the Lenders’ removal of the current
Agent, then the current Agent may, on behalf of the Lenders, appoint a successor
Agent, which shall be a Lender, if any Lender shall be willing to serve, and
otherwise shall be an Eligible Assignee. Upon the acceptance of any appointment
as Agent hereunder by a successor Agent, such successor Agent shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the current Agent, and the current Agent shall be discharged from its duties
and obligations under the Loan Documents. After any Agent’s resignation or
removal hereunder as Agent, the provisions of this Article shall continue to
inure to its benefit as to any actions taken or omitted to be taken by it while
it was Agent under the Loan Documents. Notwithstanding anything contained herein
to the contrary, the Agent may assign its rights and duties under the Loan
Documents to any of its Affiliates by giving the Borrower and each Lender prior
written notice.

Section 12.9. Titled Agents.

Each of the Documentation Agents, the Syndication Agent, the Managing Agent and
the Sole Lead Arranger (each a “Titled Agent”) in each such respective capacity,
assumes no responsibility or obligation hereunder, including, without
limitation, for servicing, enforcement or collection of any of the Loans, nor
any duties as an agent hereunder for the Lenders. The titles given to the Titled
Agents are solely honorific and imply no fiduciary responsibility on the part of
the Titled Agents to the Agent, any Lender, the Borrower or any other Loan Party
and the use of such titles does not impose on the Titled Agents any duties or
obligations greater than those of any other Lender or entitle the Titled Agents
to any rights other than those to which any other Lender is entitled.

ARTICLE XIII. MISCELLANEOUS

Section 13.1. Notices.

Unless otherwise provided herein, communications provided for hereunder shall be
in writing and shall be mailed, telecopied or delivered as follows:

If to the Borrower:

Regency Centers Corporation

One Independent Drive, Suite 114

Jacksonville, Florida 32202-5019

Attention: Chief Financial Officer

Telecopier: (904) 354-1832

Telephone: (904) 598-7608

 

- 90 -



--------------------------------------------------------------------------------

If to the Agent or a Lender:

To such Lender’s address or telecopy number, as applicable, set forth on its
signature page hereto or in the applicable Assignment and Assumption Agreement.

or, as to each party at such other address as shall be designated by such party
in a written notice to the other parties delivered in compliance with this
Section; provided, a Lender shall only be required to give notice of any such
other address to the Agent and the Borrower. All such notices and other
communications shall be effective (i) if mailed, when received; (ii) if
telecopied, when transmitted; or (iii) if hand delivered, when delivered.
Notwithstanding the immediately preceding sentence, all notices or
communications to the Agent or any Lender under Article II. and any notice of a
change of address for notices shall be effective only when actually received.
Neither the Agent nor any Lender shall incur any liability to the Borrower (nor
shall the Agent incur any liability to the Lenders) for acting upon any
telephonic notice referred to in this Agreement which the Agent or such Lender,
as the case may be, believes in good faith to have been given by a Person
authorized to deliver such notice or for otherwise acting in good faith
hereunder.

Section 13.2. Electronic Document Delivery.

Documents required to be delivered pursuant to the Loan Documents shall be
delivered by electronic communication and delivery, including, the Internet,
e-mail or intranet websites to which the Agent and each Lender have access
(including a commercial, third-party website such as www.Edgar.com
<http://www.Edgar.com> or a website sponsored or hosted by the Agent or the
Borrower) provided that (A) the foregoing shall not apply to notices to any
Lender (or the Issuing Bank) pursuant to Article II. and (B) the Lender has not
notified the Agent or Borrower that it cannot or does not want to receive
electronic communications. The Agent or the Borrower may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
delivery pursuant to procedures approved by it for all or particular notices or
communications. Documents or notices delivered electronically shall be deemed to
have been delivered twenty-four (24) hours after the date and time on which the
Agent or Borrower posts such documents or the documents become available on a
commercial website and the Agent or Borrower notifies each Lender of said
posting and provides a link thereto provided if such notice or other
communication is not sent or posted during the normal business hours of the
recipient, said posting date and time shall be deemed to have commenced as of
9:00 a.m. on the opening of business on the next business day for the recipient.
Notwithstanding anything contained herein, in every instance the Borrower shall
be required to provide paper copies of the certificate

 

- 91 -



--------------------------------------------------------------------------------

required by 9.3. to the Agent and shall deliver paper copies of any documents to
the Agent or to any Lender that requests such paper copies until a written
request to cease delivering paper copies is given by the Agent or such Lender.
Except for the certificates required by 9.3., the Agent shall have no obligation
to request the delivery of or to maintain paper copies of the documents
delivered electronically, and in any event shall have no responsibility to
monitor compliance by the Borrower with any such request for delivery. Each
Lender shall be solely responsible for requesting delivery to it of paper copies
and maintaining its paper or electronic documents.

Section 13.3. Expenses.

The Borrower agrees (a) to pay or reimburse the Agent for all of its reasonable
out-of-pocket costs and reasonable expenses incurred in connection with the
preparation, negotiation and execution of, and any amendment, supplement or
modification to, any of the Loan Documents (including due diligence expense and
reasonable travel expenses related to closing), and the consummation of the
transactions contemplated thereby, including the reasonable fees and
disbursements of counsel to the Agent, (b) to pay or reimburse the Agent and the
Lenders for all their costs and expenses incurred in connection with the
enforcement or preservation of any rights under the Loan Documents, including
the reasonable fees and disbursements of their respective counsel (including the
allocated fees and expenses of in-house counsel) and any payments in
indemnification or otherwise payable by the Lenders to the Agent pursuant to the
Loan Documents, (c) to pay, and indemnify and hold harmless the Agent and the
Lenders from, any and all recording and filing fees and any and all liabilities
with respect to, or resulting from any failure to pay or delay in paying,
documentary, stamp, excise and other similar taxes, if any, which may be payable
or determined to be payable in connection with the execution and delivery of any
of the Loan Documents, or consummation of any amendment, supplement or
modification of, or any waiver or consent under or in respect of, any Loan
Document and (d) to the extent not already covered by any of the preceding
subsections, to pay the fees and disbursements of counsel to the Agent and any
Lender incurred in connection with the representation of the Agent or such
Lender in any matter relating to or arising out of any bankruptcy or other
proceeding of the type described in Sections 11.1.(e) or 11.1.(f), including,
without limitation (i) any motion for relief from any stay or similar order,
(ii) the negotiation, preparation, execution and delivery of any document
relating to the Obligations and (iii) the negotiation and preparation of any
debtor-in-possession financing or any plan of reorganization of the Borrower or
any other Loan Party, whether proposed by the Borrower, such Loan Party, the
Lenders or any other Person, and whether such fees and expenses are incurred
prior to, during or after the commencement of such proceeding or the
confirmation or conclusion of any such proceeding.

Section 13.4. Stamp, Intangible and Recording Taxes.

The Borrower will pay any and all stamp, intangible, registration, recordation
and similar taxes, fees or charges and shall indemnify the Agent and each Lender
against any and all liabilities with respect to or resulting from any delay in
the payment or omission to pay any such taxes, fees or charges, which may be
payable or determined to be payable in connection with the execution, delivery,
recording, performance or enforcement of this Agreement, the Notes and any of
the other Loan Documents or the perfection of any rights or Liens thereunder.

 

- 92 -



--------------------------------------------------------------------------------

Section 13.5. Setoff.

Subject to Section 3.3. and in addition to any rights now or hereafter granted
under Applicable Law and not by way of limitation of any such rights, the Agent,
each Lender and each Participant is hereby authorized by the Borrower, at any
time or from time to time while an Event of Default exists, without notice to
the Borrower or to any other Person, any such notice being hereby expressly
waived, but in the case of a Lender or a Participant subject to receipt of the
prior written consent of the Agent exercised in its sole discretion, to set off
and to appropriate and to apply any and all deposits (general or special,
including, but not limited to, indebtedness evidenced by certificates of
deposit, whether matured or unmatured) and any other indebtedness at any time
held or owing by the Agent, such Lender or any Affiliate of the Agent or such
Lender, to or for the credit or the account of the Borrower against and on
account of any of the Obligations, irrespective of whether or not any or all of
the Loans and all other Obligations have been declared to be, or have otherwise
become, due and payable as permitted by Section 11.2., and although such
obligations shall be contingent or unmatured.

Section 13.6. Litigation; Jurisdiction; Other Matters; Waivers.

(a) EACH PARTY HERETO ACKNOWLEDGES THAT ANY DISPUTE OR CONTROVERSY BETWEEN OR
AMONG THE BORROWER, THE AGENT OR ANY OF THE LENDERS WOULD BE BASED ON DIFFICULT
AND COMPLEX ISSUES OF LAW AND FACT AND WOULD RESULT IN DELAY AND EXPENSE TO THE
PARTIES. ACCORDINGLY, TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH OF THE
LENDERS, THE AGENT AND THE BORROWER HEREBY WAIVES ITS RIGHT TO A TRIAL BY JURY
IN ANY ACTION OR PROCEEDING OF ANY KIND OR NATURE IN ANY COURT OR TRIBUNAL IN
WHICH AN ACTION MAY BE COMMENCED BY OR AGAINST ANY PARTY HERETO ARISING OUT OF
THIS AGREEMENT, THE NOTES, OR ANY OTHER LOAN DOCUMENT OR BY REASON OF ANY OTHER
SUIT, CAUSE OF ACTION OR DISPUTE WHATSOEVER BETWEEN OR AMONG THE BORROWER, THE
AGENT OR ANY OF THE LENDERS OF ANY KIND OR NATURE.

(b) EACH OF THE BORROWER, THE AGENT AND EACH LENDER HEREBY AGREES THAT THE
FEDERAL DISTRICT COURT OF THE NORTHERN DISTRICT OF GEORGIA OR, AT THE OPTION OF
THE AGENT, ANY STATE COURT LOCATED IN FULTON COUNTY, GEORGIA SHALL HAVE
JURISDICTION TO HEAR AND DETERMINE ANY CLAIMS OR DISPUTES BETWEEN OR AMONG THE
BORROWER, THE AGENT OR ANY OF THE LENDERS, PERTAINING DIRECTLY OR INDIRECTLY TO
THIS AGREEMENT, THE LOANS AND LETTERS OF CREDIT, THE NOTES OR ANY OTHER LOAN
DOCUMENT OR TO ANY MATTER ARISING HEREFROM OR THEREFROM. THE BORROWER AND EACH
OF THE LENDERS EXPRESSLY SUBMITS AND CONSENTS IN ADVANCE TO SUCH JURISDICTION IN
ANY ACTION OR PROCEEDING COMMENCED IN SUCH COURTS. EACH PARTY FURTHER WAIVES ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT OR THAT SUCH ACTION OR PROCEEDING WAS BROUGHT IN AN
INCONVENIENT FORUM AND EACH AGREES NOT TO PLEAD OR CLAIM THE SAME. THE CHOICE OF
FORUM SET FORTH IN THIS SECTION SHALL NOT BE DEEMED TO PRECLUDE THE BRINGING

 

- 93 -



--------------------------------------------------------------------------------

OF ANY ACTION BY THE AGENT OR ANY LENDER OR THE ENFORCEMENT BY THE AGENT OR ANY
LENDER OF ANY JUDGMENT OBTAINED IN SUCH FORUM IN ANY OTHER APPROPRIATE
JURISDICTION.

(c) THE PROVISIONS OF THIS SECTION HAVE BEEN CONSIDERED BY EACH PARTY WITH THE
ADVICE OF COUNSEL AND WITH A FULL UNDERSTANDING OF THE LEGAL CONSEQUENCES
THEREOF, AND SHALL SURVIVE THE PAYMENT OF THE LOANS AND ALL OTHER AMOUNTS
PAYABLE HEREUNDER OR UNDER THE OTHER LOAN DOCUMENTS, THE TERMINATION OR
EXPIRATION OF ALL LETTERS OF CREDIT AND THE TERMINATION OF THIS AGREEMENT.

Section 13.7. Successors and Assigns.

(a) Generally. The provisions of this Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
assigns, except that the Borrower may not assign or otherwise transfer any of is
rights under this Agreement without the prior written consent of all the Lenders
(and any such assignment or transfer to which all of the Lenders have not
consented shall be void).

(b) Participations. Any Lender may at any time grant to an Affiliate of such
Lender, or one or more banks or other financial institutions (each a
“Participant” ) participating interests in its Commitment or the Obligations
owing to such Lender. Except as otherwise provided in Section 13.5., no
Participant shall have any rights or benefits under this Agreement or any other
Loan Document. In the event of any such grant by a Lender of a participating
interest to a Participant, such Lender shall remain responsible for the
performance of its obligations hereunder, and the Borrower and the Agent shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement. Any agreement pursuant to
which any Lender may grant such a participating interest shall provide that such
Lender shall retain the sole right and responsibility to enforce the obligations
of the Borrower hereunder including, without limitation, the right to approve
any amendment, modification or waiver of any provision of this Agreement;
provided, however, such Lender may agree with the Participant that it will not,
without the consent of the Participant, agree to (i) increase such Lender’s
Commitment, (ii) extend the date fixed for the payment of principal on the Loans
or portions thereof owing to such Lender, or (iii) reduce the rate at which
interest is payable thereon. An assignment or other transfer which is not
permitted by subsection (c) or (d) below shall be given effect for purposes of
this Agreement only to the extent of a participating interest granted in
accordance with this subsection (b).

(c) Assignments. Any Lender may with the prior written consent of the Agent and
the Borrower (which consent in each case, shall not be unreasonably withheld) at
any time assign to one or more Eligible Assignees (each an “Assignee”) all or a
portion of its rights and obligations under this Agreement and the Notes;
provided, however, (i) no such consent by the Borrower shall be required (x) if
a Default or Event of Default shall exist or (y) in the case of an assignment to
another Lender or an Affiliate of another Lender; (ii) any partial assignment
shall be in an amount at least equal to $10,000,000 and after giving effect to
such assignment the assigning Lender retains a Commitment, or if the Commitments
have been terminated, holds

 

- 94 -



--------------------------------------------------------------------------------

Notes having an aggregate outstanding principal balance, of at least
$10,000,000, and (iii) each such assignment shall be effected by means of an
Assignment and Assumption Agreement. Upon execution and delivery of such
instrument and payment by such Assignee to such transferor Lender of an amount
equal to the purchase price agreed between such transferor Lender and such
Assignee, such Assignee shall be deemed to be a Lender party to this Agreement
and shall have all the rights and obligations of a Lender with a Commitment as
set forth in such Assignment and Assumption Agreement, and the transferor Lender
shall be released from its obligations hereunder to a corresponding extent, and
no further consent or action by any party shall be required. Upon the
consummation of any assignment pursuant to this subsection (c), the transferor
Lender, the Agent and the Borrower shall make appropriate arrangements so the
new Notes are issued to the Assignee and such transferor Lender, as appropriate.
In connection with any such assignment, the transferor Lender shall pay to the
Agent an administrative fee for processing such assignment in the amount of
$4,500. Anything in this Section to the contrary notwithstanding, no Lender may
assign or participate any interest in any Loan held by it hereunder to the
Borrower, the Parent or any of their respective Affiliates or Subsidiaries.
Notwithstanding anything set forth in this Agreement to the contrary, an
assignment by a Lender to a Person who is not an Eligible Assignee shall require
the written consent of the Borrower and the Requisite Lenders.

(d) Designated Lenders. Any Lender (each, a “Designating Lender”) may at any
time while the Borrower or the Parent, as the case may be, has been assigned an
Investment Grade Rating from either S&P or Moody’s designate one Designated
Lender to fund Bid Rate Loans on behalf of such Designating Lender subject to
the terms of this subsection (d) and the provisions in the immediately preceding
subsections (b) and (c) shall not apply to such designation. No Lender may
designate more than one Designated Lender. The parties to each such designation
shall execute and deliver to the Agent for its acceptance a Designation
Agreement. Upon such receipt of an appropriately completed Designation Agreement
executed by a Designating Lender and a designee representing that it is a
Designated Lender, the Agent will accept such Designation Agreement and give
prompt notice thereof to the Borrower, whereupon, (i) the Borrower shall execute
and deliver to the Designating Lender a Designated Lender Note payable to the
order of the Designated Lender, (ii) from and after the effective date specified
in the Designation Agreement, the Designated Lender shall become a party to this
Agreement with a right to make Bid Rate Loans on behalf of its Designating
Lender pursuant to Section 2.2. after the Borrower has accepted a Bid Rate Loan
(or portion thereof) of the Designating Lender, and (iii) the Designated Lender
shall not be required to make payments with respect to any obligations in this
Agreement except to the extent of excess cash flow of such Designated Lender
which is not otherwise required to repay obligations of such Designated Lender
which are then due and payable; provided, however, that regardless of such
designation and assumption by the Designated Lender, the Designating Lender
shall be and remain obligated to the Borrower, the Agent and the Lenders for
each and every of the obligations of the Designating Lender and its related
Designated Lender with respect to this Agreement, including, without limitation,
any indemnification obligations under Section 12.6. and any sums otherwise
payable to the Borrower by the Designated Lender. Each Designating Lender shall
serve as the Agent of the Designated Lender and shall on behalf of, and to the
exclusion of, the Designated Lender: (i) receive any and all payments made for
the benefit of the Designated Lender and (ii) give and receive all
communications and notices and take all actions hereunder, including, without
limitation, votes,

 

- 95 -



--------------------------------------------------------------------------------

approvals, waivers, consents and amendments under or relating to this Agreement
and the other Loan Documents. Any such notice, communication, vote, approval,
waiver, consent or amendment shall be signed by the Designating Lender as Agent
for the Designated Lender and shall not be signed by the Designated Lender on
its own behalf and shall be binding on the Designated Lender to the same extent
as if signed by the Designated Lender on its own behalf. The Borrower, the Agent
and the Lenders may rely thereon without any requirement that the Designated
Lender sign or acknowledge the same. No Designated Lender may assign or transfer
all or any portion of its interest hereunder or under any other Loan Document,
other than assignments to the Designating Lender which originally designated
such Designated Lender. The Borrower, the Lenders and the Agent each hereby
agrees that it will not institute against any Designated Lender or join any
other Person in instituting against any Designated Lender any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceeding under any
federal or state bankruptcy or similar law, until the later to occur of (x) one
year and one day after the payment in full of the latest maturing commercial
paper note issued by such Designated Lender and (y) the Termination Date. In
connection with any such designation the Designating Lender shall pay to the
Agent an administrative fee for processing such designation in the amount of
$2,000.

(e) Federal Reserve Bank Assignments. In addition to the assignments and
participations permitted under the foregoing provisions of the Section, and
without the need to comply with any of the formal or procedural requirements of
this Section, any Lender may at any time and from time to time, pledge and
assign all or any portion of its rights under all or any of the Loan Documents
to a Federal Reserve Bank; provided that no such pledge of assignment shall
release such Lender from its obligations thereunder.

(f) Information to Assignee, Etc. A Lender may furnish any information
concerning the Borrower, any Subsidiary or any other Loan Party in the
possession of such Lender from time to time to Assignees and Participants
(including prospective Assignees and Participants).

Section 13.8. Amendments and Waivers.

(a) Generally. Except as otherwise expressly provided in this Agreement, (i) any
consent or approval required or permitted by this Agreement or in any Loan
Document to be given by the Lenders may be given, (ii) any term of this
Agreement or of any other Loan Document (other than any fee letter solely
between the Borrower and the Agent) may be amended, (iii) the performance or
observance by the Borrower or any other Loan Party of any terms of this
Agreement or such other Loan Document (other than any fee letter solely between
the Borrower and the Agent) may be waived, and (iv) the continuance of any
Default or Event of Default may be waived (either generally or in a particular
instance and either retroactively or prospectively) with, but only with, the
written consent of the Requisite Lenders (or the Agent at the written direction
of the Requisite Lenders), and, in the case of an amendment to any Loan
Document, the written consent of each Loan Party which is party thereto.

(b) Certain Requisite Lender Consents. Notwithstanding the foregoing, no
amendment, waiver or consent shall, unless in writing, and signed by the
Requisite Lenders (which must include the Lender then acting as Agent) or the
Agent at the written direction of such Requisite Lenders, do any of the
following:

(i) amend Section 10.1. or waive any Default or Event of Default occurring under
Section 11.1. resulting from a violation of such Sections; or

 

- 96 -



--------------------------------------------------------------------------------

(ii) modify the definitions of the terms “Borrowing Base”, “Maximum Loan
Availability”, “Total Liabilities”, “Gross Asset Value”, “Unencumbered Pool
Value”, “Unencumbered NOI” or “Indebtedness” (or the definitions used in such
definition or the percentages or rates used in the calculation thereof).

(c) Unanimous Consent. Notwithstanding the foregoing, no amendment, waiver or
consent shall, unless in writing, and signed by all of the Lenders (or the Agent
at the written direction of all of the Lenders), do any of the following:

(i) increase the Commitments of the Lenders (excluding any increase as a result
of an assignment of Commitments permitted under Section 13.7.) or subject the
Lenders to any additional obligations except for any increases contemplated
under Section 2.16.;

(ii) reduce the principal of, or interest rates that have accrued or that will
be charged on the outstanding principal amount of, any Loans or other
Obligations;

(iii) reduce the amount of any Fees payable to the Lenders hereunder;

(iv) postpone any date fixed for any payment of principal of, or interest on,
any Loans or for the payment of Fees or any other Obligations;

(v) change the Commitment Percentages (excluding any change as a result of an
assignment of Commitments permitted under Section 13.7. or an increase of
Commitments effected pursuant to Section 2.16.;);

(vi) amend this Section or amend the definitions of the terms used in this
Agreement or the other Loan Documents insofar as such definitions affect the
substance of this Section;

(vii) modify the definition of the term “Requisite Lenders” or modify in any
other manner the number or percentage of the Lenders required to make any
determinations or waive any rights hereunder or to modify any provision hereof;

(viii) release any Guarantor from its obligations under the Guaranty except as
contemplated under Section 8.13.(d);

(ix) waive a Default or Event of Default under Section 11.1.(a);

(x) amend, or waive the Borrower’s compliance with, Section 2.15.; or

(xi) amend Section 3.2.

 

- 97 -



--------------------------------------------------------------------------------

(d) Amendment of Agent’s Duties, Etc. No amendment, waiver or consent unless in
writing and signed by the Agent, in addition to the Lenders required hereinabove
to take such action, shall affect the rights or duties of the Agent under this
Agreement or any of the other Loan Documents. Any amendment, waiver or consent
relating to Section 2.4. or the obligations of the Swingline Lender under this
Agreement or any other Loan Document shall, in addition to the Lenders required
hereinabove to take such action, require the written consent of the Swingline
Lender. No waiver shall extend to or affect any obligation not expressly waived
or impair any right consequent thereon and any amendment, waiver or consent
shall be effective only in the specific instance and for the specific purpose
set forth therein. No course of dealing or delay or omission on the part of the
Agent or any Lender in exercising any right shall operate as a waiver thereof or
otherwise be prejudicial thereto. Any Event of Default occurring hereunder shall
continue to exist until such time as such Event of Default is waived in writing
in accordance with the terms of this Section, notwithstanding any attempted cure
or other action by the Borrower, any other Loan Party or any other Person
subsequent to the occurrence of such Event of Default. Except as otherwise
explicitly provided for herein or in any other Loan Document, no notice to or
demand upon the Borrower shall entitle the Borrower to other or further notice
or demand in similar or other circumstances.

Section 13.9. Nonliability of Agent and Lenders.

The relationship between the Borrower, on the one hand, and the Lenders and the
Agent, on the other hand, shall be solely that of borrower and lender. Neither
the Agent nor any Lender shall have any fiduciary responsibilities to the
Borrower and no provision in this Agreement or in any of the other Loan
Documents, and no course of dealing between or among any of the parties hereto,
shall be deemed to create any fiduciary duty owing by the Agent or any Lender to
any Lender, the Borrower, any Subsidiary or any other Loan Party. Neither the
Agent nor any Lender undertakes any responsibility to the Borrower to review or
inform the Borrower of any matter in connection with any phase of the Borrower’s
business or operations.

Section 13.10. Confidentiality.

Except as otherwise provided by Applicable Law, the Agent and each Lender shall
utilize all non-public information obtained pursuant to the requirements of this
Agreement in accordance with its customary procedure for handling confidential
information of this nature and in accordance with safe and sound banking
practices but in any event may make disclosure: (a) to any of their respective
Affiliates (provided any such Affiliate shall agree to keep such information
confidential in accordance with the terms of this Section); (b) as reasonably
required by any bona fide Assignee, Participant or other transferee in
connection with the contemplated transfer of any Commitment or participations
therein as permitted hereunder (provided they shall agree to keep such
information confidential in accordance with the terms of this Section); (c) as
required by any Governmental Authority or representative thereof or pursuant to
legal process or in connection with any legal proceedings; (d) to the Agent’s or
such Lender’s independent auditors and other professional advisors (provided
they shall be notified of the confidential nature of the information); (e) if an
Event of Default exists, to any other Person, in connection with the exercise by
the Agent or the Lenders of rights hereunder or under any of the other Loan
Documents; and (f) to the extent such information (x) becomes publicly available
other than as a result of a breach of this Section or (y) becomes available to
the Agent or any Lender on a nonconfidential basis from a source other than the
Borrower or any Affiliate.

 

- 98 -



--------------------------------------------------------------------------------

Section 13.11. Indemnification.

(a) The Borrower shall and hereby agrees to indemnify, defend and hold harmless
the Agent, each of the Lenders and their respective directors, officers,
shareholders, agents, employees, counsel and Affiliates (each referred to herein
as an “Indemnified Party”) from and against any and all losses, costs, claims,
damages, liabilities, deficiencies, judgments or expenses of every kind and
nature (including, without limitation, amounts paid in settlement, court costs
and the fees and disbursements of counsel incurred in connection with any
litigation, investigation, claim or proceeding or any advice rendered in
connection therewith, but excluding losses, costs, claims, damages, liabilities,
deficiencies, judgments or expenses indemnification in respect of which is
specifically covered by Section 3.11. or 5.1. or expressly excluded from the
coverage of such Sections) incurred by an Indemnified Party (except to the
extent it results from such Indemnified Party’s gross negligence or willful
misconduct as determined by a court of competent jurisdiction in a final,
non-appealable judgment) in connection with, arising out of, or by reason of,
any suit, cause of action, claim, arbitration, investigation or settlement,
consent decree or other proceeding (the foregoing referred to herein as an
“Indemnity Proceeding”) which is in any way related directly or indirectly to:
(i) this Agreement or any other Loan Document or the transactions contemplated
thereby; (ii) the making of any Loans or issuance of Letters of Credit
hereunder; (iii) any actual or proposed use by the Borrower of the proceeds of
the Loans or Letters of Credit; (iv) the Agent’s or any Lender’s entering into
this Agreement; (v) the fact that the Agent and the Lenders have established the
credit facility evidenced hereby in favor of the Borrower; (vi) the fact that
the Agent and the Lenders are creditors of the Borrower and have or are alleged
to have information regarding the financial condition, strategic plans or
business operations of the Borrower, the Parent and the Subsidiaries; (vii) the
fact that the Agent and the Lenders are material creditors of the Borrower and
are alleged to influence directly or indirectly the business decisions or
affairs of the Borrower, the Parent and the Subsidiaries or their financial
condition; (viii) the exercise of any right or remedy the Agent or the Lenders
may have under this Agreement or the other Loan Documents; or (ix) any violation
or non-compliance by the Borrower, the Parent, any Loan Party or any Subsidiary
of any Applicable Law (including any Environmental Law) including, but not
limited to, any Indemnity Proceeding commenced by (A) the Internal Revenue
Service or state taxing authority or (B) any Governmental Authority or other
Person under any Environmental Law, including any Indemnity Proceeding commenced
by a Governmental Authority or other Person seeking remedial or other action to
cause the Borrower, the Parent, any other Loan Party or any Subsidiary (or its
respective properties) (or the Agent and/or the Lenders as successors to the
Borrower) to be in compliance with such Environmental Laws.

(b) The Borrower’s indemnification obligations under this Section shall apply to
all Indemnity Proceedings arising out of, or related to, the foregoing whether
or not an Indemnified Party is a named party in such Indemnity Proceeding. In
this connection, this indemnification shall cover all costs and expenses of any
Indemnified Party in connection with any deposition of any Indemnified Party or
compliance with any subpoena (including any subpoena requesting the production
of documents). This indemnification shall, among other things, apply to any
Indemnity Proceeding commenced by other creditors of the Borrower, the Parent or
any

 

- 99 -



--------------------------------------------------------------------------------

Subsidiary, any shareholder of the Borrower, the Parent or any Subsidiary
(whether such shareholder(s) are prosecuting such Indemnity Proceeding in their
individual capacity or derivatively on behalf of the Borrower), any account
debtor of the Borrower, the Parent or any Subsidiary or by any Governmental
Authority.

(c) This indemnification shall apply to any Indemnity Proceeding arising during
the pendency of any bankruptcy proceeding filed by or against the Borrower, the
Parent and/or any Subsidiary.

(d) All out-of-pocket fees and expenses of, and all amounts paid to
third-persons by, an Indemnified Party shall be advanced by the Borrower at the
request of such Indemnified Party notwithstanding any claim or assertion by the
Borrower that such Indemnified Party is not entitled to indemnification
hereunder upon receipt of an undertaking by such Indemnified Party that such
Indemnified Party will reimburse the Borrower if it is actually and finally
determined by a court of competent jurisdiction that such Indemnified Party is
not so entitled to indemnification hereunder.

(e) An Indemnified Party may conduct its own investigation and defense of, and
may formulate its own strategy with respect to, any Indemnity Proceeding covered
by this Section and, as provided above, all costs and expenses incurred by such
Indemnified Party shall be reimbursed by the Borrower. No action taken by legal
counsel chosen by an Indemnified Party in investigating or defending against any
such Indemnity Proceeding shall vitiate or in any way impair the obligations and
duties of the Borrower hereunder to indemnify and hold harmless each such
Indemnified Party; provided, however, that (i) if the Borrower is required to
indemnify an Indemnified Party pursuant hereto and (ii) the Borrower has
provided evidence reasonably satisfactory to such Indemnified Party that the
Borrower has the financial wherewithal to reimburse such Indemnified Party for
any amount paid by such Indemnified Party with respect to such Indemnity
Proceeding, such Indemnified Party shall not settle or compromise any such
Indemnity Proceeding without the prior written consent of the Borrower (which
consent shall not be unreasonably withheld or delayed).

(f) If and to the extent that the obligations of the Borrower hereunder are
unenforceable for any reason, the Borrower hereby agrees to make the maximum
contribution to the payment and satisfaction of such obligations which is
permissible under Applicable Law.

(g) The Borrower’s obligations hereunder shall survive any termination of this
Agreement and the other Loan Documents and the payment in full in cash of the
Obligations, and are in addition to, and not in substitution of, any of the
other obligations set forth in this Agreement or any other Loan Document to
which it is a party.

Section 13.12. Termination; Survival.

At such time as (a) all of the Commitments have been terminated, (b) none of the
Lenders is obligated any longer under this Agreement to make any Loans and
(c) all Obligations (other than obligations which survive as provided in the
following sentence) have been paid and satisfied in full, this Agreement shall
terminate. The indemnities to which the Agent and the Lenders are entitled under
the provisions of Sections 3.11., 5.1., 5.4., 12.6., 13.3. and 13.11. and

 

- 100 -



--------------------------------------------------------------------------------

any other provision of this Agreement and the other Loan Documents, the
provisions of Section 13.6., and the statement regarding recalculation of
interest and fees set forth in the definition of Applicable Margin shall
continue in full force and effect and shall protect the Agent and the Lenders
(i) notwithstanding any termination of this Agreement, or of the other Loan
Documents, against events arising after such termination as well as before and
(ii) at all times after any such party ceases to be a party to this Agreement
with respect to all matters and events existing on or prior to the date such
party ceased to be a party to this Agreement.

Section 13.13. Severability of Provisions.

Any provision of this Agreement which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective only to the extent
of such prohibition or unenforceability without invalidating the remainder of
such provision or the remaining provisions or affecting the validity or
enforceability of such provision in any other jurisdiction.

Section 13.14. GOVERNING LAW.

THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF GEORGIA APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.

Section 13.15. Counterparts.

This Agreement and any amendments, waivers, consents or supplements may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed and delivered shall be
deemed an original, but all of which counterparts together shall constitute but
one and the same instrument.

Section 13.16. Obligations with Respect to Loan Parties.

The obligations of the Borrower and the Parent to direct or prohibit the taking
of certain actions by the other Loan Parties as specified herein shall be
absolute and not subject to any defense the Borrower or the Parent may have that
the Borrower or the Parent does not control such Loan Parties.

Section 13.17. Independence of Covenants.

All covenants hereunder shall be given in any jurisdiction independent effect so
that if a particular action or condition is not permitted by any of such
covenants, the fact that it would be permitted by an exception to, or be
otherwise within the limitations of, another covenant shall not avoid the
occurrence of a Default or an Event of Default if such action is taken or
condition exists.

Section 13.18. Limitation of Liability.

Neither the Agent nor any Lender, nor any Affiliate, officer, director,
employee, attorney, or agent of the Agent or any Lender shall have any liability
with respect to, and the Borrower

 

- 101 -



--------------------------------------------------------------------------------

hereby waives, releases, and agrees not to sue any of them upon, any claim for
any special, indirect, incidental, or consequential damages suffered or incurred
by the Borrower in connection with, arising out of, or in any way related to,
this Agreement or any of the other Loan Documents, or any of the transactions
contemplated by this Agreement or any of the other Loan Documents. The Borrower
hereby waives, releases, and agrees not to sue the Agent or any Lender or any of
the Agent’s or any Lender’s Affiliates, officers, directors, employees,
attorneys, or agents for punitive damages in respect of any claim in connection
with, arising out of, or in any way related to, this Agreement or any of the
other Loan Documents, or any of the transactions contemplated by this Agreement
or financed hereby.

Section 13.19. Entire Agreement.

This Agreement, the Notes, and the other Loan Documents referred to herein
embody the final, entire agreement among the parties hereto and supersede any
and all prior commitments, agreements, representations, and understandings,
whether written or oral, relating to the subject matter hereof and thereof and
may not be contradicted or varied by evidence of prior, contemporaneous, or
subsequent oral agreements or discussions of the parties hereto. There are no
oral agreements among the parties hereto.

Section 13.20. No Waivers.

No failure or delay by the Agent or any Lender in exercising any right, power or
privilege under any Loan Document shall operate as a waiver thereof nor shall
any single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other right, power or privilege. The rights and
remedies provided in the Loan Documents shall be cumulative and not exclusive of
any rights or remedies provided by law.

Section 13.21. Construction.

The Agent, the Borrower and each Lender acknowledge that each of them has had
the benefit of legal counsel of its own choice and has been afforded an
opportunity to review this Agreement and the other Loan Documents with its legal
counsel and that this Agreement and the other Loan Documents shall be construed
as if jointly drafted by the Agent, the Borrower and each Lender.

Section 13.22. USA Patriot Act Notice; Compliance.

The USA Patriot Act of 2001 (Public Law 107-56) and federal regulations issued
with respect thereto require all financial institutions to obtain, verify and
record certain information that identifies individuals or business entities
which open an “account” with such financial institution. Consequently, a Lender
(for itself and/or as Agent for all Lenders hereunder) may from time-to-time
request, and the Borrower shall provide to such Lender, the Loan Party’s name,
address, tax identification number and/or such other identification information
as shall be necessary for such Lender to comply with federal law. An “account”
for this purpose may include, without limitation, a deposit account, cash
management service, a transaction or asset account, a credit account, a loan or
other extension of credit, and/or other financial services product.

 

- 102 -



--------------------------------------------------------------------------------

Section 13.23. No Novation.

THE PARTIES HERETO HAVE ENTERED INTO THIS AGREEMENT SOLELY TO AMEND AND RESTATE
THE TERMS OF THE EXISTING CREDIT AGREEMENT. THE PARTIES DO NOT INTEND THIS
AGREEMENT NOR THE TRANSACTIONS CONTEMPLATED HEREBY TO BE, AND THIS AGREEMENT AND
THE TRANSACTIONS CONTEMPLATED HEREBY SHALL NOT BE CONSTRUED TO BE, A NOVATION OF
ANY OF THE OBLIGATIONS OWING BY THE BORROWER UNDER OR IN CONNECTION WITH THE
EXISTING CREDIT AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS (AS DEFINED IN THE
EXISTING CREDIT AGREEMENT).

[Signatures on Following Pages]

 

- 103 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Second Amended and
Restated Credit Agreement to be executed by their authorized officers all as of
the day and year first above written.

 

BORROWER:

REGENCY CENTERS, L.P. By:  

Regency Centers Corporation,

its sole general partner

By:  

/s/ John F. Euart, Jr.

Name:   John F. Euart, Jr. Title:   Managing Director PARENT: REGENCY CENTERS
CORPORATION By:  

/s/ John F. Euart, Jr.

Name:   John F. Euart, Jr. Title:   Managing Director

[Signatures Continued on Next Page]



--------------------------------------------------------------------------------

[Signature Page to Second Amended and Restated Credit Agreement with Regency
Centers, L.P.]

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Agent and as a Lender

By:  

/s/ Edwin S. Poole, III

Name:   Edwin S. Poole, III Title:   Vice President

 

Commitment Amount: $                         Lending Office (all Types of Loans)
and
Address for Notices: Wells Fargo Bank, National Association

Suite 1200

2859 Paces Ferry Road

Atlanta, Georgia 30339

Attn: W. Grant Pierson Telecopier:   770-435-2262 Telephone:   770-319-7492

[Signatures Continued on Next Page]



--------------------------------------------------------------------------------

[Signature Page to Second Amended and Restated Credit Agreement with Regency
Centers, L.P.]

 

JPMORGAN CHASE BANK, N.A. By:  

/s/ Michael O’Keefe

Name:   Michael O’Keefe Title:   Vice President Commitment Amount: $52,000,000

 

Lending Office (all Types of Loans) and
Address for Notices: JPMorgan Chase Bank, N.A. 131 South Dearborn, Floor 05
Chicago, IL 60603 Attn: Michael O’Keefe Telecopier:   312-325-3122 Telephone:  
312-325-3161

[Signatures Continued on Next Page]



--------------------------------------------------------------------------------

[Signature Page to Second Amended and Restated Credit Agreement with Regency
Centers, L.P.]

 

PNC BANK, NATIONAL ASSOCIATION

By:  

/s/ Wayne Robertson

Name:   Wayne Robertson Title:   Senior Vice President Commitment Amount:
$52,000,000

 

Lending Office (all Types of Loans) and
Address for Notices: PNC Bank, National Association

One PNC Plaza

249 Fifth Avenue

Mailstop: P1-POPP-19-2

Pittsburgh, PA 15222

Attn: Wayne Robertson Telecopier:   412-762-6500 Telephone:   412-762-8452

[Signatures Continued on Next Page]



--------------------------------------------------------------------------------

[Signature Page to Second Amended and Restated Credit Agreement with Regency
Centers, L.P.]

 

SUNTRUST BANK By:  

/s/ Nancy B. Richards

Name:   Nancy B. Richards Title:   Senior Vice President Commitment Amount:
$52,000,000

 

Lending Office (all Types of Loans) and
Address for Notices: SunTrust Bank

8330 Boone Boulevard

Vienna, VA 22182

Attn: Nancy B. Richards Telecopier:   703-442-1570 Telephone:   703-442-1557

[Signatures Continued on Next Page]



--------------------------------------------------------------------------------

[Signature Page to Second Amended and Restated Credit Agreement with Regency
Centers, L.P.]

 

WACHOVIA BANK, NATIONAL ASSOCIATION

By:  

/s/ Amit Khimji

Name:   Amit Khimji Title:   Vice President Commitment Amount: $52,000,000

 

Lending Office (all Types of Loans) and
Address for Notices: Wachovia Bank, National Association

171 17th Street NW, 100 Bldg.

Atlanta, GA 30363

Attn: Cathy Casey Telecopier:   404-214-5493 Telephone:   404-214-6335

[Signatures Continued on Next Page]



--------------------------------------------------------------------------------

[Signature Page to Second Amended and Restated Credit Agreement with Regency
Centers, L.P.]

 

REGIONS BANK By:  

/s/ Lori Hatcher

Name:   Lori Hatcher Title:   Assistant Vice President Commitment Amount:
$40,000,000

 

Lending Office (all Types of Loans) and
Address for Notices: Regions Bank

1900 5th Avenue North

Regions Center 15

Birmingham, AL 35203

Attn: Alan Brown Telecopier:   205-326-4075 Telephone:   205-581-7267

[Signatures Continued on Next Page]



--------------------------------------------------------------------------------

[Signature Page to Second Amended and Restated Credit Agreement with Regency
Centers, L.P.]

 

COMERICA BANK By:  

/s/ Adam Sheets

Name:   Adam Sheets Title:   Account Officer

 

Commitment Amount: $26,000,000 Lending Office (all Types of Loans) and
Address for Notices: Comerica Bank

500 Woodward MC 3256

Detroit, MI 48226

Attn: Leslie A. Vorel Telecopier:   313-222-9295 Telephone:   313-222-9290

[Signatures Continued on Next Page]



--------------------------------------------------------------------------------

[Signature Page to Second Amended and Restated Credit Agreement with Regency
Centers, L.P.]

 

EUROHYPO AG, NEW YORK BRANCH By:  

/s/ Michael A. Seton

Name:   Michael A. Seton Title:   Managing Director By:  

/s/ Stephen Cox

Name:   Stephen Cox Title:   Director Commitment Amount: $23,000,000

 

Lending Office (all Types of Loans) and
Address for Notices: Eurohypo AG, New York Branch

1114 Avenue of the Americas, 29th Floor

New York, New York 10036

Attn: Head of Portfolio Operations Telecopier:   866-267-7680 Telephone:  
212-479-5700 With a copy to: Eurohypo AG, New York Branch

1114 Avenue of the Americas, 29th Floor

New York, New York 10036

Attn: Head of Legal Department Telecopier:   866-267-7680 Telephone:  
212-479-5700

[Signatures Continued on Next Page]



--------------------------------------------------------------------------------

[Signature Page to Second Amended and Restated Credit Agreement with Regency
Centers, L.P.]

 

LASALLE BANK NATIONAL ASSOCIATION

By:  

/s/ Jeff Assenmacher

Name:   Jeff Assenmacher Title:   Vice President

Commitment Amount:

$23,000,000

 

Lending Office (all Types of Loans) and Address for Notices:

LaSalle Bank National Association

135 S. LaSalle Street, Suite 1260

Chicago, IL 60603

Attn: Jeff Assenmacher Telecopier:   312-992-4851 Telephone:   312-992-1324

[Signatures Continued on Next Page]



--------------------------------------------------------------------------------

[Signature Page to Second Amended and Restated Credit Agreement with Regency
Centers, L.P.]

 

MIZUHO CORPORATE BANK, LTD. By:  

/s/ Noel Purcell

Name:   Noel Purcell Title:   Senior Vice President Commitment Amount:
$23,000,000

 

Lending Office (all Types of Loans) and Address for Notices: Mizuho Corporate
Bank, Ltd.

1251 Avenue of the Americas

New York, NY 10020

Attn: John Davies Telecopier:   212-282-4488 Telephone:   212-282-3327

[Signatures Continued on Next Page]



--------------------------------------------------------------------------------

[Signature Page to Second Amended and Restated Credit Agreement with Regency
Centers, L.P.]

 

THE GOVERNOR AND COMPANY OF THE BANK OF IRELAND

By:  

/s/ Barry Heraty

Name:   Barry Heraty Title:   Authorized Signatory By:  

/s/ Paul Kelly

Name:   Paul Kelly Title:   Authorized Signatory Commitment Amount: $23,000,000

 

Lending Office (all Types of Loans) and Address for Notices: The Governor and
Company of the Bank of Ireland

Lower Baggot Street

Dublin 2

Ireland

Attn: Noelle McGrath/Ciaran Doyle Telecopier:   +353 1 604 4798 Telephone:  
+353 1 604 4709/4707

[Signatures Continued on Next Page]



--------------------------------------------------------------------------------

[Signature Page to Second Amended and Restated Credit Agreement with Regency
Centers, L.P.]

 

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD. By:  

/s/ James T. Taylor

Name:   James T. Taylor Title:   Vice President Commitment Amount: $22,000,000

 

Lending Office (all Types of Loans) and Address for Notices: The Bank of
Tokyo-Mitsubishi UFJ, Ltd.

1251 Avenue of the Americas

New York, NY 10020

Attn: John Feeney Telecopier:   212-782-6442 Telephone:   212-782-5557

[Signatures Continued on Next Page]



--------------------------------------------------------------------------------

[Signature Page to Second Amended and Restated Credit Agreement with Regency
Centers, L.P.]

 

U.S. BANK, NATIONAL ASSOCIATION By:  

/s/ J.R. Miller

Name:   J.R. Miller Title:   Vice President Commitment Amount: $22,000,000

 

Lending Office (all Types of Loans) and Address for Notices: U.S. Bank, National
Association

50 South 16th Street, Suite 1960

Philadelphia, PA 19102

Attn: Christine Creighton Telecopier:   215-523-6138 Telephone:   215-523-6137

[Signatures Continued on Next Page]



--------------------------------------------------------------------------------

[Signature Page to Second Amended and Restated Credit Agreement with Regency
Centers, L.P.]

 

CHANG HWA COMMERCIAL BANK, LTD., NEW YORK BRANCH

By:  

/s/ Carol Sun

Name:   Carol Sun Title:   VP and AGM

Commitment Amount:

$21,000,000

 

Lending Office (all Types of Loans) and Address for Notices:

Chang Hwa Commercial Bank, Ltd., New York Branch

685 Third Avenue, 29th Floor

New York, NY 10017

Attn: Danielle Tsai

Telecopier:

  212-651-9785

Telephone:

  212-651-9770 ext. 29

[Signatures Continued on Next Page]



--------------------------------------------------------------------------------

[Signature Page to Second Amended and Restated Credit Agreement with Regency
Centers, L.P.]

 

ROYAL BANK OF CANADA

By:  

/s/ Dan LePage

Name:   Dan LePage Title:   Attorney-in-Fact

Commitment Amount:

$21,000,000

 

Lending Office (all Types of Loans) and Address for Notices: Royal Bank of
Canada

One Liberty Plaza, 4th Floor

165 Broadway

New York, NY 10006-1404

Attn: Dan LePage Telecopier:   212-428-6459 Telephone:   212-428-6605

[Signatures Continued on Next Page]



--------------------------------------------------------------------------------

[Signature Page to Second Amended and Restated Credit Agreement with Regency
Centers, L.P.]

 

SUMITOMO MITSUI BANKING CORPORATION By:  

/s/ David A. Buck

Name:   David A. Buck Title:   Senior Vice President Commitment Amount:
$21,000,000

 

Lending Office (all Types of Loans) and Address for Notices: Sumitomo Mitsui
Banking Corporation

277 Park Avenue, 5th Floor

New York, NY 10172

Attn: Charles Sullivan Telecopier:   212-224-4887 Telephone:   212-224-4178

[Signatures Continued on Next Page]



--------------------------------------------------------------------------------

[Signature Page to Second Amended and Restated Credit Agreement with Regency
Centers, L.P.]

 

CHEVY CHASE BANK, F.S.B. By:  

/s/ Frederick H. Denecke

Name:   Frederick H. Denecke Title:   Vice President Commitment Amount:
$19,000,000

 

Lending Office (all Types of Loans) and Address for Notices: Chevy Chase Bank,
F.S.B.

7501 Wisconsin Avenue, 12th Floor

Bethesda, MD 20814-6519

Attn: Frederick H. Denecke Telecopier:   240-497-7714 Telephone:   240-497-7735

[Signatures Continued on Next Page]



--------------------------------------------------------------------------------

[Signature Page to Second Amended and Restated Credit Agreement with Regency
Centers, L.P.]

 

PEOPLE’S BANK By:  

/s/ Maurice E. Fry

Name:   Maurice Fry Title:   Vice President Commitment Amount: $19,000,000

 

Lending Office (all Types of Loans) and Address for Notices: People’s Bank

850 Main St., RC 461

Bridgeport, CT 06604

Attn: Maurice Fry Telecopier:   203-338-7800 Telephone:   203-338-7375

[Signatures Continued on Next Page]



--------------------------------------------------------------------------------

[Signature Page to Second Amended and Restated Credit Agreement with Regency
Centers, L.P.]

 

FIRST HORIZON BANK, A DIVISION OF FIRST TENNESSEE BANK, NA

By:

 

/s/ Blake G. Bowers

Name:

  Blake G. Bowers

Title:

  Vice President

Commitment Amount:

$14,000,000

 

Lending Office (all Types of Loans) and Address for Notices:

First Horizon Bank, a division of First Tennessee Bank, NA

1650 Tysons Blvd., Suite 1150

McLean, VA 22102

Attn: Kenneth W. Rub Telecopier:   703-394-1834 Telephone:   703-394-2520